Exhibit 10.2

 

Execution Copy

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

LICENSING AND COMMERCIALIZATION AGREEMENT

 

BY AND BETWEEN

 

OPHTHOTECH CORPORATION

 

AND

 

NOVARTIS PHARMA AG

 

MAY 19, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS; INTERPRETATION

1

 

 

 

Section 1.01

“Accounting Standards”

1

Section 1.02

“Affiliate”

1

Section 1.03

“Alternative Anti-PDGF Product”

2

Section 1.04

“API Bulk Drug Substance”

2

Section 1.05

“Archemix Agreement”

2

Section 1.06

“Business Day”

2

Section 1.07

“Calendar Quarter”

2

Section 1.08

“Calendar Year”

2

Section 1.09

“Claims”

2

Section 1.10

“Co-Formulated Product”

3

Section 1.11

“Co-Packaged Product”

3

Section 1.12

“Collaboration IP”

3

Section 1.13

“Combination Product”

3

Section 1.14

“Commercialization” or “Commercialize”

3

Section 1.15

“Commercially Reasonable Efforts”

3

Section 1.16

“Control” or “Controlled”

3

Section 1.17

“Cover”, “Covering” or “Covered”

4

Section 1.18

“Development” or “Develop”

4

Section 1.19

“Development Costs”

4

Section 1.20

“Development FTE Cost”

4

Section 1.21

“Development Plan”

5

Section 1.22

“EMA”

5

Section 1.23

“European Union” or “EU”

5

Section 1.24

“EU Regulatory Approval”

5

Section 1.25

“Executive Officers”

5

Section 1.26

“Existing Fovista Agreements”

5

Section 1.27

“Existing Fovista Clinical Program”

5

Section 1.28

“FDA”

5

Section 1.29

“FDP”

5

Section 1.30

“Field”

5

 

i

--------------------------------------------------------------------------------


 

Section 1.31

“First Commercial Sale”

5

Section 1.32

“Fovista”

5

Section 1.33

“FTE”

6

Section 1.34

“FTE Rate”

6

Section 1.35

“Full Royalty Term”

6

Section 1.36

“Generic/Biosimilar Product”

6

Section 1.37

“Good Clinical Practice”

6

Section 1.38

“Good Laboratory Practice”

6

Section 1.39

“Good Manufacturing Practice”

6

Section 1.40

“Governmental Authority”

7

Section 1.41

“Government Order”

7

Section 1.42

“Handle” or “Handling”

7

Section 1.43

“Insolvency Event”

7

Section 1.44

“Intellectual Property”

7

Section 1.45

“Investigator Sponsored Clinical Study”

7

Section 1.46

“Know-How”

7

Section 1.47

“Law”

8

Section 1.48

“Loss of Market Exclusivity”

8

Section 1.49

“Major European Country”

8

Section 1.50

“Manufacturing” or “Manufacture”

8

Section 1.51

“Manufacturing Cost”

8

Section 1.52

“[**]”

9

Section 1.53

“Nektar Agreement”

9

Section 1.54

“Net Sales”

9

Section 1.55

“Novartis Anti-VEGF Product”

10

Section 1.56

“Novartis IP”

10

Section 1.57

“Novartis Territory”

10

Section 1.58

“Novo Agreement”

10

Section 1.59

“Ophthotech Anti-VEGF Product”

10

Section 1.60

“Ophthotech Change in Control”

10

Section 1.61

“Ophthotech IP”

10

Section 1.62

“Ophthotech Territory”

11

Section 1.63

“OSI Agreement”

11

Section 1.64

“Other Development Expenses”

11

 

ii

--------------------------------------------------------------------------------


 

Section 1.65

“Out-of-Pocket Development Expenses”

11

Section 1.66

“Parties”

11

Section 1.67

“Party”

11

Section 1.68

“Patent Rights”

11

Section 1.69

“Person”

11

Section 1.70

“Phase I Clinical Study”

11

Section 1.71

“Phase II Clinical Study”

11

Section 1.72

“Phase III Clinical Study”

11

Section 1.73

“Phase IV Clinical Study”

12

Section 1.74

“Pre-Filled Syringe”

12

Section 1.75

“Product”

12

Section 1.76

“Product Trademark”

12

Section 1.77

“Reduced Royalty Term”

12

Section 1.78

“Regulatory Approval”

12

Section 1.79

“Regulatory Authority”

12

Section 1.80

“Related Agreements”

12

Section 1.81

“SDP”

13

Section 1.82

“Standalone Product”

13

Section 1.83

“Standalone Product Net Price”

13

Section 1.84

“Subcommittees”

13

Section 1.85

“Sublicensee”

13

Section 1.86

“Third Party”

13

Section 1.87

“Third Party IP”

13

Section 1.88

“Trademark”

13

Section 1.89

“United States” or “U.S.”

13

Section 1.90

“Valid Claim”

14

Section 1.91

Additional Definitions

14

Section 1.92

Interpretation

15

 

 

 

ARTICLE II

GOVERNANCE

16

 

 

 

Section 2.01

Joint Operating Committee

16

Section 2.02

Joint Clinical Development/Regulatory Subcommittee

17

Section 2.03

Joint Manufacturing/Technical Development Subcommittee

18

Section 2.04

Joint Commercialization Subcommittee

18

Section 2.05

Chairpersons

19

 

iii

--------------------------------------------------------------------------------


 

Section 2.06

Working Groups

19

Section 2.07

Subcommittee Membership

19

Section 2.08

Decision-Making

19

Section 2.09

Meetings of the JOC, Subcommittees and Working Groups

21

Section 2.10

Alliance Managers

21

Section 2.11

Discontinuation of Participation on a Committee

21

 

 

 

ARTICLE III

LICENSES; OPTIONS; OTHER RIGHTS

22

 

 

 

Section 3.01

Grants by Ophthotech

22

Section 3.02

Grants by Novartis

27

Section 3.03

Ophthotech Rights to Pre-Filled Syringes

28

Section 3.04

Ophthotech Rights to Co-Formulated Products

28

Section 3.05

Ophthotech Anti-VEGF Products

30

Section 3.06

Ophthotech Rights as to Alternative Anti-PDGF Products

31

Section 3.07

Novartis Rights as to Alternative Anti-PDGF Products

31

Section 3.08

Rights Retained by Ophthotech

36

Section 3.09

Rights Retained by Novartis

37

Section 3.10

Section 365(n) of the U.S. Bankruptcy Code

37

Section 3.11

Third Party Intellectual Property Rights and Pre-Existing Agreements

37

 

 

 

ARTICLE IV

DEVELOPMENT AND REGULATORY ACTIVITIES

38

 

 

 

Section 4.01

General

38

Section 4.02

Initial Development Plan

39

Section 4.03

Development Plan Updates

39

Section 4.04

Development of the Standalone Product

40

Section 4.05

Development of Co-Formulated Products

40

Section 4.06

Development of Pre-Filled Syringe

41

Section 4.07

Development of Co-Packaged Products

41

Section 4.08

Development Studies

42

Section 4.09

Development Costs

43

Section 4.10

Regulatory Activities

44

Section 4.11

Adverse Event and Product Complaint Reporting Procedures; Pharmacovigilance

47

Section 4.12

Recalls, Market Withdrawals or Corrective Actions; Decisions to Terminate or
Suspend a Study Based on

 

Safety Concerns

47

 

 

 

ARTICLE V

COMMERCIALIZATION

48

 

 

 

Section 5.01

General

48

 

iv

--------------------------------------------------------------------------------


 

Section 5.02

Diligence

48

Section 5.03

Product Trademarks

49

Section 5.04

Marketing Plan

49

Section 5.05

Advertising and Promotional Materials

49

Section 5.06

Pricing and Reimbursement

50

Section 5.07

Sales and Distribution

50

Section 5.08

Other Responsibilities

50

Section 5.09

Quid

50

 

 

 

ARTICLE VI

MANUFACTURE AND SUPPLY

50

 

 

 

Section 6.01

General

50

Section 6.02

Lucentis Supply for Clinical Studies

51

Section 6.03

API Supply

51

Section 6.04

Pre-Filled Syringe Supply

51

 

 

 

ARTICLE VII

FINANCIAL PROVISIONS

52

 

 

 

Section 7.01

Upfront Payment

52

Section 7.02

Development and Approval Milestones

52

Section 7.03

Sales Milestones

53

Section 7.04

Royalties

54

Section 7.05

Royalty Reports

55

Section 7.06

Payments

56

Section 7.07

Records; Audits

56

Section 7.08

Tax Matters

56

Section 7.09

Currency Exchange

56

Section 7.10

Blocked Payments

57

Section 7.11

Late Payments

57

Section 7.12

Resolution of Disputes

57

 

 

 

ARTICLE VIII

INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED MATTERS

57

 

 

 

Section 8.01

Ownership of Intellectual Property

57

Section 8.02

Handling of Patent Rights

58

Section 8.03

Third Party Infringement

59

Section 8.04

Claimed Infringement

61

Section 8.05

Patent Term Extensions

61

Section 8.06

License Recordals

62

Section 8.07

Patent Marking

62

 

v

--------------------------------------------------------------------------------


 

Section 8.08

Trademarks

62

 

 

 

ARTICLE IX

CONFIDENTIALITY AND PUBLICITY

64

 

 

 

Section 9.01

Confidential Information

64

Section 9.02

Employee, Consultant and Advisor Obligations

64

Section 9.03

Permitted Disclosures

65

Section 9.04

Responsibility for Compliance

65

Section 9.05

Publicity

65

Section 9.06

Publications

66

Section 9.07

No Liability for Public Disclosures by Other Party

66

 

 

 

ARTICLE X

REPRESENTATIONS AND WARRANTIES; CERTAIN COVENANTS; INDEMNIFICATION

67

 

 

 

Section 10.01

Representations of Authority

67

Section 10.02

Consents

67

Section 10.03

No Conflict

67

Section 10.04

Enforceability

67

Section 10.05

No Debarment

67

Section 10.06

Additional Representations and Warranties of Ophthotech

68

Section 10.07

Additional Representations and Warranties of Novartis

70

Section 10.08

Standstill

71

Section 10.09

No Implied Warranties

73

Section 10.10

Indemnification

73

Section 10.11

No Consequential or Punitive Damages

76

Section 10.12

No Exclusion

76

Section 10.13

Clarification of [**] Agreement

76

Section 10.14

Use of Commercially Reasonable Efforts Under the [**] Agreement

76

 

 

 

ARTICLE XI

TERM AND TERMINATION

77

 

 

 

Section 11.01

Term

77

Section 11.02

Termination for Material Breach

77

Section 11.03

Termination for Insolvency

78

Section 11.04

Termination by Ophthotech Relating to Novartis Alternative Anti-PDGF Products

78

Section 11.05

Termination by Novartis for Safety Issues

78

Section 11.06

Termination for Certain Injunctions or Orders

78

Section 11.07

Termination for Convenience

79

Section 11.08

Termination for Certain Patent Challenges

79

 

vi

--------------------------------------------------------------------------------


 

Section 11.09

Termination for Change in Control of Ophthotech

80

Section 11.10

Effects of Termination

80

Section 11.11

Return of Confidential Information

83

Section 11.12

Survival

83

 

 

 

ARTICLE XII

DISPUTE RESOLUTION

84

 

 

 

Section 12.01

Legal Disputes

84

Section 12.02

Arbitration

84

 

 

 

ARTICLE XIII

MISCELLANEOUS

84

 

 

 

Section 13.01

Choice of Law

84

Section 13.02

Notices

85

Section 13.03

Severability

86

Section 13.04

Integration

86

Section 13.05

Independent Contractors; No Agency

86

Section 13.06

Assignment; Successors

86

Section 13.07

Performance by Other Persons

87

Section 13.08

Force Majeure

87

Section 13.09

No Third Party Beneficiaries

87

Section 13.10

Execution in Counterparts; Facsimile Signatures

87

Section 13.11

English Language

87

Section 13.12

Expenses

88

Section 13.13

Cumulative Remedies

88

Section 13.14

Restrictions on Ophthotech’s Rights

88

 

EXHIBITS

 

 

 

 

Exhibit A

 

—

 

Ophthotech Product Patent Rights and Ophthotech IP Agreements

Exhibit B

 

—

 

Existing Fovista Clinical Program

Exhibit C

 

—

 

Initial Development Plan

Exhibit D

 

—

 

Fovista Description

Exhibit E

 

—

 

RTH258 Description

Exhibit F

 

—

 

Initial Marketing Plan Contents

Exhibit G

 

—

 

Quid Products

Exhibit H

 

—

 

Invoice for Upfront Payment

Exhibit I

 

—

 

Permitted Disclosures

Exhibit J

 

—

 

Commercialization Performance Standards

Exhibit K

 

—

 

Initial Press Release

Exhibit L

 

—

 

Novartis Alternative Anti-PDGF Product Activities

 

vii

--------------------------------------------------------------------------------


 

LICENSING AND COMMERCIALIZATION AGREEMENT

 

This Licensing and Commercialization Agreement (“Agreement”) is made and
effective as of the 19th day of May, 2014 (the “Effective Date”) by and between
Ophthotech Corporation, a Delaware corporation, with offices at One Penn Plaza,
19th Floor, New York, NY 10119, U.S.A. (“Ophthotech”) and Novartis Pharma AG, a
Swiss company, with offices at Lichtstrasse 35, CH-4056 Basel, Switzerland
(“Novartis”).

 

INTRODUCTION

 

1.                                      Ophthotech is currently developing
Fovista (as defined below) for use in combination with anti-VEGF drugs for the
treatment of wet age-related macular degeneration (“wet AMD”);

 

2.                                      Ophthotech has commenced a pivotal Phase
III clinical program to evaluate the safety and efficacy of Fovista administered
in combination with anti-VEGF drugs for the treatment of wet AMD;

 

3.                                      Novartis has considerable knowledge and
experience in developing, marketing, promoting and selling pharmaceutical
products throughout the world;

 

4.                                      Ophthotech desires to enter into an
arrangement with respect to the development, marketing, promotion and sale of
Fovista outside of the United States; and

 

5.                                      Ophthotech and Novartis believe that an
agreement between the companies regarding Fovista and other Products (as defined
below) would be desirable.

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, Ophthotech and Novartis hereby agree as follows:

 

ARTICLE I
DEFINITIONS; INTERPRETATION

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

Section 1.01                             “Accounting Standards”.  Accounting
Standards mean, with respect to Ophthotech, U.S. GAAP (United States Generally
Accepted Accounting Principles) and, with respect to Novartis, IFRS
(International Financial Reporting Standards), in each case, as generally and
consistently applied for accounting and financial reporting purposes throughout
the Party’s organization.  Each Party may change the accounting standards that
it uses throughout such Party’s organization, in which case such Party shall
promptly notify the other Party in writing of such change and “Accounting
Standards” shall be modified as to such Party accordingly, it being understood
that each Party may only use internationally recognized accounting principles
(e.g., IFRS, U.S. GAAP, or successor standards thereto).

 

Section 1.02                             “Affiliate”.  Affiliate means with
respect to a Party, any Person that controls, is controlled by, or is under
common control with that Party.  For the purpose of this definition, “control”
or “controlled” means direct or indirect ownership of fifty percent (50%) or

 

1

--------------------------------------------------------------------------------


 

more of the shares of stock entitled to vote for the election of directors in
the case of a corporation or fifty percent (50%) or more of the equity interest
in the case of any other type of legal entity; status as a general partner in
any partnership; or any other arrangement whereby the Person controls or has the
right to control the board of directors or equivalent governing body of a
corporation or other entity or the ability to cause the direction of the
management or policies of a corporation or other entity.  The Parties
acknowledge that in the case of entities organized under the laws of certain
countries where the maximum percentage ownership permitted by law for a foreign
investor is less than fifty percent (50%), such lower percentage shall be
substituted in the preceding sentence, provided that such foreign investor has
the power to direct the management and policies of such entity.

 

Section 1.03                             “Alternative Anti-PDGF Product”. 
Alternative Anti-PDGF Product means any product that comprises a compound
(including any compound that is licensed or acquired from any Third Party) other
than Fovista or a Generic/Biosimilar Product as to Fovista, that is Developed in
the Field and that binds to and inhibits platelet-derived growth factor (PDGF)
or its receptors.

 

Section 1.04                             “API Bulk Drug Substance”.  API Bulk
Drug Substance means Fovista in the pegylated form supplied under the Supply
Agreement for use as an active pharmaceutical ingredient in a Product.

 

Section 1.05                             “Archemix Agreement”.  Archemix
Agreement means the Amended and Restated Exclusive License Agreement, dated as
of September 12, 2011, by and between Ophthotech and Archemix Corp., as amended
by Amendment No. 1 thereto, dated as of December 20, 2011, as amended from time
to time.

 

Section 1.06                             “Business Day”.  Business Day means a
day that is not a Saturday or Sunday on which banking institutions in both New
York, New York and Basel, Switzerland are open for business.

 

Section 1.07                             “Calendar Quarter”.  Calendar Quarter
means each of the three (3) calendar month periods ending on March 31, June 30,
September 30 and December 31 of any Calendar Year; provided that the first
Calendar Quarter shall commence on the Effective Date and end on June 30, and,
unless otherwise agreed between the Parties, the last Calendar Quarter shall end
on the effective date of expiration or termination of the Term.

 

Section 1.08                             “Calendar Year”.  Calendar Year means
each successive period of twelve (12) months commencing on January 1 and ending
on December 31; provided that the first year of the Term shall begin on the
Effective Date and end on December 31 of the then current year and the last year
of the Term shall begin on the first day of such year and end on the last day of
the Term.

 

Section 1.09                             “Claims”.  Claims means all Third Party
demands, claims, actions, proceedings and liability (whether criminal or civil,
in contract, tort or otherwise) for losses, damages, reasonable legal costs and
other reasonable expenses of any nature whatsoever.

 

2

--------------------------------------------------------------------------------


 

Section 1.10                             “Co-Formulated Product”.  Co-Formulated
Product means a product comprising a formulation of Fovista with a Novartis
Anti-VEGF Product, as the sole active pharmaceutical ingredients for
administration as a fixed combination.

 

Section 1.11                             “Co-Packaged Product”.  Co-Packaged
Product means a product in which the Standalone Product and a Novartis Anti-VEGF
Product as the sole active pharmaceutical ingredients are packaged together and
sold as a single stock keeping unit.  The term Co-Packaged Product does not
include any Co-Formulated Product.

 

Section 1.12                             “Collaboration IP”.  Collaboration IP
means, collectively, the Joint Collaboration IP, the Novartis Collaboration IP
and the Ophthotech Collaboration IP.

 

Section 1.13                             “Combination Product”.  Combination
Product means a Co-Formulated Product or a Co-Packaged Product.

 

Section 1.14                             “Commercialization” or
“Commercialize”.  Commercialization or Commercialize means activities directed
to obtaining pricing and reimbursement approvals, marketing, promoting,
distributing, importing, exporting, offering to sell or selling a product,
including pre-launch activities undertaken in preparation for a product launch,
and related Phase IV Clinical Studies.  The term Commercialization does not
include any activities related to Development or Manufacturing.

 

Section 1.15                             “Commercially Reasonable Efforts”. 
Commercially Reasonable Efforts means (a) as to Novartis, the expenditure of
those efforts and resources used consistent with the usual practice of Novartis
and which are consistent with the general standards of comparable companies in
the pharmaceutical industry in pursuing development or commercialization for
other similar pharmaceutical products with similar market potential and at a
similar stage in development, and (b) as to Ophthotech, the expenditure of those
efforts and resources used consistent with the usual practice of Ophthotech and
which are consistent with the general standards of comparable companies in the
biotechnology industry in pursuing development or commercialization for other
similar pharmaceutical products with similar market potential and at a similar
stage in development.

 

Section 1.16                             “Control” or “Controlled”.  Control or
Controlled means:

 

(a)                                 with respect to any Intellectual Property
right, Trademark or other intangible property, the possession by a Party
(whether by license from an Affiliate or a Third Party, ownership, or control
over an Affiliate having such possession by license or ownership) of the ability
to grant to the other Party access or a license or sublicense as provided herein
without violating the terms of any agreement with any Third Party.

 

(b)                                 Notwithstanding Section 1.16(a), Ophthotech
shall not be considered to Control any Intellectual Property that it licenses
from a Third Party if (i) Ophthotech would be required to make any payment in
connection with the grant of, or Novartis’ exercise of rights under, a
sublicense to such Intellectual Property hereunder, and (ii) Novartis does not
agree in writing to make any such payment to Ophthotech or its designee. 
Notwithstanding the foregoing provisions of this subsection (b), Intellectual
Property licensed by Ophthotech from Third Parties under the Existing Fovista
Agreements that Ophthotech is permitted to sublicense to Novartis as

 

3

--------------------------------------------------------------------------------


 

provided herein without violating the terms of such Existing Fovista Agreements
shall be deemed to be Controlled by Ophthotech and Ophthotech shall be
responsible for payments to the applicable Third Party licensors with respect to
such Intellectual Property as set forth in Section 7.04(e).

 

(c)                                  Notwithstanding Section 1.16(a), Novartis
shall not be considered to Control any Intellectual Property that it licenses
from a Third Party existing before the Effective Date (or existing as of the
Effective Date but not including this Agreement) if (i) Novartis would be
required to make any payment in connection with the grant of, or Ophthotech’s
exercise of rights under, a sublicense to such Intellectual Property hereunder,
and (ii) Ophthotech does not agree in writing to make any such payment to
Novartis or its designee.  Notwithstanding the foregoing provisions of this
subsection (c), Intellectual Property relating to ranibizumab licensed by
Novartis from Third Parties as of the Effective Date under license agreements
other than the Lucentis License Agreement that Novartis is entitled to
sublicense to Ophthotech as provided herein without violating the terms of such
agreements shall be deemed to be Controlled by Novartis and Ophthotech shall
have a royalty-free, fully paid-up sublicense thereunder as set forth in
Section 3.04(b).

 

Section 1.17                             “Cover”, “Covering” or “Covered”. 
Cover, Covering or Covered means, with respect to a Patent Right and a Product,
that (a) in the case such Patent Right is an issued patent, in the absence of a
license granted under an Issued Valid Claim of such Patent Right, the making,
use, offering for sale, sale, or importation of the Product in the country of
sale would infringe such Issued Valid Claim or (b) in the case such Patent Right
is a pending patent application, that if such Patent Right were to issue as a
patent, then, in the absence of a license granted under a Pending Valid Claim of
such Patent Right, the making, use, offering for sale, sale, or importation of
the Product in the country of sale would infringe such Pending Valid Claim.

 

Section 1.18                             “Development” or “Develop”. 
Development or Develop means non-clinical and clinical research and drug
development activities, including discovery activities, toxicology, pharmacology
and other research and pre-clinical efforts, test method development and
stability testing, assay development, process development, formulation
development, quality assurance and quality control development, statistical
analysis, clinical studies (including pre-approval Investigator Sponsored
Clinical Studies), packaging development, regulatory affairs, and the
preparation, filing and prosecution of Regulatory Approval and clinical study
regulatory activities.

 

Section 1.19                             “Development Costs”.  Development Costs
means the direct costs incurred by a Party during the Term and pursuant to this
Agreement for the Development of a Product, calculated as the sum of
(a) Out-of-Pocket Development Expenses, (b) Development FTE Costs and (c) Other
Development Expenses, each only to the extent incurred after the Effective Date.

 

Section 1.20                             “Development FTE Cost”.  Development
FTE Cost means the product of (a) the actual number of FTEs utilized in the
Development of a Product in accordance with the Development Plan and associated
budget after the Effective Date, as documented by the applicable Party using a
reliable time-tracking system and (b) the FTE Rate.

 

4

--------------------------------------------------------------------------------


 

Section 1.21                             “Development Plan”.  Development Plan
means the plan for the Parties’ Development efforts with respect to the
Products, as agreed upon by the Parties as of the Effective Date as set forth in
Exhibit C hereto, including clinical, regulatory and technical activities, and
as updated on an annual basis and as amended from time to time in accordance
with the terms of this Agreement.

 

Section 1.22                             “EMA”.  EMA means the European
Medicines Agency or any successor agency thereto.

 

Section 1.23                             “European Union” or “EU”.  European
Union or EU means the countries of the European Union, as it is constituted as
of the Effective Date and as its membership may be amended from time to time.

 

Section 1.24                             “EU Regulatory Approval”.  EU
Regulatory Approval means, with respect to a Product, Regulatory Approval by EMA
or national Regulatory Approval from the applicable Regulatory Authority in at
least three (3) of the Major European Countries.

 

Section 1.25                             “Executive Officers”.  Executive
Officers means the Chief Executive Officer of Ophthotech (initially David Guyer)
and the Division Head, Pharmaceuticals of Novartis (initially David Epstein).

 

Section 1.26                             “Existing Fovista Agreements”. 
Existing Fovista Agreements means the Nektar Agreement, the Archemix Agreement,
the Novo Agreement and the OSI Agreement.

 

Section 1.27                             “Existing Fovista Clinical Program”. 
Existing Fovista Clinical Program means the clinical studies of Fovista
identified on Exhibit B.

 

Section 1.28                             “FDA”.  FDA means the United States
Food and Drug Administration or any successor agency thereto.

 

Section 1.29                             “FDP”.  FDP means Novartis’ full
development point, which is the point at which Novartis decides to proceed with
the full development of a product, in accordance with its usual practice as of
the Effective Date as consistently applied to products, and any equivalent
thereof, without regard to Novartis’ nomenclature therefor.

 

Section 1.30                             “Field”.  Field means the treatment,
prevention, cure or control of any human disease, disorder or condition of the
eye.  The term Field does not include any diagnostic use.

 

Section 1.31                             “First Commercial Sale”.  First
Commercial Sale means, with respect to a Product in a country, the first
commercial sale of such Product in such country by Novartis, its Affiliates or
Sublicensees after all required Regulatory Approval and pricing and
reimbursement approval has been granted (if such approval is required).  Sales
for clinical study purposes or compassionate, named patient or similar use shall
not constitute a First Commercial Sale.

 

Section 1.32                             “Fovista”.  Fovista means Ophthotech’s
proprietary anti-PDGF aptamer set forth in Exhibit D attached hereto, in
pegylated or unpegylated form.

 

5

--------------------------------------------------------------------------------


 

Section 1.33                             “FTE”.  FTE means a full-time
equivalent person (i.e., one fully dedicated employee or multiple partially
dedicated employees aggregating to one full-time employee employed or contracted
by Novartis or Ophthotech) based upon a total of [**] working hours per year,
undertaken in connection with the conduct of Development in accordance with the
Development Plan or in connection with the Manufacturing activities relating to
the selection and management of Third Party manufacturers and the management of
such supply.

 

Section 1.34                             “FTE Rate”.  FTE Rate means a rate of
$[**] per FTE per annum for Development FTEs and $[**] per FTE per annum for
Manufacturing FTEs during Calendar Year 2014, such amount to be adjusted as of
January 1, 2015, and annually thereafter by the percentage increase or decrease,
if any, in the Consumer Price Index for All Urban Consumers (CPI-U); U.S. City
Average.  Such rate shall cover the cost of salaries, benefits, infrastructure
costs, travel, general laboratory or office supplies, postage, insurance,
training and all other general expenses and overhead items.

 

Section 1.35                             “Full Royalty Term”.  Full Royalty Term
means, on a Product-by-Product and country-by-country basis, the period
beginning on the Effective Date and expiring on the later of the following:
(a) expiration of the last-to-expire Valid Claim within the Ophthotech IP or the
Ophthotech Collaboration IP that Covers such Product in such country (where such
country is the country of sale); or (b) ten (10) years after First Commercial
Sale of such Product in such country.

 

Section 1.36                             “Generic/Biosimilar Product”. 
Generic/Biosimilar Product means, as to a Product in a country, an anti-PDGF
aptamer product (other than a Product or any product authorized or licensed out
to a Third Party by Novartis or any of its Affiliates) in the Field that is
Commercialized by any Third Party and that:

 

(a)                                 has the same product profile as the
applicable Product, and

 

(b)                                 is generic, biosimilar or bioequivalent to
and approved pursuant to an abbreviated regulatory process based on the clinical
data for the applicable Product and studies showing that such product is
biosimilar or bioequivalent to such Product.

 

Section 1.37                             “Good Clinical Practice”.  Good
Clinical Practice means the current good clinical practice applicable to the
clinical Development of pharmaceutical products under applicable Law, to the
extent such standards are not less stringent than the U.S. current good clinical
practice.

 

Section 1.38                             “Good Laboratory Practice”.  Good
Laboratory Practice means the current good laboratory practice applicable to the
Development of pharmaceutical products under applicable Law, to the extent such
standards are not less stringent than the U.S. current good laboratory practice,
including 21 C.F.R. Part 58.

 

Section 1.39                             “Good Manufacturing Practice”.  Good
Manufacturing Practice means the current good manufacturing practice regulations
as set out in the European Commission Directive 2003/94/EC of 8th October 2003
(as amended) and 21 C.F.R. Sections 210, 211 and 600, stating the principles and
guidelines of good manufacturing practice in respect of medicinal products for
human use and investigational medicinal products for human use.

 

6

--------------------------------------------------------------------------------


 

Section 1.40                             “Governmental Authority”.  Governmental
Authority means any federal, state or local government, or political subdivision
thereof, or any multinational organization or authority or any authority, agency
or commission entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power, any court or
tribunal (or any department, bureau or division thereof), or any governmental
arbitrator or arbitral body.

 

Section 1.41                             “Government Order”.  Government Order
means any order, writ, judgment, injunction, decree, stipulation, ruling,
determination or award entered by or with any Governmental Authority.

 

Section 1.42                             “Handle” or “Handling”.  Handle or
Handling means, with respect to a Patent Right, to prepare, file, prosecute,
maintain or defend such Patent Right.  For clarity, Handling does not include
initiating any claim or action to enforce Patent Rights against actual or
alleged infringers.

 

Section 1.43                             “Insolvency Event”.  Insolvency Event
means, in relation to either Party, any one of the following: (a) that Party
becomes insolvent; (b) that Party is the subject of voluntary or involuntary
bankruptcy proceedings instituted on behalf of or against such Party (except for
involuntary bankruptcy proceedings which are dismissed within sixty (60) days);
(c) an administrative receiver, receiver and manager, interim receiver,
custodian, sequestrator or similar officer is appointed in respect of that
Party; (d) a notice shall have been issued to convene a meeting for the purpose
of passing a resolution to wind up that Party, or such a resolution shall have
been passed other than a resolution for the solvent reconstruction or
reorganization of that Party; (e) a resolution shall have been passed by that
Party or that Party’s directors to make an application for an administration
order or to appoint an administrator; or (f) that Party proposes or makes any
general assignment, composition or arrangement with or for the benefit of all or
some of that Party’s creditors or makes or suspends or threatens to suspend
making payments to all or some of that Party’s creditors.

 

Section 1.44                             “Intellectual Property”.  Intellectual
Property means Patent Rights, utility models, registered designs, unregistered
design rights, registered and unregistered copyrights, Know-How, Confidential
Information, database rights, any rights in clinical study results, applications
for and the right to apply for any such rights, and any similar or analogous
rights anywhere worldwide.  Intellectual Property does not include Trademarks.

 

Section 1.45                             “Investigator Sponsored Clinical
Study”.  Investigator Sponsored Clinical Study means a human clinical study of a
Product that is sponsored and conducted by a Third Party under an agreement with
a Party pursuant to which such Party provides clinical supplies of the Product
or funding for such clinical study.

 

Section 1.46                             “Know-How”.  Know-How means any
information or material, whether proprietary or not and whether patentable or
not, including ideas, concepts, formulas, methods, procedures, designs,
compositions, plans, documents, data, trade secrets, inventions, discoveries,
works of authorship, compounds and biological materials.

 

7

--------------------------------------------------------------------------------


 

Section 1.47                             “Law”.  Law means all laws, statutes,
rules, regulations, orders, judgments, injunctions or ordinances of any
Governmental Authority.

 

Section 1.48                             “Loss of Market Exclusivity”.  Loss of
Market Exclusivity means, for a Product on a country-by-country and Calendar
Year-by-Calendar Year basis, the following has occurred:  (a) the Net Sales of
such Product in such country in such Calendar Year are less than [**] percent
([**]%) of the peak annual Net Sales of such Product in such country in any
preceding Calendar Year, and (b) the decline in such Net Sales is attributable
in material part to the marketing or sale by a Third Party in such country of a
Generic/Biosimilar Product with respect to such Product.

 

Section 1.49                             “Major European Country”.  Major
European Country means any of the United Kingdom, France, Germany, Italy or
Spain.

 

Section 1.50                             “Manufacturing” or “Manufacture”. 
Manufacturing or Manufacture means activities directed to producing,
manufacturing, processing, sourcing of materials, filling, finishing, packaging,
labeling, quality assurance testing and release, shipping and storage of a
product.

 

Section 1.51                             “Manufacturing Cost”.  Manufacturing
Cost means, with respect to any material supplied by a Party hereunder, the
standard unit cost of Manufacture of such material, consisting of direct
material and direct labor costs plus Manufacturing overhead attributable to such
material (including all directly incurred manufacturing variances), all
calculated in accordance with such Party’s Accounting Standards and internal
cost accounting procedures, consistently applied.  Direct material costs will
include the costs incurred in Manufacturing or purchasing materials for use in
Manufacturing such material, including freight in costs, sales and excise taxes
imposed thereon and customs duty and charges levied by Governmental Authorities,
and all costs of packaging components.  Direct labor costs will include the
costs of employees engaged in direct Manufacturing activities and direct or
indirect quality control and quality assurance activities who are directly
employed in Manufacturing and packaging such material.  Overhead attributable to
such material will be calculated and allocated in a manner consistent with the
method used to allocate overhead to other material Manufactured in the same
facility.  Overhead attributable to such material will include a reasonable
allocation of indirect labor (not previously included in direct labor costs), a
reasonable allocation of administrative costs, and a reasonable allocation of
facilities costs, all in accordance with such Party’s Accounting Standards and
internal cost accounting procedures, consistently applied.  Overhead will not
include corporate administrative overhead or plant start-up costs or costs
associated with excess or idle capacity.  Alternatively, if such material is
Manufactured by a Third Party manufacturer, the Manufacturing Cost means the
actual price paid by such Party or its Affiliates to the Third Party for the
Manufacture, supply and packaging of such material, and all taxes and shipping
costs related thereto, including any license or royalty fees (other than license
or royalty fees payable pursuant to the Existing Fovista Agreements) and the
cost of any materials supplied and paid for by such Party and reasonable and
necessary FTE costs (calculated at the FTE Rate) of such Party’s or its
Affiliates’ employees engaged in activities relating to the selection and
management of such Third Party manufacturer and the management of such supply
(including quality control and quality assistance activities).

 

8

--------------------------------------------------------------------------------


 

Section 1.52                             “[**].

 

Section 1.53                             “Nektar Agreement”.  Nektar Agreement
means the License, Manufacturing and Supply Agreement, dated as of September 30,
2006, by and between Nektar Therapeutics AL, Corporation and (OSI)
Eyetech, Inc., as the same was assigned to Ophthotech on July 27, 2007 and
amended by Amendment No. 1 thereto, dated as of April 5, 2012, and supplemented
by a letter agreement, dated as of June 20, 2013, as amended from time to time.

 

Section 1.54                             “Net Sales”.  Net Sales means, with
respect to a Product, the gross sales recorded by Novartis or any of its
Affiliates or Sublicensees for the Product sold to Third Parties other than
Sublicensees, less deductions actually taken or applied, in the case of both
gross sales and deductions as determined in accordance with the Accounting
Standards as consistently applied across its products generally, which
deductions include the following:

 

(a)                                 normal trade and cash discounts;

 

(b)                                 amounts repaid or credited by reasons of
defects, rejections, recalls or returns;

 

(c)                                  rebates and chargebacks to customers and
Third Parties (including Medicare, Medicaid, Managed Healthcare and similar
types of rebates);

 

(d)                                 amounts provided or credited to customers
through coupons and other discount programs;

 

(e)                                  delayed ship order credits, discounts or
payments related to the impact of price increases between purchase and shipping
dates and retroactive price reductions;

 

(f)                                   compensation paid to non-Affiliate
distributors and wholesalers for maintaining agreed inventory levels and
providing information;

 

(g)                                  other reductions or specifically
identifiable amounts deducted for reasons similar to those listed above in
accordance with the Accounting Standards.

 

Such deductions shall be booked on an accrual basis by Novartis, its Affiliates
and Sublicensees under the Accounting Standards to calculate the recorded net
sales from gross sales. Such net sales will be reduced by an additional [**]
percent ([**]%) of such net sales for the direct expenses related to the sales
of the Product, distribution and warehousing expenses and uncollectible amounts
on previously sold Products.

 

With respect to the calculation of Net Sales:

 

(x)                                 Net Sales only include the value charged or
invoiced on the first arm’s-length sale to a Third Party and sales between or
among Novartis and its Affiliates and Sublicensees will be disregarded for
purposes of calculating Net Sales; and

 

(y)                                 if a Product is delivered to the Third Party
before being invoiced (or is not invoiced), Net Sales will be calculated at the
time all the revenue recognition

 

9

--------------------------------------------------------------------------------


 

criteria under the Accounting Standards are met, or when payment is received,
whichever is earlier.

 

Section 1.55                             “Novartis Anti-VEGF Product”.  Novartis
Anti-VEGF Product means Lucentis® (ranibizumab), RTH258 (formerly ESBA1008) as
set forth in Exhibit E attached hereto, or any other anti-VEGF product in the
Field that is Controlled by Novartis or any of its Affiliates as may be agreed
to be included in the future under the terms of this Agreement in writing by the
Parties, in each case regardless of finished form, formulation, preparation,
packaging or dosing.

 

Section 1.56                             “Novartis IP”.  Novartis IP means the
Intellectual Property relating to the Novartis Anti-VEGF Products and the
Pre-Filled Syringe that is Controlled by Novartis as of the Effective Date or
thereafter during the Term, that is reasonably necessary or useful for the
Development, Manufacture or Commercialization of a Product in the Field.  The
term Novartis IP shall not include the Novartis Collaboration IP or Novartis’
rights in the Joint Collaboration IP.

 

Section 1.57                             “Novartis Territory”.  Novartis
Territory means the entire world, excluding the Ophthotech Territory.

 

Section 1.58                             “Novo Agreement”.  Novo Agreement means
the Purchase and Sale Agreement, dated as of May 23, 2013, by and between
Ophthotech and Novo A/S, as amended from time to time.

 

Section 1.59                             “Ophthotech Anti-VEGF Product”. 
Ophthotech Anti-VEGF Product means a product Controlled by Ophthotech or any of
its Affiliates comprising an anti-VEGF compound as the sole active
pharmaceutical ingredient, excluding a Novartis Anti-VEGF Product.

 

Section 1.60                             “Ophthotech Change in Control”. 
Ophthotech Change in Control means any transaction or series of related
transactions in which a Third Party (or group of Third Parties acting in
concert) (a) acquires or becomes the beneficial owner of more than fifty percent
(50%) of the outstanding voting securities of Ophthotech, (b) becomes the
surviving entity in any merger, consolidation, reorganization, tender offer or
similar transaction to which Ophthotech is a party, or as a result of which more
than fifty percent (50%) of the total voting power of the stock outstanding of
the surviving entity normally entitled to vote in elections of directors is not
held by the Persons holding at least fifty percent (50%) of the outstanding
shares of Ophthotech preceding such transaction, or (c) acquires or otherwise
receives the benefit of all or substantially all of the assets of Ophthotech,
including the rights to Fovista for the Ophthotech Territory.

 

Section 1.61                             “Ophthotech IP”.  Ophthotech IP means
the Intellectual Property relating to Fovista that is Controlled by Ophthotech
as of the Effective Date, including the Patent Rights set out in Exhibit A
attached hereto and updated on an annual basis (the “Ophthotech Product Patent
Rights”), or thereafter during the Term, that is reasonably necessary or useful
for the Development, Manufacture or Commercialization of a Product in the
Field.  The term Ophthotech IP shall not include the Ophthotech Collaboration IP
or Ophthotech’s rights in the Joint Collaboration IP.

 

10

--------------------------------------------------------------------------------


 

Section 1.62                             “Ophthotech Territory”.  Ophthotech
Territory means the United States.

 

Section 1.63                             “OSI Agreement”.  OSI Agreement means
the Divestiture Agreement, dated as of July 27, 2007, by and between Ophthotech
and (OSI) Eyetech, Inc., as amended from time to time

 

Section 1.64                             “Other Development Expenses”.  Other
Development Expenses means any Development expenses incurred for clinical
materials, analytical services or other items specifically agreed upon to the
extent not included in Out-of-Pocket Development Expenses and are not items
covered by the Development FTE Cost.

 

Section 1.65                             “Out-of-Pocket Development Expenses”. 
Out-of-Pocket Development Expenses means direct expenses paid or payable to
Third Parties which are specifically identifiable and incurred by a Party for
the Development activities of a Product, provided that such expenses will have
been recorded as income statement items in accordance with such Party’s
Accounting Standards and will not include any pre-paid amounts, capital
expenditures, or items covered by the Development FTE Cost.

 

Section 1.66                             “Parties”.  Parties means Ophthotech
and Novartis.

 

Section 1.67                             “Party”.  Party means either Ophthotech
or Novartis.

 

Section 1.68                             “Patent Rights”.  Patent Rights means
patents and patent applications, and all substitutions, divisions,
continuations, continuations-in-part, reissues, reexaminations and extensions
(including supplemental protection certificates) thereof, and all counterparts
thereof in any country.

 

Section 1.69                             “Person”.  Person means any natural
person, corporation, firm, business trust, joint venture, association,
organization, company, partnership or other business entity, or any government,
or any agency or political subdivisions thereof.

 

Section 1.70                             “Phase I Clinical Study”.  Phase I
Clinical Study means a clinical study of a product in human volunteers or
patients with the endpoint of determining initial tolerance, toxicity, safety or
pharmacokinetic information, as described in 21 C.F.R. 312.21(a), or a
comparable clinical study prescribed by the relevant Regulatory Authority in a
country other than the United States.

 

Section 1.71                             “Phase II Clinical Study”.  Phase II
Clinical Study means a preliminary efficacy and safety or dose-ranging human
clinical study of a product in the target patient population, as described in 21
C.F.R. 312.21(b), or a comparable clinical study prescribed by the relevant
Regulatory Authority in a country other than the United States, which shall be
deemed commenced when the first patient in such study has received his or her
initial dose of a product.

 

Section 1.72                             “Phase III Clinical Study”.  Phase III
Clinical Study means a human clinical study to confirm with statistical
significance the efficacy and safety of a product performed to obtain Regulatory
Approval for a product in any country, as described in 21 C.F.R. 312.21(c), or a
comparable clinical study prescribed by the relevant Regulatory Authority

 

11

--------------------------------------------------------------------------------


 

in a country other than the United States, which shall be deemed commenced when
the first patient in such study has received his or her initial dose of a
product.

 

Section 1.73                             “Phase IV Clinical Study”.  Phase IV
Clinical Study means a human clinical study that is conducted post Regulatory
Approval and that is not for the purpose of (a) obtaining, maintaining or
expanding a Regulatory Approval, or (b) studying the applicable Product for a
potential expanded label.

 

Section 1.74                             “Pre-Filled Syringe”.  Pre-Filled
Syringe means a pre-filled syringe containing Fovista and Developed by Novartis
hereunder in accordance with the Development Plan, for use as the Standalone
Product, in a Co-Packaged Product, or as the Co-Formulated Product.

 

Section 1.75                             “Product”.  Product means, as
applicable, the Standalone Product, a Co-Packaged Product or a Co-Formulated
Product, whether contained in a vial, a Pre-Filled Syringe or any other agreed
container, or any other product that the Parties may agree in writing to be
subject to this Agreement.  The term Product shall not include API Bulk Drug
Substance to the extent it is not incorporated into a Product.

 

Section 1.76                             “Product Trademark”.  Product Trademark
means the “Fovista” Trademark and any other Trademark that is proposed by the
JCS as part of the Product Positioning and Branding Strategy and approved by the
JOC for use in connection with the Commercialization of Products in the Novartis
Territory and subject to any Third Party rights in the relevant Trademarks.  The
term Product Trademark shall not include any Trademark relating to, consisting
of, or containing “Lucentis” or the corporate names or logos of either Party.

 

Section 1.77                             “Reduced Royalty Term”.  Reduced
Royalty Term means the period beginning on the expiration of the Full Royalty
Term for a Product in a country and expiring upon Novartis’ actual last
commercial sale of such Product in such country.

 

Section 1.78                             “Regulatory Approval”.  Regulatory
Approval means the approval of the applicable Regulatory Authority necessary for
the marketing and sale of a pharmaceutical product in a country, excluding
separate pricing or reimbursement approvals that may be required.

 

Section 1.79                             “Regulatory Authority”.  Regulatory
Authority means any federal, national, multinational, state, provincial or local
regulatory agency, department, bureau or other governmental entity with
authority over the marketing and sale of a pharmaceutical product in a country.

 

Section 1.80                             “Related Agreements”.  Related
Agreements means any additional agreements that the Parties enter into relating
to this Agreement, including the Supply Agreement (for API Bulk Drug Substance),
the related quality agreement, the pharmacovigilance agreement for the Products,
any supply agreement for the Pre-Filled Syringe, any supply agreement for the
Co-Formulated Product, and any agreement entered into between the Parties
pursuant to Section 3.01(f), Section 3.04(c), Section 3.04(f), Section 3.06(c),
Section 3.07(e), Section 3.07(g)(ii) or Section 5.09.

 

12

--------------------------------------------------------------------------------


 

Section 1.81                             “SDP”.  SDP means Novartis’ submission
decision point, which is the point at which Novartis decides to submit an
application for Regulatory Approval of a product, in accordance with its usual
practice as of the Effective Date as consistently applied to products, and any
equivalent thereof, without regarding to Novartis’ nomenclature therefor.

 

Section 1.82                             “Standalone Product”.  Standalone
Product means a product comprising Fovista as the sole active pharmaceutical
ingredient, formulated for use as a single dose.

 

Section 1.83                             “Standalone Product Net Price”. 
Standalone Product Net Price means, with respect to a Combination Product in a
country for a given Calendar Year, the aggregate Net Sales of the Standalone
Product in such country (or, if the Standalone Product is not sold in such
country, the aggregate Net Sales of the Standalone Product in the three
(3) other countries in which it and the relevant Combination Product are sold
where the price for such Combination Product is most comparable to the price for
such Combination Product in the relevant country) during the prior Calendar Year
divided by the number of units of Standalone Product generating such Net Sales
during such period.  In the event there is a country in the Novartis Territory
where the Standalone Product is not launched but a Combination Product will be
launched, the JOC will pre-agree at the time of launch of the Combination
Product in such country the three (3) reference countries described that will be
applicable for purposes of this definition.

 

Section 1.84                             “Subcommittees”.  Subcommittees means
the Joint Clinical Development/Regulatory Subcommittee, the Joint
Manufacturing/Technical Development Subcommittee, the Joint Commercialization
Subcommittee and any other committee established by and under the governance of
the JOC.

 

Section 1.85                             “Sublicensee”.  Sublicensee means any
Person to which a Party grants a sublicense of any right granted to such Party
hereunder, excluding Third Party distributors and Third Party wholesalers.

 

Section 1.86                             “Third Party”.  Third Party means any
Person other than a Party or any of its Affiliates.

 

Section 1.87                             “Third Party IP”.  Third Party IP means
Intellectual Property owned or controlled by any Third Party relating to the
subject matter of this Agreement as of the Effective Date or thereafter during
the Term.

 

Section 1.88                             “Trademark”.  Trademark means any and
all trademarks of every kind and nature, however designated, whether arising by
operation of law, contract, license or otherwise, whether or not registered or
unregistered, including product names, trade names, service marks, logos,
program names, taglines, slogans, trade dress, and any other indicia of origin,
including all related rights thereto, such as copyrights and design rights
(including design patents rights) in pictures, logos, icons, drawings and the
like, and any similar or analogous rights anywhere worldwide.

 

Section 1.89                             “United States” or “U.S.”.  United
States or U.S. means the United States of America and its territories and
possessions.

 

13

--------------------------------------------------------------------------------


 

Section 1.90                             “Valid Claim”.  Valid Claim means, with
respect to any country, (a) a claim of an issued and unexpired patent (an
“Issued Valid Claim”) or (b) a claim in a filed but not yet granted patent
application that has not been pending for longer than [**] years following the
filing of the earliest application from which such patent application derives
priority (a “Pending Valid Claim”), in each case where such claim has not been:
(w) disclaimed, cancelled, withdrawn or abandoned, (x) dedicated to the public,
(y) declared invalid, unenforceable, unpatentable or revoked by a decision of a
court, government agency or other authority of competent jurisdiction from which
no appeal can be or has been taken, or (z) admitted to be invalid or
unenforceable through reexamination, reissue or otherwise.

 

Section 1.91                             Additional Definitions.  The definition
of each of the following terms is set forth in the Section of this Agreement
indicated below:

 

Term

 

Section

 

 

 

13D Group

 

Section 10.08(a)(ii)

1974 Convention

 

Section 13.01

Agreement

 

Preamble

API Supply

 

Section 6.03

Archemix Patent Rights

 

Section 3.01(g)

Auditor

 

Section 7.07

Breaching Party

 

Section 11.02(a)

Clinical Supply Agreement

 

Section 6.03

Co-Chairs

 

Section 2.05

Co-Formulated Product Option Term

 

Section 3.04(a)

Code

 

Section 3.10

Commercial Supply Agreement

 

Section 6.03

Confidential Information

 

Section 9.01

Controlling Party

 

Section 4.09(f)

Effective Date

 

Preamble

Genentech

 

Section 3.11

Indemnification Claim Notice

 

Section 10.10(c)(i)

Indemnified Party

 

Section 10.10(c)(i)

Indemnifying Party

 

Section 10.10(c)(i)

Initial Development Plan

 

Section 4.02

Initial Marketing Plan

 

Section 5.04

Invalidity Claim

 

Section 8.03(g)

Issued Valid Claim

 

Section 1.90

JCD/RS

 

Section 2.02(a)

JCS

 

Section 2.04(a)

JMS

 

Section 2.03

JOC

 

Section 2.01(a)

Joint Collaboration IP

 

Section 8.01(b)(iv)

Joint Patent Rights

 

Section 8.02(c)

Legal Dispute

 

Section 12.01

Lucentis License Agreement

 

Section 3.11

 

14

--------------------------------------------------------------------------------


 

Marketing Plan

 

Section 5.04

Nektar Patent Rights

 

Section 3.01(h)

Non-Breaching Party

 

Section 11.02(a)

Non-Casting Vote Matter

 

Section 2.08(d)

Novartis

 

Preamble

Novartis Alternative Anti-PDGF Product

 

Section 3.07(a)

Novartis Casting Vote Matters

 

Section 2.08(c)(ii)

Novartis Collaboration IP

 

Section 8.01(b)(iii)

Novartis Indemnified Parties

 

Section 10.10(a)

Novartis Patent Rights

 

Section 8.02(a)

Ophthotech

 

Preamble

Ophthotech Anti-VEGF Co-Formulated Product

 

Section 3.04(f)(iii)

Ophthotech Alternative Anti-PDGF Product

 

Section 3.06(a)

Ophthotech Casting Vote Matters

 

Section 2.08(c)(i)

Ophthotech Collaboration IP

 

Section 8.01(b)(iii)

Ophthotech Indemnified Parties

 

Section 10.10(b)

Ophthotech Patent Rights

 

Section 8.02(b)

Ophthotech Product Patent Rights

 

Section 1.61

[**]

 

Section [**]

OSI IP

 

Section 3.01(i)

PEG

 

Section 3.01(h)(i)

Pending Valid Claim

 

Section 1.90

Product Positioning and Branding Strategy

 

Section 2.01(c)(ii)

Promotional Materials

 

Section 5.05

Requesting Party

 

Section 4.09(f)

Restricted Period

 

Section 10.08(b)

Severed Clause

 

Section 13.03

Supply Agreement

 

Section 6.03

Term

 

Section 11.01

Third Party License

 

Section 7.04(d)

wet AMD

 

Introduction

Working Group

 

Section 2.06

 

Section 1.92                             Interpretation.  The definitions of the
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  The headings contained in this Agreement or any
Exhibit and in the table of contents to this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  All dollar ($) amounts specified in this Agreement are United
States dollar amounts.  Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth
therein); (b) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any

 

15

--------------------------------------------------------------------------------


 

particular provision hereof; (c) the word “extent” in the phrase “to the extent”
means the degree to which a subject or other thing extends and such phrase does
not mean simply “if”; (d) the word “or” shall be inclusive and not exclusive
(i.e., “and/or”); and (e) all references herein to ARTICLES, Sections or
Exhibits shall be construed to refer to ARTICLES, Sections and Exhibits of this
Agreement.  All Exhibits attached hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein.  Any capitalized terms used in the Exhibits attached hereto but not
otherwise defined therein shall have the meaning as defined in this Agreement. 
In the event of an ambiguity or a question of intent or interpretation, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring either Party
by virtue of the authorship of any provision of this Agreement.

 

ARTICLE II
GOVERNANCE

 

Section 2.01                             Joint Operating Committee.

 

(a)                                 Formation; Purposes and Principles.  Within
[**] days after the Effective Date, Ophthotech and Novartis shall establish a
Joint Operating Committee (the “JOC”), which shall have overall responsibility
for the operations and strategy of the collaboration established by this
Agreement.  The purposes of the JOC shall be (i) to annually review and approve
the Development (other than with respect to the Existing Fovista Clinical
Program), Manufacture (other than with respect to the Existing Fovista Clinical
Program and without modifying the Parties’ respective rights and obligations
under the Supply Agreement) and Commercialization strategy for the Products in
the Novartis Territory, (ii) discussion of, but not decision-making authority
over, other aspects of Ophthotech’s Development, Manufacturing and
Commercialization activities in the Ophthotech Territory that are relevant to
Products in the Novartis Territory, (iii) to oversee the Subcommittees and
resolve matters within the authority of the Subcommittees on which any
Subcommittee is unable to reach consensus, and (iv) to oversee the Parties’
operational Development, Manufacturing and Commercialization activities for
Products in the Novartis Territory pursuant to the collaboration.

 

(b)                                 Membership.  The JOC shall be composed of
[**] representatives appointed by each of Ophthotech and Novartis who are within
management of each Party and who have sufficient authority, relevant knowledge
and expertise in the Development, Manufacturing and Commercialization of
pharmaceutical products.  The initial members of the JOC from each Party shall
be selected and identified to the other Party within [**] days after the
Effective Date or such later date as the Parties may agree.  Each Party may
replace any of its JOC representatives at any time upon written notice to the
other Party.

 

(c)                                  Specific Responsibilities.  In addition to
its overall responsibility for the collaboration established by this Agreement,
the JOC shall in particular:

 

(i)                                     review the general strategy for pricing
and reimbursement approval and general strategy for discounting of the Products
in the Novartis Territory;

 

16

--------------------------------------------------------------------------------


 

(ii)                                  review and approve the Product positioning
and branding strategy for the Novartis Territory, including the Product
Trademarks (the “Product Positioning and Branding Strategy”);

 

(iii)                               annually review and approve the Development
Plan, substantive updates or amendments thereof, and the budget for jointly
funded Development activities;

 

(iv)                              agree on the scope, extent and detail to be
included in the Initial Marketing Plan, which shall be consistent with Exhibit F
and Section 5.04 hereto, and approve the Initial Marketing Plan and each
subsequent annual Marketing Plan to ensure effective Commercialization of the
Products in the Novartis Territory;

 

(v)                                 seek to reach consensus regarding reference
countries to be used, if applicable, for the calculation of the Standalone
Product Net Price in accordance with the definition thereof, provided that, in
the absence of consensus, such matters shall not be Ophthotech Casting Vote
Matters or Novartis Casting Vote Matters and shall be resolved in accordance
with Section 2.08(d); and

 

(vi)                              perform such other functions as appropriate to
further the purposes of this Agreement as determined by the Parties.

 

Section 2.02                             Joint Clinical Development/Regulatory
Subcommittee.

 

(a)                                 Formation; Purposes.  Within [**] days after
the Effective Date, Ophthotech and Novartis shall establish a joint clinical
development/regulatory subcommittee (the “JCD/RS”) of the JOC, which shall have
responsibility for overseeing the implementation of all operational Development
(including regulatory) aspects of the collaboration established by this
Agreement.

 

(b)                                 Specific Responsibilities.  In particular,
the JCD/RS shall:

 

(i)                                     develop in collaboration with the other
appropriate Subcommittees and propose to the JOC the integrated strategy for the
Development of the Products for the Novartis Territory (except with respect to
the Existing Fovista Clinical Program) taking into account Ophthotech’s
development strategy for the Ophthotech Territory;

 

(ii)                                  prepare and present to the JOC for its
review and approval annual updates to the Development Plan and, as to joint
Development activities, the budget therefor and, from time to time, propose
substantive amendments to the Development Plan and such budgets in accordance
with Section 4.03;

 

(iii)                               oversee the implementation of the initial
Development Plan attached hereto as Exhibit C and, following JOC approval, any
updated Development Plan;

 

(iv)                              coordinate the publication strategy for
Products (excluding Ophthotech’s publication strategy for the Existing Fovista
Clinical Program and other research and development activities of Ophthotech
prior to the first EU Regulatory Approval of the Standalone Product, as to which
Ophthotech shall inform the JCD/RS); and

 

17

--------------------------------------------------------------------------------


 

(v)                                 coordinate activities between the Parties
for regulatory matters with respect to the Novartis Territory, subject to the
responsibilities that are expressly allocated to a Party under the terms of this
Agreement

 

Section 2.03                             Joint Manufacturing/Technical
Development Subcommittee.  Within [**] days after the Effective Date, Ophthotech
and Novartis shall establish a joint manufacturing/technical development
subcommittee (the “JMS”) of the JOC, which shall, subject to the Parties’
respective rights and obligations under the Supply Agreement, have
responsibility for advising the Parties on, but which shall not have any
decision-making authority over, the implementation of operational Manufacturing
and related technical development aspects of the collaboration established by
this Agreement, including the Manufacture and supply of API Bulk Drug Substance,
relevant technical development activities, setting of relevant specifications,
Manufacturing validation strategy, monitoring of corrective and preventative
action (CAPA) plans for API Bulk Drug Substance manufacturing site and
manufacturing site for clinical supplies for the Existing Fovista Clinical
Program, Manufacturing improvements, supply allocation, business continuity
measures for Manufacturing, plans for changes in Manufacturing required by
regulatory mandates, and sourcing of critical materials.  Ophthotech shall
update the JMS from time to time regarding Manufacturing Costs for the API Bulk
Drug Substance and Novartis shall update the JMS from time to time regarding
Manufacturing Costs for materials Novartis supplies to Ophthotech pursuant to
any supply agreement entered into in accordance with this Agreement.

 

Section 2.04                             Joint Commercialization Subcommittee.

 

(a)                                 Formation; Purposes.  Within [**] days after
the Effective Date, Ophthotech and Novartis shall establish a joint
commercialization subcommittee (the “JCS”) of the JOC, which shall have
responsibility for overseeing the Commercialization strategy of the
collaboration established by this Agreement, taking into account Ophthotech’s
Commercialization strategy for the Ophthotech Territory.

 

(b)                                 Specific Responsibilities.  In particular,
the JCS shall:

 

(i)                                     develop and propose to the JOC the
Product Positioning and Branding Strategy;

 

(ii)                                  establish and propose to the JOC the
general strategy for pricing and reimbursement approval and general strategy for
discounting of the Products in the Novartis Territory;

 

(iii)                               annually review, update and approve the
Marketing Plan and from time to time present to the JOC for its review and
approval proposed substantive amendments to the Marketing Plan in accordance
with Section 5.04;

 

(iv)                              coordinate the communication strategy for
Products (excluding Ophthotech’s publication strategy for the Existing Fovista
Clinical Program and other research and development activities of Ophthotech
prior to the first EU Regulatory Approval of the Standalone Product, as to which
Ophthotech shall inform the JCS); and

 

18

--------------------------------------------------------------------------------


 

(v)                                 determine and propose to the JOC the
reference countries to be used for the calculation of the Standalone Product Net
Price in accordance with the definition thereof.

 

Section 2.05                             Chairpersons.  The JOC and each of the
Subcommittees shall have co-chairpersons, one (1) appointed by each of
Ophthotech and Novartis (the “Co-Chairs”). The Co-Chairs shall be responsible
for calling meetings, preparing and circulating an agenda in advance of each
meeting, and preparing and issuing minutes of each meeting within [**] days
thereafter.

 

Section 2.06                             Working Groups.  From time to time,
each Subcommittee may establish one or more working groups (each, a “Working
Group”) to oversee particular projects or activities, and each such Working
Group shall be constituted and shall operate as the establishing Subcommittee
determines.

 

Section 2.07                             Subcommittee Membership.  Each of the
Subcommittees shall be composed of representatives appointed by each of
Ophthotech and Novartis.  The Subcommittees shall each initially have not less
than [**], and not more than [**], representatives of each Party, but the JOC
may change the size of any Subcommittee from time to time by mutual consent of
the members of the JOC.  Each Party may replace its Subcommittee and Working
Group representatives at any time upon written notice to the other Party.

 

Section 2.08                             Decision-Making.

 

(a)                                 All decisions of each Subcommittee shall be
made by consensus of the applicable Co-Chairs or their designees.  All decisions
of each Working Group shall be made by consensus of its members, with the
representatives of each Party having collectively one (1) vote on behalf of such
Party.  Should the members of a Working Group or a Subcommittee disagree on any
matter for which consensus has been sought and Ophthotech or Novartis requests a
resolution, the matter shall be referred to the applicable Subcommittee in the
case of a Working Group, and to the JOC in the case of the Subcommittees, for
resolution.

 

(b)                                 All decisions of the JOC shall be made by
consensus of the Co-Chairs.  Should the Co-Chairs disagree on any matter within
the authority of the JOC, either Party may issue a notice to the other requiring
that the Co-Chairs attempt in good faith to agree on the matter by consensus. 
If the Co-Chairs are unable to reach a decision by consensus within [**]
Business Days of such notice then the matter will be resolved as set forth in
subsections (c) and (d) below, as applicable.

 

(c)                                  If any matter within the authority of the
JOC and as to which the JOC and Co-Chairs fail to reach consensus pursuant to
subsections (a) and (b) above arises, then

 

(i)                                     with respect to the following issues,
the Ophthotech Co-Chair shall have decision-making authority:

 

A.                                    the Existing Fovista Clinical Program,
including regulatory matters and filing of applications for, and seeking of, EU
Regulatory Approval for the Standalone Product, including decisions concerning
the initial labelling of the Standalone Product based on the Existing Fovista
Clinical Program; provided that Novartis shall be

 

19

--------------------------------------------------------------------------------


 

responsible for post-approval commitments related to EU Regulatory Approval and
Ophthotech shall not have final decision-making authority with respect thereto;

 

B.                                    the API Supply (excluding any areas
expressly stated in the Supply Agreement or any Related Agreements addressing
quality requirements for the API Supply); and

 

C.                                    the design and conduct of any study
undertaken in the Development of a Product that is initiated prior to the first
EU Regulatory Approval of the Standalone Product as to which Ophthotech has bona
fide scientific or safety concerns or concerns relating to consistency with
Ophthotech’s global Development strategy for Fovista,

 

(A-C together, “Ophthotech Casting Vote Matters”), and the Ophthotech Co-Chair
shall provide Novartis with prompt notice in writing of such decision; and

 

(ii)                                  the Novartis Co-Chair shall have
decision-making authority with respect to all matters within the authority of
the JOC other than those set forth in Section 2.08(c)(i) above solely relating
to Novartis’ Development (including regulatory), Manufacturing and
Commercialization activities under this Agreement with respect to Products for
the Novartis Territory (such matters together, “Novartis Casting Vote Matters”),
and the Novartis Co-Chair shall provide Ophthotech with prompt notice in writing
of such decision.

 

Notwithstanding anything in the foregoing provisions of this Section 2.08(c) to
the contrary, neither Party (nor its Co-Chair) shall have final decision-making
authority pursuant to this Section 2.08(c) with respect to the following
matters, and such matters shall not constitute Ophthotech Casting Vote Matters
or Novartis Casting Vote Matters: (1) Legal Disputes, (2) matters over which the
other of the Parties is expressly allocated control or decision-making authority
elsewhere in this Agreement and as to such matters, the Party so allocated
control or decision-making authority elsewhere in this Agreement shall have such
control or decision-making authority), (3) matters as to which this Agreement
provides that a decision shall not be made without the agreement, approval or
consent of one or both of the Parties, or (4) matters that otherwise modify the
terms and conditions of this Agreement or any Related Agreement or that would
result in a Party exercising a casting vote to unilaterally reduce its own
obligations or increase its rights under the express terms of this Agreement or
any Related Agreement, or increase the other Party’s obligations or reduce the
other Party’s rights under the express terms of this Agreement or any Related
Agreement.

 

(d)                                 If the JOC cannot resolve any matter within
the authority of the JOC which is not an Ophthotech Casting Vote Matter or a
Novartis Casting Vote Matter (each, a “Non-Casting Vote Matter”), then either
Party may refer the matter to the Executive Officers for resolution.  If after
discussing the Non-Casting Vote Matter in good faith and attempting to find a
mutually satisfactory resolution to the issue, the Executive Officers fail to
come to consensus within [**] Business Days after the date on which the
Non-Casting Vote Matter is referred to the Executive Officers (unless a longer
period is agreed to in writing by the Executive Officers), then, to the extent
such Non-Casting Vote Matter is susceptible of resolution through binding
arbitration, such Non-Casting Vote Matter shall, at the request of either Party,
be resolved through binding arbitration under Section 12.02.

 

20

--------------------------------------------------------------------------------


 

Section 2.09                             Meetings of the JOC, Subcommittees and
Working Groups.  Each of the JOC, the Subcommittees and the Working Groups shall
hold meetings at such times as the Parties shall determine, but in no event
shall such meetings of the JOC and the Subcommittees be held less frequently
than [**] during the Term.  The JOC shall conduct [**] such meetings [**] in
locations to be agreed upon by the Co-Chairs, at least one of which shall be
held at a mutually agreed location in [**]. Other representatives of each Party
or of Third Parties involved in the Development, Manufacture or
Commercialization of the Product may attend meetings of the JOC, Subcommittees
or Working Group as nonvoting observers with the consent of each Party. 
Meetings of the JOC, Subcommittees or Working Groups may be held in person, by
audio or video teleconference, as may be agreed by the Co-Chairs of the JOC, the
Co-Chairs of the relevant Subcommittee or the Co-Chairs of the Subcommittee that
established the relevant Working Group, as the case may be.  Each Party shall be
responsible for all of its own expenses of participating in the JOC,
Subcommittees and Working Groups.  No action taken at a meeting of the JOC or a
Subcommittee shall be effective unless each Co-Chair (or, as to a Subcommittee,
the Co-Chair’s designee (as permitted in Section 2.08(a))) is present or
participating, and no action taken at a meeting of a Working Group shall be
effective unless a representative of each Party is present or participating.

 

Section 2.10                             Alliance Managers.  Each Party shall
designate a single alliance manager for all of the activities contemplated under
this Agreement.  Such alliance managers will be responsible for the day-to-day
worldwide coordination of the collaboration contemplated by this Agreement and
will serve to facilitate communication between the Parties.  Such alliance
managers shall have sufficient seniority, experience and knowledge appropriate
for managers with such project management responsibilities.  Each Party may
change its designated alliance manager from time to time upon notice to the
other Party.

 

Section 2.11                             Discontinuation of Participation on a
Committee.  Without limiting Section 11.09, with respect to the JOC, each of the
Subcommittees and each of the Working Groups shall continue to exist until the
first to occur of (a) in the case of the JOC and each Subcommittee, the Parties
mutually agreeing to disband such committee, (b) in the case of a Working Group,
the Subcommittee forming such Working Group determining to disband such Working
Group, or (c) Ophthotech providing Novartis with written notice of its intention
to disband and no longer participate in such committee or Working Group;
provided that, Ophthotech may only exercise such right to disband a committee or
Working Group following the [**] anniversary of EU Regulatory Approval of the
Standalone Product.  After the JOC, a Subcommittee or a Working Group is
disbanded under this Section 2.11, any decision previously within the purview of
such committee or Working Group shall be made directly between the Parties and
the provisions of Sections 2.08(c) and 2.08(d) shall apply to such decisions
between the Parties as if such matters had been first considered by the JOC.  In
addition, after the JOC is disbanded under this Section 2.11, either Party may
change its designated Executive Officer, and Ophthotech may request, and
Novartis shall provide Ophthotech, within [**] days after such request, not more
frequently than [**], a reasonably detailed written update with respect to
Novartis’ activities related to the Development and Commercialization of
Product(s) with the Parties to mutually agree on the reasonable scope of
information to be included therein.  Ophthotech shall have the opportunity to
reasonably seek further explanation or clarification of material matters related
to such Development and Commercialization, and Novartis shall use Commercially
Reasonable Efforts to provide such explanation or clarification.  In addition,
at

 

21

--------------------------------------------------------------------------------


 

any time when Ophthotech, its Affiliates or any Person that acquired Ophthotech
in an Ophthotech Change in Control has filed for Regulatory Approval in the
Novartis Territory or is Commercializing in the Novartis Territory an Ophthotech
Anti-VEGF Product, and has not terminated all Development and Commercialization
of such Ophthotech Anti-VEGF Product in the Novartis Territory, the JOC, each
Subcommittee and each Working Group shall limit the scope of their oversight of
the Parties’ collaboration hereunder to exclude discussions, decision-making or
other oversight over matters relating to products comprising or consisting of
anti-VEGF products; provided that the Parties shall consult and coordinate with
one another to the extent reasonably necessary to preserve the value of the
Products in the Parties’ respective territories on matters such as
pharmacovigilance and Manufacturing and that in no event Novartis shall have any
obligation to provide information related to anti-VEGF products in the
Ophthotech Territory.

 

ARTICLE III
LICENSES; OPTIONS; OTHER RIGHTS

 

Section 3.01                             Grants by Ophthotech.

 

(a)                                 Development License.  Subject to the terms
and conditions of this Agreement, including Ophthotech’s exclusive right to
conduct the Existing Fovista Clinical Program and Ophthotech’s right to conduct
other Development activities in the Novartis Territory as set forth in
Section 4.08(a), Ophthotech hereby grants to Novartis an exclusive right and
license, with right to grant sublicenses as set forth in Section 3.01(f), under
the Ophthotech IP, the Ophthotech Collaboration IP, and Ophthotech’s rights in
the Joint Collaboration IP, to Develop or have Developed Products in the Field
for the Novartis Territory; for clarity, rights to any study data Controlled by
Ophthotech shall be subject to Section 3.01(d) below.  Except for any technology
within the Ophthotech Collaboration IP and Ophthotech’s rights in the Joint
Collaboration IP, the license set forth in this Section 3.01(a) excludes all
rights to any technology not Controlled by Ophthotech as of the Effective Date
and such license shall not require Ophthotech to conduct any technology transfer
or provide access to such excluded technology.

 

(b)                                 Commercialization License.  Subject to the
terms and conditions of this Agreement, Ophthotech hereby grants to Novartis an
exclusive right and license, with the right to grant sublicenses as set forth in
Section 3.01(f), under the Ophthotech IP, the Ophthotech Collaboration IP, and
Ophthotech’s rights in the Joint Collaboration IP, to Commercialize and,
pursuant to sublicenses granted in accordance with Section 3.01(f), have
Commercialized Products in the Field in the Novartis Territory.  Except for any
technology within the Ophthotech Collaboration IP and Ophthotech’s rights in the
Joint Collaboration IP, the license set forth in this Section 3.01(b) excludes
all rights to any technology not Controlled by Ophthotech as of the Effective
Date and such license shall not require Ophthotech to conduct any technology
transfer or provide access to such excluded technology.  For clarity, Ophthotech
shall be restricted from Commercializing any product comprising Fovista in the
Novartis Territory except as otherwise expressly specified in the Agreement.

 

(c)                                  Manufacturing License.  Subject to the
terms and conditions of this Agreement, including Ophthotech’s exclusive right
to Manufacture or have Manufactured API Supply as set forth in Section 6.03,
Ophthotech hereby grants to Novartis an exclusive,

 

22

--------------------------------------------------------------------------------


 

worldwide right and license, with the right to grant sublicenses as set forth in
Section 3.01(f), under the Ophthotech IP, the Ophthotech Collaboration IP, and
Ophthotech’s rights in the Joint Collaboration IP, to Manufacture Products from
API Bulk Drug Substance supplied to Novartis by Ophthotech, for Development and
Commercialization of Products in the Field for the Novartis Territory.  Except
for any technology within the Ophthotech Collaboration IP and Ophthotech’s
rights in the Joint Collaboration IP, the license set forth in this
Section 3.01(c) excludes all rights to any technology not Controlled by
Ophthotech as of the Effective Date and such license shall not require
Ophthotech to conduct any technology transfer or provide access to such excluded
technology.

 

(d)                                 Study Data License.  Subject to the terms
and conditions of this Agreement, Ophthotech hereby grants to Novartis an
exclusive, royalty-free, fully paid-up (except as otherwise set forth in
Section 4.09(f)) right and license, with the right to grant sublicenses as set
forth in Section 3.01(f), under Ophthotech’s rights in (i) study data Controlled
by Ophthotech from any Ophthotech-sponsored clinical trials of Fovista conducted
prior to the Effective Date or pursuant to the Existing Fovista Clinical
Program, or any study data Controlled by Ophthotech arising from the
Investigator Sponsored Clinical Study of Fovista as to which Ophthotech had
entered into as of the Effective Date, without the need for any election under
Section 4.09(f) or payment of related Development Costs, and (ii) effective upon
Novartis’ election to opt in to any other Ophthotech-sponsored study under
Section 4.09(f), the data from such other study, in each case ((i) and (ii)) to
use such study data as necessary to Develop and Commercialize Products in the
Field for the Novartis Territory (including the right to cross reference or
include such study data in regulatory filings made with Regulatory Authorities
for the Novartis Territory).  In addition, Novartis shall have the right to use
any information concerning any adverse events, and any product quality and
product complaints involving adverse events, related to Products, sufficient to
enable Novartis (or its applicable Affiliate or Sublicensee) to comply with its
legal and regulatory obligations, without the requirement to opt in and share
Development Costs, as specified in Section 4.09(f).

 

(e)                                  Trademark License.  Subject to the terms
and conditions of this Agreement, Ophthotech hereby grants to Novartis an
exclusive right and license, with the right to grant sublicenses as set forth in
Section 3.01(f), to use any Product Trademark Controlled by Ophthotech in
connection with Developing, Manufacturing and Commercializing Products in the
Field for the Novartis Territory.

 

(f)                                   Sublicenses; Other Third Party
Arrangements.

 

(i)                                     Novartis may, subject to Sections
3.01(g), (h), (i) and (j) and the provisions of this Section 3.01(f) below,
sublicense the rights granted to it by Ophthotech under this Agreement at any
time at its sole discretion.  In any sublicense granted by Novartis, Novartis
will include provisions that are sufficient to require the Sublicensee to
satisfy all obligations under this Agreement that are applicable to Sublicensees
and to enable Novartis to comply with its obligations under this Agreement. 
Except where a shorter notice period is required to comply with Sublicensee
obligations under Existing Fovista Agreements, Novartis shall notify Ophthotech
in writing of the identity of each Sublicensee within [**] days following the
grant of any sublicense hereunder, and shall notify Ophthotech in writing of the
termination of any sublicense agreement within [**] days following such
termination.  Novartis may exercise its

 

23

--------------------------------------------------------------------------------


 

rights and perform its rights and obligations under this Agreement itself or
through any of its Affiliates.  In addition, Novartis may subcontract to Third
Parties the performance of Novartis’ tasks and obligations with respect to the
Development and Commercialization of the Product as Novartis deems appropriate.

 

(ii)                                  In the five (5) Major European Countries
and Japan, from the Effective Date until the [**] anniversary of First
Commercial Sale of a Product in the applicable Major European Country or Japan,
Novartis shall not, without Ophthotech’s prior written consent, which Ophthotech
may withhold in its discretion (A) grant any sublicenses to Third Parties;
(B) contract with Third Parties for commercial arrangements, including
promotion, co-promotion, co-marketing, or field force agreements, to outsource
more than [**] percent ([**]%) of the applicable Commercialization activities in
the applicable country; (C) contract with agents for regulatory activities; or
(D) enter into Third Party distribution agreements under which the Third Party
buys and sells Product for its own account.

 

(iii)                               In the five (5) Major European Countries and
Japan, after the [**] anniversary of First Commercial Sale of a Product in the
applicable Major European Country or Japan, Novartis shall not, without
Ophthotech’s prior written consent, which Ophthotech shall not unreasonably
withhold, condition or delay, appoint a Third Party for any of the activities
listed above in clauses (A), (B), (C) or (D) of subsection 3.01(f)(ii) for
Commercialization of any Product, provided that Ophthotech may take into account
the capabilities in the Field of the proposed Third Party in determining whether
to give such consent.  Novartis shall provide Ophthotech with written notice of
its intent to appoint a Third Party for any of the activities listed above in
clauses (A), (B), (C) or (D) of subsection 3.01(f)(ii) for Commercialization of
any Product in any of the five (5) Major European Countries or Japan and
Ophthotech shall, for a period of [**] days after receipt of such notice, have
an opportunity to provide Novartis with a proposal pursuant to which Novartis
would grant such distribution or other Commercialization rights to Ophthotech
rather than to a Third Party.  If Novartis, after considering Ophthotech’s
proposal in good faith, determines to grant such distribution or other
Commercialization rights to Ophthotech, the Parties shall agree on terms for
such rights and enter into an agreement on such agreed terms.

 

(g)                                  Archemix Agreement Requirements.  The
rights and licenses granted by Ophthotech to Novartis with respect to any
Ophthotech Patent Rights Controlled by Ophthotech pursuant to the Archemix
Agreement and sublicensed to Novartis hereunder (the “Archemix Patent Rights”),
including, as applicable, in Section 3.01(a), Section 3.01(b) and
Section 3.01(c) and in ARTICLE VIII, are subject to the terms and conditions of
the Archemix Agreement as applicable to the scope of Novartis’ rights and
obligations under the Archemix Agreement and this Agreement.  In furtherance and
not in limitation of the foregoing, Novartis acknowledges and agrees that:

 

(i)                                     the following provisions of the Archemix
Agreement (and all defined terms referenced therein) are incorporated herein by
reference (with appropriate modifications to account for the identities of the
parties to this Agreement): Sections 2.1.2 (Negative Covenant), 2.1.4 (Reversion
of License Rights), 2.1.5 (Archemix-Gilead License Agreement), 6.3.3 (Effect of
Challenge) and 9.2.2 (Termination for Challenge);

 

24

--------------------------------------------------------------------------------


 

(ii)                                  each sublicense granted by Novartis with
respect to the Archemix Patent Rights shall be subject to, and consistent with,
the terms and conditions of the Archemix Agreement and shall include the
provisions set forth in clause (i) above;

 

(iii)                               each sublicense granted by Novartis with
respect to the Archemix Patent Rights shall contain and include provisions
substantially similar to, and consistent with, the language provided in Sections
2.1.1 (Grant of License), 3.1.2 (Diligence), 4.3.1 (Royalties), and Article 5
(Treatment of Confidential Information) of the Archemix Agreement;

 

(iv)                              Novartis shall retain records and permit
Archemix to audit such records as required by Section 4.6 of the Archemix
Agreement;

 

(v)                                 upon termination of the Archemix Agreement,
any sublicense granted to Novartis under this Agreement and any further
sublicense granted by Novartis, in each case with respect to the Archemix Patent
Rights, shall be considered a direct license from Archemix as provided in
Section 9.3 of the Archemix Agreement; and

 

(vi)                              Novartis shall provide Ophthotech with a copy
of each sublicense granted by Novartis with respect to the Archemix Patent
Rights within [**] days after execution, a copy of which Ophthotech shall have
the right to provide to Archemix.

 

(h)                                 Nektar Agreement Requirements.  The rights
and licenses granted by Ophthotech to Novartis with respect to any Ophthotech
Patent Rights Controlled by Ophthotech pursuant to the Nektar Agreement and
sublicensed to Novartis hereunder (the “Nektar Patent Rights”), including, as
applicable, in Section 3.01(a), Section 3.01(b) and Section 3.01(c) and in
ARTICLE VIII, are subject to the terms and conditions of the Nektar Agreement as
applicable to the scope of Novartis’ rights and obligations under the Nektar
Agreement and this Agreement.  In furtherance and not in limitation of the
foregoing, Novartis acknowledges and agrees that:

 

(i)                                     Novartis does not have, and will not
grant any sublicense under the Nektar Patent Rights to any Person that has, a
significant or material business (as determined from the perspective of a
reasonable competitor in such business) in either or both: (A) manufacturing or
supplying poly (ethylene glycol) (“PEG”) or PEG derivatives; and (B) attaching
PEG or PEG derivatives to pharmaceutical or biotechnology products, including
licensing intellectual property or technology pertaining to attachment of PEG or
PEG derivatives to pharmaceutical or biotechnology products;

 

(ii)                                  Nektar may, at its option, terminate the
sublicense granted to Novartis hereunder with respect to the Nektar Patent
Rights upon termination or expiration of the Nektar Agreement;

 

(iii)                               Novartis shall enter into the agreements set
forth in Section 2.1(e) of the Nektar Agreement with respect to inventions and
confidential information;

 

(iv)                              Novartis shall not judicially challenge the
validity or enforceability of any Nektar Patents; Novartis’ sublicense rights to
the Nektar Patents shall terminate as set forth in Section 3.5 of the Nektar
Agreement if Novartis so challenges the Nektar Patents;

 

25

--------------------------------------------------------------------------------


 

(v)                                 Novartis shall be subject to Section 3.6 and
Article 9 of the Nektar Agreement to the same extent as Ophthotech;

 

(vi)                              Nektar shall have the exclusive manufacturing
rights set forth in Section 4.1 of the Nektar Agreement;

 

(vii)                           Nektar shall have the intellectual property
ownership and other rights set forth in Section 4.10 of the Nektar Agreement;

 

(viii)                        Novartis shall keep and maintain records of sales
made and deductions taken pursuant to this Agreement, and to grant access to
such records by Nektar’s independent accountant to the same extent required of
Ophthotech under the Nektar Agreement;

 

(ix)                              each sublicense granted by Novartis with
respect to the Nektar Patent Rights shall be subject to, and consistent with,
the terms and conditions of the Nektar Agreement and shall include the
provisions set forth in this Section 3.01(h); and

 

(x)                                 Novartis shall provide Ophthotech with an
unredacted copy of each sublicense granted by Novartis with respect to the
Nektar Patent Rights within [**] days after execution, a copy of which
Ophthotech shall have the right to provide to Nektar.

 

(i)                                     OSI Agreement Requirements.  The rights
and licenses granted by Ophthotech to Novartis with respect to any Ophthotech IP
Controlled by Ophthotech pursuant to the OSI Agreement and licensed to Novartis
hereunder (the “OSI IP”), including, as applicable, in Section 3.01(a),
Section 3.01(b) and Section 3.01(c) and in ARTICLE VIII, are subject to the
applicable terms and conditions of the OSI Agreement, and Novartis agrees to
comply with the terms and obligations to which Ophthotech is subject under the
OSI Agreement to the extent consistent with the scope of Novartis’s rights and
obligations under the OSI Agreement and this Agreement.  In furtherance and not
in limitation of the foregoing, Novartis acknowledges and agrees that:

 

(i)                                     upon termination of the OSI Agreement by
OSI as a result of a breach under Section 3.3(c) thereof, Ophthotech must
automatically grant, assign and transfer to OSI the rights set forth in
Section 11.4(a) of the OSI Agreement;

 

(ii)                                  OSI shall have the option to terminate or
assign to OSI Ophthotech’s interests in this Agreement if and as required
pursuant to Section 11.4(a)(iii) of the OSI Agreement;

 

(iii)                               OSI shall have the right to audit Novartis’
records of sales of Products as set forth in Section 6.3(h) of the OSI
Agreement;

 

(iv)                              Novartis shall provide Ophthotech with an
unredacted copy of each sublicense granted by Novartis with respect to the OSI
IP within [**] days after execution, a copy of which Ophthotech shall have the
right to provide to OSI; and

 

26

--------------------------------------------------------------------------------


 

(v)                                 Any sublicense purported to be granted by
Novartis and not complying with the terms of this Section 3.02(i) shall be
deemed invalid and of no effect until such time as the discrepancies are
remedied.

 

(j)                                    Novo Agreement Requirements.  The rights
and licenses granted by Ophthotech to Novartis hereunder are subject to the
applicable terms and conditions of the Novo Agreement, and Novartis agrees to
comply with the terms and obligations to which Ophthotech is subject under the
Novo Agreement to the extent consistent with the scope of Novartis’s rights and
obligations under the Novo Agreement and this Agreement.  In furtherance and not
in limitation of the foregoing, Novartis acknowledges and agrees that:

 

(i)                                     Each sublicense granted by Novartis
hereunder shall include record-keeping and audit provisions that comply with
Sections 2.2 and 2.3 of the Novo Agreement;

 

(ii)                                  Novo shall have the rights with respect to
enforcement of certain patents as set forth in Section 5.2(a) of the Novo
Agreement; and

 

(iii)                               Any sublicense purported to be granted by
Novartis and not complying with the terms of this Section 3.02(j) shall be
deemed invalid and of no effect until such time as the discrepancies are
remedied.

 

Section 3.02                             Grants by Novartis.

 

(a)                                 Study Data License.  [**] and the other
terms and conditions of this Agreement, Novartis hereby grants to Ophthotech,
effective upon Ophthotech’s election to opt in to a Novartis-sponsored study
under Section 4.09(f), an exclusive, royalty-free, fully paid-up right and
license, with the right to grant sublicenses, to use the study data from such
study as necessary to Develop and Commercialize products comprising Fovista in
the Field for the Ophthotech Territory (including the right to cross reference
or include such study data in filings made with Regulatory Authorities for the
Ophthotech Territory).  However, Ophthotech shall not grant any sublicenses
under this Section 3.02(a) to any Third Party in the Novartis Territory during
the Term without Novartis’ prior written consent, not to be unreasonably
withheld, conditioned or delayed.  In addition, Ophthotech shall have the right
to use any information concerning any adverse events, and any product quality
and product complaints involving adverse events, related to Products, sufficient
to enable Ophthotech (or its applicable Affiliate or sublicensee) to comply with
its legal and regulatory obligations, without the requirement to opt in and
share Development Costs, as specified in Section 4.09(f).

 

(b)                                 Ophthotech Product License.  [**] and the
other terms and conditions of this Agreement, Novartis hereby grants to
Ophthotech an exclusive, royalty-free, fully paid-up right and license, with the
right to grant sublicenses, under the Novartis Collaboration IP, to Develop,
Manufacture and Commercialize products comprising Fovista in the Field for the
Ophthotech Territory.  The license set forth in this Section 3.02(b) excludes
all rights to technology within the Novartis Collaboration IP and such license
shall not require Novartis to conduct any technology transfer or provide access
to any technology.

 

27

--------------------------------------------------------------------------------


 

Section 3.03                             Ophthotech Rights to Pre-Filled
Syringes.

 

(a)                                 [**] and the other terms and conditions of
this Agreement, Novartis, on behalf of itself and its Affiliates, hereby grants
to Ophthotech an exclusive option, exercisable by Ophthotech at any time prior
to the [**] anniversary of [**] upon written notice to Novartis, to the
exclusive rights to conduct clinical studies for Regulatory Approval purposes
and Commercialize Pre-Filled Syringes for the Ophthotech Territory, in each case
using syringes supplied by Novartis, an Affiliate of Novartis, or one or more
Third Parties pursuant to a supply agreement entered into pursuant to
Section 6.04, whether in connection with a Standalone Product, Co-Formulated
Product or Co-Packaged Product, as the case may be.

 

(b)                                 Upon Ophthotech’s exercise of such option,
Novartis hereby grants to Ophthotech an exclusive, royalty-free, fully paid-up
right and license, with the right to grant sublicenses, under Intellectual
Property rights and Product Trademarks Controlled by Novartis, to conduct
clinical studies for Regulatory Approval purposes and Commercialize the
Pre-Filled Syringe in the Field for the Ophthotech Territory, in each case using
syringes supplied by Novartis, an Affiliate of Novartis, or one or more Third
Parties pursuant to a supply agreement entered into pursuant to Section 6.04;
provided, however, that Ophthotech acknowledges that, with respect to any
Pre-Filled Syringe comprising ranibizumab, Novartis does not as of the Effective
Date Control the rights to Develop, Manufacture or Commercialize ranibizumab for
the Ophthotech Territory.

 

Section 3.04                             Ophthotech Rights to Co-Formulated
Products.

 

(a)                                 Novartis, on behalf of itself and its
Affiliates, [**]  grants Ophthotech an exclusive option, exercisable upon
written notice to Novartis by Ophthotech at any time until the [**] anniversary
of the date of [**] (the “Co-Formulated Product Option Term”), to Develop,
Manufacture and Commercialize any Co-Formulated Product (other than as a
Pre-Filled Syringe for a Co-Formulated Product, which rights are governed by
Section 3.03) in the Field for the Ophthotech Territory.

 

(b)                                 Ophthotech acknowledges that, with regard to
the Co-Formulated Product comprising ranibizumab, Novartis does not as of the
Effective Date Control the rights to Develop, Manufacture or Commercialize
ranibizumab for the Ophthotech Territory.  Upon Ophthotech’s exercise of such
option with respect to Co-Formulated Products comprising ranibizumab in the
Ophthotech Territory, Ophthotech shall become obligated to pay Novartis the
portion of the Development Costs for such Co-Formulated Products specified in
Section 3.04(d) and Novartis hereby grants to Ophthotech an exclusive (subject
to Novartis’ obligation to grant licenses to Genentech solely relating to
Lucentis under the Lucentis License Agreement), royalty-free, fully paid-up
right and license, with the right to grant sublicenses, under Intellectual
Property rights and Product Trademarks Controlled by Novartis, to Develop,
Manufacture and Commercialize Co-Formulated Products comprising ranibizumab in
the Field for the Ophthotech Territory.  If Ophthotech requests that Novartis
Manufacture and supply such Co-Formulated Products for the Ophthotech Territory
and Novartis is then: (i) Manufacturing the Co-Formulated Product for the
Novartis Territory or (ii) having the Co-Formulated Product Manufactured for the
Novartis Territory and in the case of both (i) and (ii) above assuming Novartis
or Third Party has the ability or capacity to Manufacture the Co-Formulated
Product or facilitate such Manufacture for the Ophthotech Territory, the Parties
will negotiate and agree on financial and

 

28

--------------------------------------------------------------------------------


 

other terms for such Manufacture and supply, and shall enter into a supply
agreement on such agreed terms.

 

(c)                                  Upon Ophthotech’s exercise of such option
with respect to Co-Formulated Products not comprising ranibizumab, Ophthotech
shall become obligated to pay Novartis the portion of the Development Costs for
such Co-Formulated Products specified in Section 3.04(d).  The Parties will
negotiate and agree on commercially reasonable financial and other terms with
respect to Ophthotech’s right to Develop, Manufacture and Commercialize
Co-Formulated Products not comprising ranibizumab in the Field for the
Ophthotech Territory, and shall enter into a license or collaboration agreement
on such agreed terms promptly following Ophthotech’s exercise of any option
under this Section 3.04 with respect to Co-Formulated Products not comprising
ranibizumab.

 

(d)                                 Following Ophthotech’s exercise of any such
option with respect to a Co-Formulated Product, Ophthotech shall share in the
Development Costs for the Co-Formulated Product as shall be agreed by the
Parties, which sharing shall, unless otherwise agreed by the Parties, include a
reimbursement by Ophthotech to Novartis of [**] percent ([**]%) of such
Development Costs incurred by Novartis prior to option exercise, and the bearing
by Ophthotech of [**] percent ([**]%) of such Development Costs incurred from
and after option exercise, and the Parties shall thereafter mutually agree on
all Development Plan amendments and budgets for Development Plan activities with
respect to such Co-Formulated Product.  Ophthotech’s payment of such Development
Costs shall provide Ophthotech with rights to all study data for the
Co-Formulated Product without the need to exercise the opt-in under
Section 4.09(f) and any Development Costs paid by Ophthotech pursuant to
Section 4.09(f) with respect to studies of the Co-Formulated Product shall be
credited against the Development Costs payable by Ophthotech pursuant to this
Section 3.04(d).

 

(e)                                  If Ophthotech exercises an option pursuant
to this Section 3.04, Ophthotech shall, at Ophthotech’s expense, be responsible
for obtaining any rights not Controlled by Novartis (including with respect to
ranibizumab) that are necessary or useful for Ophthotech to exercise its rights
in the Ophthotech Territory with respect to any Co-Formulated Product.

 

(f)                                   Prior to [**], the Parties’ JOC
representatives shall review in detail Novartis’ Development efforts with
respect to Co-Formulated Products regularly and at each alternating JOC
meeting.  If Novartis does not (x) reach commencement of preclinical development
(i.e., animal studies) of a Co-Formulated Product on or before [**], or
(y) reach approval of FDP with respect to a Co-Formulated Product on or before
[**], assuming that Novartis is not required by a Regulatory Authority to
conduct a Phase I Clinical Study or (z) continuously exercise Commercially
Reasonable Efforts to Develop a Co-Formulated Product through Regulatory
Approval thereof in the Novartis Territory, then the following provisions of
this Section 3.04(f) shall apply:

 

(i)                                     decisions over the Development of
Co-Formulated Products for the Novartis Territory shall cease to be Novartis
Casting Vote Matters; provided, however, that, subject to
Section 2.08(c)(ii) and Section 4.05(a), Novartis shall have the sole right to
select which Co-Formulated Product, as between a Co-Formulated Product
comprising ranibizumab

 

29

--------------------------------------------------------------------------------


 

and a Co-Formulated Product comprising RTH258, is Developed and Commercialized
for the Novartis Territory hereunder, and if multiple co-formulated products are
successfully Developed, Novartis has the right at SDP to decide which of any
such co-formulated products are Commercialized in the Novartis Territory;

 

(ii)                                  the Parties shall collaborate on the
further Development of Co-Formulated Products for the Novartis Territory, and
shall discuss and determine by mutual agreement whether to continue Development
of the Co-Formulated Products as to which Novartis has commenced Development and
whether to commence Development of additional or different Co-Formulated
Products, which determinations shall be made based on relevant scientific,
commercial and other considerations;

 

(iii)                               if the Parties agree to Develop for
Commercialization in the Novartis Territory a co-formulated product comprising
Fovista and an anti-VEGF product Controlled by Ophthotech (an “Ophthotech
Anti-VEGF Co-Formulated Product”), the Parties shall agree on the financial and
other terms for and the respective roles and responsibilities of the Parties in
such Development and Commercialization and, if the Parties reach agreement on
such terms, enter into an amendment to this Agreement or a separate license or
collaboration agreement setting forth such terms;

 

(iv)                              the milestone payment set forth in
Section 7.02(b)(iv) may be earned by Ophthotech through the Parties’ Development
of any Co-Formulated Product or Ophthotech Anti-VEGF Co-Formulated Product
Developed pursuant to this Section 3.04(f) (it being understood that such
milestone payment shall not become payable more than once regardless of how many
Co-Formulated Products or Ophthotech Anti-VEGF Co-Formulated Products may be
Developed); and

 

(v)                                 if applicable, the Parties shall negotiate
and agree on appropriate changes to their financial obligations and rights with
respect to the Co-Formulated Product in the Novartis Territory (including
Novartis’ responsibility for any additional Third Party license fees that may
become payable based on necessary licensing of additional anti-VEGF
product(s) for incorporation into Co-Formulated Product(s) as mutually agreed by
the Parties pursuant to this Section 3.04(f)).

 

Section 3.05                             Ophthotech Anti-VEGF Products.  Nothing
in this Agreement shall limit Ophthotech or its Affiliates from Developing,
Manufacturing or Commercializing worldwide any Ophthotech Anti-VEGF Product or
acquiring or licensing from any Third Party any Ophthotech Anti-VEGF Product,
either as a standalone product or, subject to Section 3.06 and the exclusive
licenses granted to Novartis herein with respect to Products in the Novartis
Territory, in combination with any other active pharmaceutical ingredient(s);
provided that Novartis shall not be obligated to grant Ophthotech or any of its
Affiliates Development, Manufacturing or Commercialization rights with respect
to Novartis Anti-VEGF Products except as otherwise provided in this Agreement.

 

30

--------------------------------------------------------------------------------


 

Section 3.06                             Ophthotech Rights as to Alternative
Anti-PDGF Products.

 

(a)                                 Development, Licensing or Acquisition. 
Ophthotech and its Affiliates may Develop, license in or otherwise acquire
Alternative Anti-PDGF Products during the Term (each, an “Ophthotech Alternative
Anti-PDGF Product”) in accordance with the terms and conditions of this
Section 3.06.

 

(b)                                 Ophthotech Territory.  Nothing in this
Agreement shall limit Ophthotech or its Affiliates from Developing or
Manufacturing worldwide, or Commercializing for the Ophthotech Territory, any
Ophthotech Alternative Anti-PDGF Product.

 

(c)                                  Commercialization in Novartis Territory. 
Ophthotech or its Affiliates shall not Commercialize any Ophthotech Alternative
Anti-PDGF Product in the Novartis Territory during the Term, except as may be
permitted under this Section 3.06(c) below.  If Ophthotech desires to
Commercialize any Ophthotech Alternative Anti-PDGF Product in or for the
Novartis Territory, then Ophthotech shall submit a proposal therefor to the JOC
and, if Novartis determines to Commercialize such Ophthotech Alternative
Anti-PDGF Product in the Novartis Territory, the Parties shall agree on the
financial and other terms for and the respective roles and responsibilities of
the Parties in such Commercialization and, if the Parties reach agreement on
such terms, enter into a license or collaboration agreement setting forth such
terms.  Notwithstanding the foregoing, this Section 3.06(c) shall not restrict
the acquiring Person or any of its Affiliates in any Ophthotech Change in
Control from Commercializing anti-PDGF products, including any combination
anti-PDGF product, in the Novartis Territory.

 

Section 3.07                             Novartis Rights as to Alternative
Anti-PDGF Products.

 

(a)                                 Development and Manufacture Permitted. 
Subject to the terms and conditions of this Agreement, including
Section 3.07(d) below, Novartis and its Affiliates may Develop, license in or
otherwise acquire an Alternative Anti-PDGF Product during the Term (a “Novartis
Alternative Anti-PDGF Product”).  Nothing in this Agreement shall limit Novartis
or its Affiliates from Developing or Manufacturing any Novartis Alternative
Anti-PDGF Product in the Field worldwide.

 

(b)                                 Restriction on Commercialization in the
Ophthotech Territory.  Novartis and its Affiliates shall not Commercialize any
Novartis Alternative Anti-PDGF Product (whether as a standalone product or as a
combination product) in or for the Ophthotech Territory during the Term except
as otherwise permitted by and subject to Sections 3.07(d) and (e) below.

 

(c)                                  Restriction on Commercialization in the
Novartis Territory.  Novartis and its Affiliates shall not Commercialize any
Novartis Alternative Anti-PDGF Product (whether as a standalone product or as a
combination product) in the Novartis Territory before the expiry of [**] years
after the Effective Date. Thereafter Novartis and its Affiliates’
Commercialization of any such Novartis Alternative Anti-PDGF Product in the
Novartis Territory shall be subject to the provisions of Section 3.07(g) below.

 

(d)                                 Restriction on In-licensing or Acquiring
Alternative Anti-PDGF Products.  Novartis and its Affiliates shall not
in-license or otherwise acquire (including by acquiring any Third Party with an
anti-PDGF product) an Alternative Anti-PDGF Product from a Third Party within
the period of [**] years after the Effective Date.  Novartis and its Affiliates
shall not enter

 

31

--------------------------------------------------------------------------------


 

into any such in-license or acquisition on terms or conditions that would
restrict in any manner whatsoever the exercise by Ophthotech of any of its
rights pursuant to Section 3.07(e), Section 3.07(f) or Section 3.07(g) below.

 

(e)                                  Commercialization of Novartis Alternative
Anti-PDGF Products in the Ophthotech Territory.  After completion of any Phase
II Clinical Study of such Novartis Alternative Anti-PDGF Product, Novartis shall
notify Ophthotech of such completion and, if requested by Ophthotech, Novartis
shall provide to Ophthotech a summary of the quality controlled first
interpretable results of such study within [**] Business Days after the date
when the Novartis decision board confirms the accuracy thereof or, if requested
by Ophthotech at a point in time later than when the Novartis decision board
confirms the accuracy thereof, within [**] Business Days after the date when
Ophthotech requests such summary.  [**], Ophthotech shall have the option to
Commercialize such Novartis Alternative Anti-PDGF Product in or for the
Ophthotech Territory which option Ophthotech may exercise by notifying Novartis
in writing during the periods specified in Sections 3.07(f)(ii) and
Section 3.07(f)(iii).  If Ophthotech determines to Commercialize such Novartis
Alternative Anti-PDGF Product in the Ophthotech Territory, the Parties shall
enter into a license or collaboration agreement setting forth the financial and
other terms and conditions outlined in Section 3.07(f) below (which agreement
shall include customary terms and conditions not outlined in Section 3.07(f),
including the definition of net sales, calculation and duration of royalty
obligations and reductions to royalties, that, where appropriate, shall
generally parallel the analogous terms of this Agreement, insofar as this
Agreement contains analogous terms), and thereafter the Intellectual Property
relating to such Novartis Alternative Anti-PDGF Product that is Controlled by
Novartis and that is reasonably necessary or useful for the Development,
Manufacture or Commercialization of such Novartis Alternative Anti-PDGF Product
in the Field shall be included in the Novartis IP.  If Ophthotech does not
exercise its option, Novartis and its Affiliates shall be free to Commercialize
such Novartis Alternative Anti-PDGF Product in the Ophthotech Territory, but in
no case earlier than following the [**].

 

(f)                                   Terms and Conditions for Commercialization
of Novartis Alternative Anti-PDGF Product in the Ophthotech Territory.  [**], if
Ophthotech exercises its option to Commercialize a Novartis Alternative
Anti-PDGF Product in the Ophthotech Territory pursuant to Section 3.07(e):

 

(i)                                     Novartis will have the option to
co-promote the Novartis Alternative Anti-PDGF Product in the Ophthotech
Territory.

 

(ii)                                  Ophthotech may elect to exercise its
option within the [**] time period following [**], in which case the following
financial terms will apply (subject to adjustment in accordance with
Section 3.07(f)(iv)):

 

A.                                    Ophthotech shall make the following
payments to Novartis:

 

(I)                                   A one-time option exercise fee of: $[**],
which shall be in lieu of any Development Cost sharing with respect to
Development Costs incurred by Novartis prior to Ophthotech’s option exercise;

 

32

--------------------------------------------------------------------------------


 

(II)                              Development Cost sharing: [**]% of joint
development costs going forward; and

 

(III)                         A one-time U.S. Regulatory Approval milestone
payment of: $[**] for U.S. Regulatory Approval of the Novartis Alternative
Anti-PDGF Product.

 

B.                                    Ophthotech shall pay royalties to Novartis
on net sales of the Novartis Alternative Anti-PDGF Product in the Ophthotech
Territory as follows:

 

(I)                                   If Novartis does not exercise its option
to co-promote the Novartis Alternative Anti-PDGF Product in the Ophthotech
Territory:

 

(x)                                 Ophthotech shall pay to Novartis a [**]%
royalty on net sales of standalone Novartis Alternative Anti-PDGF Product in the
Ophthotech Territory; and

 

(y)                                 Ophthotech shall pay to Novartis a [**]%
royalty on net sales of combination of the anti-VEGF/Novartis Alternative
Anti-PDGF Product in the Ophthotech Territory.

 

(II)                              If Novartis exercises its option to co-promote
the Novartis Alternative Anti-PDGF Product in the Ophthotech Territory:

 

(x)                                 Novartis shall be responsible for [**]% of
the sales force efforts for the Novartis Alternative Anti-PDGF Product in the
Ophthotech Territory, in accordance with a detailing plan established by
Ophthotech, and Novartis shall pay all of Novartis’ costs related to such
co-promotion;

 

(y)                                 Ophthotech shall pay to Novartis a [**]%
royalty on net sales of standalone Novartis Alternative Anti-PDGF Product in the
Ophthotech Territory; and

 

(z)                                  Ophthotech shall pay to Novartis a [**]%
royalty on net sales of combination anti-VEGF/Novartis Alternative Anti-PDGF
Product in the Ophthotech Territory.

 

33

--------------------------------------------------------------------------------


 

(iii)                               If Ophthotech does not elect to exercise its
option pursuant to Section 3.07(f)(ii), Ophthotech may elect to exercise its
option within the [**] time period following Novartis’ approval of SDP or, in
the case of a Novartis Alternative Anti-PDGF Product in-licensed or acquired by
Novartis at a point in Development that is later than the approval of SDP,
within the [**] time period following Novartis’ written notice thereof to
Ophthotech pursuant to Section 3.07(g), in which case the following financial
terms will apply (subject to adjustment in accordance with Section 3.07(f)(iv)):

 

A.                                    Ophthotech shall make the following
one-time payments to Novartis:

 

(I)                                   A one-time option exercise fee of: $[**],
which shall be in lieu of any past Development Cost sharing with respect to the
Novartis Alternative Anti-PDGF Product incurred by Novartis prior to
Ophthotech’s option exercise; and

 

(II)                              Development Cost sharing: Sharing of joint
development costs going forward set out in the license and collaboration
agreement entered into pursuant to Section 3.07(e); and

 

(III)                         A one-time U.S. Regulatory Approval milestone
payment of: $[**] for U.S. Regulatory Approval of the Novartis Alternative
Anti-PDGF Product.

 

B.                                    Ophthotech shall pay royalties to Novartis
on net sales of the Novartis Alternative Anti-PDGF Product in the Ophthotech
Territory as follows:

 

(I)                                   If Novartis does not exercise its option
to co-promote the Novartis Alternative Anti-PDGF Product in the Ophthotech
Territory:

 

(x)                                 Ophthotech shall pay to Novartis a [**]%
royalty on net sales of standalone Novartis Alternative Anti-PDGF Product in the
Ophthotech Territory; and

 

(y)                                 Ophthotech shall pay to Novartis a [**]%
royalty on net sales of combination anti-VEGF/Novartis Alternative Anti-PDGF
Product in the Ophthotech Territory.

 

(II)                              If Novartis exercises its option to co-promote
the Novartis Alternative Anti-PDGF Product in the Ophthotech Territory:

 

34

--------------------------------------------------------------------------------


 

(x)                                 Novartis shall be responsible for [**]% of
the sales force efforts for the Novartis Alternative Anti-PDGF Product in the
Ophthotech Territory, in accordance with a detailing plan established by
Ophthotech, and Novartis shall pay all of Novartis’ costs related to such
co-promotion;

 

(y)                                 Ophthotech shall pay to Novartis a [**]%
royalty on net sales of standalone Novartis Alternative Anti-PDGF Product in the
Ophthotech Territory; and

 

(z)                                  Ophthotech shall pay to Novartis a [**]%
royalty on net sales of combination anti-VEGF/Novartis Alternative Anti-PDGF
Product in the Ophthotech Territory.

 

(iv)                              If any adjustment is made to royalty rates
payable on Net Sales of Products by Novartis in accordance with Section 7.04(f),
proportional adjustments shall be made to the royalty rates payable by
Ophthotech on net sales of Novartis Alternative Anti-PDGF Products and
combination anti-VEGF/Novartis Alternative Anti-PDGF Products pursuant to this
Section 3.07(f).

 

(g)                                  Novartis Alternative Anti-PDGF Products in
the Novartis Territory.  If Novartis or any of its Affiliates desires to Develop
or Commercialize a Novartis Alternative Anti-PDGF Product in the Novartis
Territory, Novartis shall give Ophthotech written notice thereof at the
commencement of the first Phase II Clinical Study of such Novartis Alternative
Anti-PDGF Product, or in the case of an Novartis Alternative Anti-PDGF Product
in-licensed or acquired by Novartis that is already in Phase II Clinical Studies
or at a later point in Development, not later than [**] Business Days after such
in-license or acquisition closes.

 

After completion of the Phase III Clinical Studies of such Novartis Alternative
Anti-PDGF Product, Novartis will provide to Ophthotech Novartis’ summary of the
quality controlled first interpretable results of such data within [**] Business
Days after the date when the Novartis decision board confirms the accuracy
thereof or, if later, within [**] Business Days after the date when Ophthotech
requests such summary.  Novartis shall provide written notice to Ophthotech of
Novartis’ approval of SDP or, in the case of a Novartis Alternative Anti-PDGF
Product in-licensed or acquired by Novartis at a point in Development that is
later than the approval of SDP, within [**] Business Days after the date of such
in-license or acquisition, and, following such written notice, Ophthotech shall
have a period of [**] months to elect one of the three alternatives set forth in
subsection (i), (ii) or (iii) below:

 

(i)                                     To terminate this Agreement in
accordance with Section 11.04.

 

(ii)                                  To convert Novartis’ licenses under
Section 3.01 to Commercialize the Standalone Product in the Novartis Territory
from exclusive to non-exclusive licenses. 

 

35

--------------------------------------------------------------------------------


 

Following such conversion, Ophthotech would then be then free to Commercialize
directly or with or through a Third Party the Standalone Product in the Novartis
Territory.  Additional terms to enable such Ophthotech Commercialization will be
negotiated and agreed by the Parties at such time in good faith.

 

(iii)                               To permit Novartis to continue with
exclusive Commercialization of Products in the Novartis Territory concurrently
with Novartis’ Commercialization of the Novartis Alternative Anti-PDGF Product
in the Novartis Territory, in which case Novartis shall continue to pay
royalties to Ophthotech on Products as set out in Section 7.04 and on net sales
of Novartis Alternative Anti-PDGF Products in the Novartis Territory (with the
calculation of net sales and payment terms to parallel the terms of this
Agreement applicable to the calculation of Net Sales and payment of royalties on
Products) as follows:

 

(A)                               If Novartis or any of its Affiliates launches
the Novartis Alternative Anti-PDGF Product prior to [**], Novartis will pay
royalties of [**]% of net sales of standalone Novartis Alternative Anti-PDGF
Product and [**]% of net sales of combination anti-VEGF/Novartis Alternative
Anti-PDGF Product in the Novartis Territory, which royalties shall be payable
for a period of ten (10) years following the commercial launch thereof in the
Novartis Territory.  Such royalty obligations shall be limited to Novartis
Alternative Anti-PDGF Products comprising the first alternative anti-PDGF
compound that Novartis Commercializes, and not to Novartis Alternative Anti-PDGF
Products comprising the subsequent anti-PDGF compounds that Novartis may
Commercialize.

 

(B)                               If Novartis or any of its Affiliates
commercially launches a Novartis Alternative Anti-PDGF Product later than [**],
no royalties shall be due on such Novartis Alternative Anti-PDGF Product.  For
the avoidance of doubt, royalties on Products payable to Ophthotech pursuant to
Section 7.04 shall not be affected by this Section 3.07(g)(iii).

 

(iv)                              Notwithstanding the foregoing provisions of
this Section 3.07(g) and the provisions of Section 11.10(e), (A) the rights of
Ophthotech pursuant to Sections 3.07(g)(ii) and 3.07(g)(iii) shall cease to
apply and (B) the rights of Ophthotech to receive any milestone payment amounts
pursuant to Section 11.10(e)(ii) shall cease to apply, as to both (A) and (B),
following an Ophthotech Change in Control [**]; provided that, if Ophthotech’s
rights to receive royalties pursuant to 3.07(g)(iii) cease pursuant to this
Section 3.07(g)(iv) after an election by Ophthotech to receive such royalties,
then upon such cessation of Ophthotech’s previously elected right to receive
such royalties, Ophthotech shall have the right, upon written notice to
Novartis, to elect to terminate this Agreement pursuant to
Section 3.07(g)(i) and this Agreement shall terminate accordingly.  For the
avoidance of doubt, other than as described in this Section 3.07(g)(iv), this
Section 3.07(g)(iv) shall not otherwise affect the rights of Ophthotech to
terminate this Agreement pursuant to Section 3.07(g)(i).

 

Section 3.08                             Rights Retained by Ophthotech. 
Novartis shall receive only those rights of Ophthotech expressly granted by
Ophthotech under the provisions of this Agreement, and any right of Ophthotech
not expressly granted to Novartis under the provisions of this Agreement shall
be retained by Ophthotech.  For clarity, Ophthotech retains, without limitation,
the rights

 

36

--------------------------------------------------------------------------------


 

(a) to exploit Ophthotech IP and Ophthotech Collaboration IP during the Term to
Develop and Manufacture worldwide, and Commercialize for the Ophthotech
Territory, Fovista and products comprising Fovista, and (b) to Develop,
Manufacture and Commercialize Products in accordance with this Agreement and the
Development Plan, Marketing Plan, and plans, budgets and updates thereto
approved by the JOC, and otherwise to exercise Ophthotech’s rights and perform
Ophthotech’s obligations under this Agreement, including to perform Ophthotech’s
supply obligations with respect to the API Supply.

 

Section 3.09                             Rights Retained by Novartis. 
Ophthotech shall receive only those rights of Novartis expressly granted by
Novartis under the provisions of this Agreement, and any right of Novartis not
expressly granted to Ophthotech under the provisions of this Agreement shall be
retained by Novartis.

 

Section 3.10                             Section 365(n) of the U.S. Bankruptcy
Code.  For purposes of Section 365(n) of the U.S. Bankruptcy Code (the “Code”)
and any similar laws in any other country in the Territory, all rights and
licenses granted under or pursuant to any Section of this Agreement, including
Section 3.01, Section 3.02, Section 3.03(b), Section 3.04(b),
Section 11.10(b) and Section 11.10(c), are rights to “intellectual property” (as
defined in Section 101(35A) of the Code).  The Parties agree that the licensee
of such rights under this Agreement, will retain and may fully exercise all of
its protections, rights and elections under the Code and any similar laws in any
other country in the Territory.  Each Party hereby acknowledges that (a) copies
of research data, (b) laboratory samples, (c) product samples, (d) formulas,
(e) laboratory notes and notebooks, (f) data and results related to clinical
trials, (g) regulatory filings and approvals, (h) rights of reference in respect
of regulatory filings and approvals, (i) pre-clinical research data and results,
and (j) marketing, advertising and promotional materials, in each case, that
relate to such intellectual property, constitute “embodiments” of such
intellectual property pursuant to Section 365(n) of the Code, and that the
licensee will be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property and all embodiments of such
intellectual property, and the same, if not already in its possession, will be
promptly delivered to it (i) upon any such commencement of a bankruptcy
proceeding upon its written request therefor, unless the licensor elects to
continue to perform all of its obligations under this Agreement, or (ii) if not
delivered under (i) above, upon written request therefor by the licensee
following the rejection of this Agreement by or on behalf of the licensor.  The
provisions of this Section 3.10 are without prejudice to any rights the
non-subject Party may have arising under the Code, Laws of other jurisdictions
governing insolvency and bankruptcy, or other applicable Law.  The Parties agree
that they intend the following rights to extend to the maximum extent permitted
by law, including for purposes of the Code and any similar laws in any other
country in the Territory: (A) the right of access to any intellectual property
(including all embodiments thereof) of the licensor, or any Third Party with
whom the licensor contracts to perform an obligation of such licensor under this
Agreement which is necessary for the Development, Manufacture or
Commercialization of Products in the Territory; (B) the right to contract
directly with any Third Party described in (A) to complete the contracted work,
and (C) the right to cure any breach of or default under any such agreement with
a Third Party and set off the costs thereof against amounts payable to such
licensor under this Agreement.

 

Section 3.11                             Third Party Intellectual Property
Rights and Pre-Existing Agreements.  Third Party Intellectual Property rights
not Controlled by Novartis or its Affiliates or pre-existing

 

37

--------------------------------------------------------------------------------


 

Third Party agreements with Novartis or its Affiliates relating to Lucentis,
including agreements relating to a pre-filled syringe for Lucentis and the
license and collaboration agreement between Novartis and Genentech Inc.
(“Genentech”) dated June 20, 2003 (as may be amended) (the “Lucentis License
Agreement”) are not subject to or affected by the terms of this Agreement,
unless expressly specified.  Novartis’ obligations under this Agreement relating
to Lucentis are subject to the terms of the Lucentis License Agreement and
Novartis has disclosed to Ophthotech under the confidentiality agreement between
the Parties material obligations pursuant to the Lucentis License Agreement to
confirm Novartis’ material rights and obligations under the Lucentis License
Agreement which have the potential to impact aspects of this Agreement relating
to Lucentis or where Novartis does not Control related Intellectual Property or
grants licenses to Genentech relating to Lucentis (including the ownership of
Lucentis trademarks and patents, Novartis’ obligation to pay royalties to
Genentech, certain notification provisions for Lucentis related regulatory
approvals or clinical studies for Lucentis, Novartis’ development and
commercialization rights for Lucentis outside the United States, and Novartis’
obligations to notify and permit Genentech to opt-in to profit and cost sharing
for any deal such as this Agreement). At the Effective Date Novartis has not,
pursuant to the confidentiality agreement between the Parties, discussed the
fact of negotiations or pre-cleared the terms of this Agreement or amended the
Lucentis License Agreement, but Ophthotech acknowledges that: (a) Novartis shall
be required and entitled to disclose a redacted form of the terms of this
Agreement as reasonably necessary relating to Lucentis to enable Novartis to
comply with the terms of the Lucentis License Agreement, within [**] calendar
days after the Effective Date to Genentech under terms of confidentiality to
meet Novartis’ obligations under the Lucentis License Agreement; and
(b) Novartis shall be required to seek Genentech’s consent to disclose the full
terms of the Lucentis License Agreement to Ophthotech and, pursuant to the terms
of the Lucentis License Agreement, Genentech may withhold such consent.

 

ARTICLE IV
DEVELOPMENT AND REGULATORY ACTIVITIES

 

Section 4.01                             General.  Subject to Section 2.08(c),
the Parties agree that their intention is for joint consensus decision-making
relating to Development strategy for the Products within the Novartis
Territory.  Except as otherwise set forth in this ARTICLE IV, the JCD/RS shall
coordinate the Development of the Products covered by the Development Plan to
obtain Regulatory Approvals in the Novartis Territory, and, subject to the JOC’s
oversight, will direct the clinical Development and regulatory program for the
Products in the Novartis Territory in accordance with the Development Plan. 
Except as otherwise set forth in this ARTICLE IV and except with respect to the
Existing Fovista Clinical Program, the Development of the Products for the
Novartis Territory shall be governed by, and each Party shall use Commercially
Reasonable Efforts to conduct such Development in accordance with, the
Development Plan.  The Parties shall use Commercially Reasonable Efforts to seek
a broad label for the Standalone Product ensuring market access and approval of
the Standalone Product for use with Novartis Anti-VEGF Product(s) and with the
approved Third Party anti-VEGF product(s) in the Field as specified in the
Initial Development Plan.  The Parties agree to conduct all their Development
activities hereunder in accordance with all applicable Laws and, as applicable,
Good Laboratory Practice, Good Manufacturing Practice and Good Clinical
Practice.  Ophthotech shall use

 

38

--------------------------------------------------------------------------------


 

Commercially Reasonable Efforts to conduct its activities under the Existing
Fovista Clinical Program.  Novartis shall use Commercially Reasonable Efforts to
achieve the milestones set forth in Section 7.02(b).  For clarity, compliance
with the foregoing performance standard will not satisfy the more specific
performance standards set out in Section 4.04, Section 4.05 and Section 4.06. 
THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT THERE IS NO GUARANTEE OF A
SUCCESSFUL DEVELOPMENT AND THAT ANY DEVELOPMENT PROGRAM CONTAINS INHERENT
RISKS.  NEITHER PARTY SHALL BE LIABLE FOR FAILURES TO MEET SPECIFIED TIMEFRAMES
FOR TECHNICAL IMPOSSIBILITY OR CAUSES OUTSIDE ITS REASONABLE CONTROL OR CAUSED
BY THE OTHER PARTY.

 

Section 4.02                             Initial Development Plan.  An initial
Development Plan that addresses the Development of the Products (except with
regard to the Existing Fovista Clinical Program) for the Novartis Territory is
attached hereto as Exhibit C (the “Initial Development Plan”).  The JOC will
work to ensure that there is coordination of patient enrollment efforts between
the Phase III Clinical Studies in the Existing Fovista Clinical Program and the
clinical studies for the Novartis Anti-VEGF Products.

 

Section 4.03                             Development Plan Updates.

 

(a)                                 Subject to the control and good faith
consideration rights with respect to clinical studies as described in
Section 4.08, updates to the Development Plan will be prepared by the Parties
under the guidance of the JCD/RS, and the JOC will be responsible for approving
such updates on at least an annual basis until the completion of the Development
activities covered by the Development Plan.

 

(b)                                 With respect to any update to the
Development Plan covering any Calendar Year for which the Parties will be
sharing any Development Costs pursuant to Section 3.04(d) or Section 4.09(f),
the JCD/RS shall submit such update with corresponding budget(s) for such
jointly funded activities to the JOC for review and approval such that JOC
preliminary approval would occur no later than July of the prior Calendar Year. 
Upon the JOC’s preliminary approval, such update shall be submitted to each
Party for its internal budgeting process with a target for final approval by the
JOC by November of the prior Calendar Year, at which time any updates will be
appended to the Development Plan.

 

(c)                                  The JCD/RS may also develop and submit to
the JOC from time to time other proposed substantive amendments to the
Development Plan.  The JOC shall review such proposed amendments presented by
the JCD/RS and may approve such proposed amendments or any other proposed
amendments that the JOC may consider from time to time in its discretion and,
upon such approval by the JOC, the Development Plan shall be amended
accordingly.  Such substantive amendments and updates to the Development Plan,
including any joint activity budgets contained in the Development Plan, shall
not be effective without the approval of the JOC.

 

39

--------------------------------------------------------------------------------


 

Section 4.04                             Development of the Standalone Product.

 

(a)                                 Following the Effective Date, Ophthotech
shall be solely responsible for conducting the Existing Fovista Clinical Program
at Ophthotech’s expense.

 

(b)                                 Novartis shall use Commercially Reasonable
Efforts to perform at Novartis’ expense (except as set forth in Section 4.09(f))
Development activities for the Standalone Product for the Novartis Territory,
including those set forth in the Initial Development Plan, which activities
include Development activities beyond the Existing Fovista Clinical Program that
the Parties as of the Effective Date anticipate will be necessary for Regulatory
Approval of the Standalone Product in the Novartis Territory, and shall pursue
Regulatory Approval of the Standalone Product in the Novartis Territory in
accordance with the Initial Development Plan.  In furtherance and not in
limitation of the foregoing, Novartis shall use Commercially Reasonable Efforts
to perform the following Development activities for the Standalone Product in
accordance with the timeframes set forth below:

 

(i)                                     [**]; and

 

(ii)                                  [**].

 

(c)                                  The Parties hereby acknowledge and agree
that it is the intent of the Parties that in the Novartis Territory (i) the
Parties will seek Regulatory Approval for the Standalone Product prior to
seeking Regulatory Approval for any other Product, including a Co-Packaged
Product or a Co-Formulated Product unless otherwise agreed by the Parties and
(ii) Novartis will seek pricing and reimbursement approval for and launch the
Standalone Product prior to seeking pricing and reimbursement approval for and
launching a Combination Product, unless agreed by the Parties.

 

(d)                                 Novartis shall determine the budget for
Development activities for the Standalone Product for the Novartis Territory in
its discretion, provided that such budget shall be consistent with Novartis’
Development diligence obligations set out in Section 4.01 and Section 4.04(b). 
The Development Plan for the Standalone Product shall include the requisite
clinical trials and regulatory activities to support Regulatory Approval and
pricing and reimbursement approval within the Novartis Territory.

 

Section 4.05                             Development of Co-Formulated Products.

 

(a)                                 Novartis shall use Commercially Reasonable
Efforts to technically develop at Novartis’ expense (except as set forth in
Section 3.04(c)) both a Co-Formulated Product with Fovista and RTH258 and a
Co-Formulated Product with Fovista and ranibizumab, with the decision as to
which one or both of these two (2) Co-Formulated Product(s) is approved by
Novartis for full Development and to Commercialize in the Novartis Territory
both to be determined by Novartis in its sole discretion, and Ophthotech’s
option pursuant Section 3.04(a) shall apply only to those Co-Formulated
Product(s) Novartis determines to Commercialize in the Novartis Territory. 
Following such determination, Novartis shall use Commercially Reasonable Efforts
to Develop the Co-Formulated Product(s).  In furtherance and not in limitation
of the foregoing, Novartis shall use Commercially Reasonable Efforts to perform
the following

 

40

--------------------------------------------------------------------------------


 

Development activities for Co-Formulated Products in accordance with the
timeframes set forth below:

 

(i)                                     [**]; and

 

(ii)                                  [**].

 

(b)                                 Prior to Ophthotech’s exercise of its option
to Commercialize a Co-Formulated Product in the Ophthotech Territory as set
forth in Section 3.04(a), Novartis shall determine the budget for such
Development in its discretion, provided that such budget shall be consistent
with Novartis’ Development diligence obligations set out in Section 4.01 and
Section 4.05(a), and provided further that Novartis shall, upon request from
Ophthotech from time to time, provide Ophthotech with reasonable summary
information regarding its incurred Development Costs and budget for such
Development activities and such other technical and other information as
reasonably requested by Ophthotech so that Ophthotech has reasonable visibility
into the technical challenges and Development Costs it would be required to pay
should it exercise its option to Commercialize such Co-Formulated Product in the
Ophthotech Territory in accordance with Section 3.04(a).  The Development Plan
for Co-Formulated Products shall include the requisite clinical trials and
regulatory activities to support Regulatory Approval and pricing and
reimbursement approval within the Novartis Territory.

 

Section 4.06                             Development of Pre-Filled Syringe.

 

(a)                                 Novartis shall use Commercially Reasonable
Efforts to Develop at Novartis’ expense the Pre-Filled Syringe in the Field for
the Standalone Product and a Co-Formulated Product for the Novartis Territory in
accordance with the Development Plan.  In furtherance and not in limitation of
the foregoing, Novartis shall use Commercially Reasonable Efforts to [**].

 

(b)                                 Ophthotech shall have the right to opt in
for the conduct of clinical studies for Regulatory Approval purposes and
Commercialization of the Pre-Filled Syringe for and in the Ophthotech Territory
in accordance with Section 3.03, and, following any such opt in, the Parties
shall discuss and agree on the related requirements and timeframes to be
included in an update to the Development Plan and Novartis shall use
Commercially Reasonable Efforts to ensure that Ophthotech shall receive from
Third Parties any licenses needed to conduct clinical studies for Regulatory
Approval purposes for the Pre-Filled Syringe for and in the Ophthotech
Territory; provided, however, that Ophthotech acknowledges that, with respect to
any Pre-Filled Syringe comprising Lucentis, Novartis does not as of the
Effective Date Control the rights to Develop, Manufacture or Commercialize
ranibizumab for the Ophthotech Territory.  Novartis shall reasonably cooperate
with Ophthotech requests to implement modifications to the Pre-Filled Syringe at
Ophthotech’s expense as set forth in Section 4.09(e).

 

Section 4.07                             Development of Co-Packaged Products. 
Any Development of Co-Packaged Products shall, subject to Novartis’ compliance
with its obligations under Section 4.04, be at Novartis’ discretion; provided,
that, if Novartis elects to Develop a Co-Packaged Product, it shall use
Commercially Reasonable Efforts to Develop such Co-Packaged Product, and all
such Development shall be conducted, consistent with the Development Plan.  If
Novartis determines

 

41

--------------------------------------------------------------------------------


 

that it will Develop a Co-Packaged Product, the Development Plan will be amended
to include any required clinical trials and regulatory activities to support
Regulatory Approval and pricing and reimbursement approval within the Novartis
Territory for such Co-Packaged Product.

 

Section 4.08                             Development Studies.

 

(a)                                 Existing Fovista Clinical Program;
Ophthotech Territory.  Prior to the Effective Date, Ophthotech has independently
initiated the Existing Fovista Clinical Program.  Novartis acknowledges and
agrees that Ophthotech will lead, control and be responsible for (i) the
continued execution of the Existing Fovista Clinical Program and (ii) other
studies of the Standalone Product, or of the Pre-Filled Syringe if Ophthotech
opts in pursuant to Section 3.03, that Ophthotech determines are necessary or
desirable for Regulatory Approval or Commercialization in the Ophthotech
Territory, and Ophthotech may conduct such studies anywhere in the world (other
than Phase IV Clinical Studies, which Ophthotech may only conduct in the
Ophthotech Territory).  Ophthotech shall consider in good faith Novartis’
comments relating to the Existing Fovista Clinical Program and such other
studies to the extent the Existing Fovista Clinical Program data and data from
such other studies will be used by Novartis for the Development and
Commercialization of Products for the Novartis Territory under this Agreement.

 

(b)                                 Novartis Territory.  Novartis will lead,
control and be responsible for all studies other than the Existing Fovista
Clinical Program that are deemed by Novartis to be necessary or desirable for
Regulatory Approval and Commercialization of the Standalone Product in the
Novartis Territory, for the Co-Formulated Product(s) in the Novartis Territory,
for any Co-Packaged Product in the Novartis Territory, and for the Pre-Filled
Syringe in the Novartis Territory, and Novartis may conduct such studies
anywhere in the world (other than Phase IV Clinical Studies, which Novartis may
only conduct in the Novartis Territory).  [**], Ophthotech shall have the right
to review and approve study designs or revisions for Development in any country
worldwide of any Product (including the Pre-Filled Syringe) conducted by
Novartis, and to withhold such approval based on bona fide scientific or safety
concerns or concerns relating to consistency with Ophthotech’s global
Development strategy for Fovista.  If Ophthotech does not approve or provide
input within [**] Business Days after receipt, Novartis shall consider such
study design or revisions as being approved by Ophthotech and Novartis shall
proceed accordingly. Following the [**], Ophthotech shall have the right to
review any clinical study designs or revisions for clinical studies conducted by
Novartis for Regulatory Approval in the Novartis Territory.  If Ophthotech does
not review or provide input on the clinical study designs necessary for
Regulatory Approval in the Novartis Territory within [**] Business Days after
receipt, Novartis shall consider such study design or revisions as being
accepted by Ophthotech and Novartis shall proceed accordingly. Without limiting
the foregoing, Novartis shall reasonably cooperate with any Ophthotech request,
subject to the other provisions of this Section 4.08 and Section 4.09, to modify
the Development Plan and clinical study designs to satisfy criteria necessary
for Regulatory Approval in the Ophthotech Territory.

 

(c)                                  Proposed Studies.  Each Party shall notify
and confer with the other Party through the JCD/RS in advance of any additional
clinical study of a Product that such Party proposes to conduct.

 

42

--------------------------------------------------------------------------------


 

(d)                                 Study Data.  All study data shall be owned
by the Party sponsoring the study hereunder.  If a Party so elects and pays
Development Costs for such study pursuant to Section 4.09(f), then such study
data shall be licensed by the sponsoring Party to the other Party and its
Affiliates for the permitted regulatory, Development and Commercialization
purposes under and on the terms set out in ARTICLE III.  Use of scientific
publications, presentations or abstracts relating to the study data that are in
the public domain, and use of study data to the extent necessary to comply with
pharmacovigilance obligations under applicable Law, shall not require any such
opt-in or payment.  It is agreed and understood by the Parties that Ophthotech
shall share with Novartis all Development and Regulatory information and final
(and not interim unless pre-specified in the statistical analysis plan) quality
controlled data available per the pre-specified statistical analysis plan
necessary for the Development and Regulatory Approval of Products by Regulatory
Authorities in the Novartis Territory with regard to (i) the Existing Fovista
Clinical Program, (ii) other studies conducted after the Effective Date to which
Novartis opts in pursuant to Section 4.09(f) and (iii) any clinical studies
relating to Fovista initiated by Ophthotech prior to the Effective Date with
respect to which such data is necessary for Regulatory Approval in the Novartis
Territory.

 

Section 4.09                             Development Costs.

 

(a)                                 Ophthotech shall be responsible for one
hundred percent (100%) of Development Costs for (i) the Existing Fovista
Clinical Program and (ii) subject to Section 4.09(f), the studies identified in
Section 4.08(a) outside of the Existing Fovista Clinical Program that Ophthotech
determines are necessary or useful for Regulatory Approval or Commercialization
in the Ophthotech Territory (it being understood that no such studies are
underway as of the Effective Date).

 

(b)                                 Subject to Section 4.09(e) and
Section 4.09(f), Novartis shall be responsible for one hundred percent (100%) of
Development Costs for clinical studies of the Standalone Product, the
Co-Formulated Product, or the Co-Packaged Product performed solely to support a
regulatory filing, or as a condition of receiving Regulatory Approval, or deemed
by Novartis to be desirable for Regulatory Approval or Commercialization, in the
Novartis Territory.

 

(c)                                  Subject to Section 4.09(e) and
Section 4.09(f), Novartis shall be responsible for one hundred percent (100%) of
Development Costs for the Development of the Pre-Filled Syringe for the Novartis
Territory.

 

(d)                                 Subject to Section 3.04(a),
Section 4.09(e) and Section 4.09(f), Novartis will be responsible for one
hundred percent (100%) of Development Costs for the Combination Products for the
Novartis Territory.

 

(e)                                  If [**] requests that [**] modify a
clinical or technical study to support a regulatory filing, or as a condition of
receiving Regulatory Approval, for a Product (including for the Pre-Filled
Syringe, whether for the Standalone Product or for any Combination Product) in
the Ophthotech Territory, and [**] agrees to such request in accordance with
Section 4.08(b), [**] shall be responsible for [**] percent ([**]%) of [**]
incurred by [**] with respect to such clinical or technical study as a result of
implementing [**] request, and the Parties acknowledge

 

43

--------------------------------------------------------------------------------


 

that, at [**]request, as to Combination Products and the Pre-Filled Syringe,
such costs may be incurred prior to [**], in order to provide funding for
incremental costs required to modify the Development Plan therefor to satisfy
criteria required for Regulatory Approval in the Ophthotech Territory.  Any such
[**] paid by [**] pursuant to this Section 4.09(e) shall be excluded from the
calculation of Development Costs to be reimbursed by [**] pursuant to
Section 3.04(a) or Section 4.09(f).

 

(f)                                   If a Party (the “Requesting Party”)
desires to use the other Party’s (“Controlling Party”) study data from any study
described in paragraphs (a)(ii) or (d) above for the Requesting Party’s own
Development or Commercialization purposes (and, in the case of Ophthotech,
Ophthotech does not already have such right pursuant to Section 3.03(b) or
Section 3.04, then the Requesting Party shall provide the Controlling Party with
written notice thereof.  Thereafter, the Requesting Party shall be responsible
for reimbursing the Controlling Party for one hundred percent (100%) of past
Development Costs (if any) and fifty percent (50%) of subsequently incurred
Development Costs, in each case in accordance with the Development Plan with
respect to the applicable study. Following any such opt in, no amendment to the
Development Plan budget for future Development Costs for the applicable study
shall be effective without each Party’s written approval, and the Requesting
Party shall only be required to reimburse post-opt-in Development Costs that
were incurred in accordance with such budget.  Notwithstanding this
Section 4.09(f), each Party shall have the right to use any information
concerning any adverse experiences, and any product quality and product
complaints involving adverse experiences, related to Products, sufficient to
enable such Party (or its applicable Affiliate or sublicensee) to comply with
its legal and regulatory obligations, without the requirement to opt in to study
data and share Development Costs with respect thereto, and the Controlling Party
shall make any such data available to the other Party for such purposes.

 

(g)                                  Each Party shall notify and confer with the
other Party through the JCD/RS in advance of any planned clinical study pursuant
to Section 4.08(c) and provide the expected budget therefor so that each Party
may exercise its opt-in right under paragraph (f) above to obtain rights to the
study data in exchange for fifty percent (50%) of all Development Costs with
respect to the applicable study.  The Controlling Party will retain control over
the design and conduct of any such clinical study following any such opt in,
subject to Section 4.08.

 

Section 4.10                             Regulatory Activities.  The Parties
agree that their intention is for joint consensus decision-making relating to
regulatory strategy for the Products in the Field for the Novartis Territory,
subject to the provisions of this Section 4.10.

 

(a)                                 Responsibilities.  The JCD/RS shall be
responsible for all regulatory matters in the Novartis Territory arising under
the Development Plan and with respect to the Existing Fovista Clinical Program,
provided that:

 

(i)                                     Novartis shall be the holder of
Regulatory Approvals for Products in the Field in the Novartis Territory; and

 

(ii)                                  Ophthotech shall have final
decision-making authority in the event of any disagreement with respect to
regulatory matters relating to the Existing Fovista Clinical Program and with
regard to the filing of applications for, and seeking of, EU Regulatory

 

44

--------------------------------------------------------------------------------


 

Approval for the Standalone Product, including decisions concerning the initial
labelling of the Standalone Product based on the Existing Fovista Clinical
Program, subject to Section 2.08(c)(i)(A).

 

(b)                                 Participation Rights.

 

(i)                                     Subject to Section 4.10(b)(iii), each
Party shall have the right to participate in regulatory matters in the Novartis
Territory (with Novartis to be the lead regulatory Party and Ophthotech to be an
observer). Novartis shall also have the right to participate as an observer in
formal FDA regulatory meetings for Regulatory Approval of the Standalone Product
in the Ophthotech Territory and Novartis shall nominate one Novartis
representative to participate in such FDA regulatory meetings. Ophthotech shall
provide Novartis with reasonable advance notice of all such meetings and provide
copies of all material documents relating to such meetings.  Ophthotech shall
notify Novartis of all Regulatory Approvals for the Products by the FDA.

 

(ii)                                  Subject to Section 4.10(a)(ii),
Section 4.10(b)(iii) and Section 4.10(b)(iv), Novartis will be the lead
regulatory party with respect to all material meetings and other material
contact with Regulatory Authorities in the Novartis Territory.

 

(iii)                               With regard to the Existing Fovista Clinical
Program as it relates to EU Regulatory Approval of the Standalone Product,
Ophthotech and Novartis shall discuss related regulatory activities.  To prepare
the submission, Ophthotech shall use Commercially Reasonable Efforts to provide
Novartis with copies of the Common Technical Document and any other documents
necessary for the preparation and submission of the application for Regulatory
Approval for the Standalone Product.  Novartis will be responsible for promptly
preparing the filing to be submitted to the relevant Regulatory Authorities and
Novartis shall make such filings as directed by Ophthotech.  Novartis will
provide Ophthotech with drafts of any documents or correspondence that Novartis
plans to submit in connection with EU Regulatory Approval of the Standalone
Product sufficiently in advance of submission so that Ophthotech may review,
comment and approve such documents and such other correspondence.  Ophthotech
and Novartis shall jointly participate in and co-lead all material meetings and
other material contact with such Regulatory Authorities pertaining to the
Existing Fovista Clinical Program as to EU Regulatory Approval of the Standalone
Product.  Unless the Parties otherwise agree, Ophthotech shall nominate one
Ophthotech representative to participate in such material meetings and other
material contact with such Regulatory Authorities pertaining to the Existing
Fovista Clinical Program as to EU Regulatory Approval of the Standalone Product.
Novartis shall provide Ophthotech with reasonable advance notice of all such
meetings and other contact and copies of all related documents and other
relevant information.  Each Party shall promptly inform the other Party of any
contact, and will endeavor to include the other Party in any teleconference or
meeting, that such Party has with any Regulatory Authority in the Novartis
Territory relating to EU Regulatory Approval of the Standalone Product.

 

(iv)                              Upon grant of Regulatory Approval for the
Standalone Product in the Novartis Territory, Novartis shall comply with all
requirements imposed by applicable Laws as the marketing authorization holder
for the Standalone Product and other Products.  Novartis shall be fully
responsible for maintaining the Regulatory Approval for the Standalone Product
in

 

45

--------------------------------------------------------------------------------


 

the Novartis Territory and Novartis, its Affiliates and Sublicensees shall not
take any steps that might undermine such Regulatory Approval.

 

(v)                                 Except as required by a Regulatory Authority
or applicable Laws or to Novartis Affiliates, Novartis shall in no circumstances
transfer any Regulatory Approval granted for the Standalone Product in the
Novartis Territory to any Third Party without the prior agreement of Ophthotech.

 

(vi)                              Subject to Section 2.08(c)(i)(A), Novartis
shall be responsible, at its sole cost, for the conduct of the post-Regulatory
Approval measures required by the applicable Regulatory Authorities as a
condition of Regulatory Approval in relation to the Standalone Product in the
Novartis Territory.  Without limiting Ophthotech’s rights under
Section 4.10(b)(iii) and Section 4.10(b)(vii), Novartis shall keep Ophthotech
reasonably informed of, and use reasonable efforts to consult with Ophthotech
with respect to, any discussions between Novartis and the Regulatory Authorities
in the Novartis Territory relating to such post-Regulatory Approval measures.

 

(vii)                           With regard to all regulatory activities for the
Novartis Territory with respect to Products other than the Standalone Product in
the EU, Novartis will be the lead regulatory party with respect to all material
meetings and other material contact with Regulatory Authorities in the Novartis
Territory for Products; provided, however, that, with regard to all regulatory
activities for the Novartis Territory with respect to Products other than the
Standalone Product in the EU, Ophthotech will have the right to participate as
an observer in all material meetings and other material contact with the
European Commission, the EMA and Regulatory Authorities in the Major European
Countries and Japan pertaining to the Development of any Product or Regulatory
Approval.  Novartis shall provide Ophthotech with reasonable advance notice of
all such meetings and other contact and advance copies of all related documents
and other relevant information relating to such meetings or such other contact. 
Novartis and Ophthotech shall discuss any material documents or other material
correspondence that Novartis is planning to submit in connection with Regulatory
Approvals from the European Commission and in the Major European Countries and
Japan, including the proposed labeling for any Product.  Upon Ophthotech’s
reasonable request therefor, Novartis shall provide Ophthotech with drafts of
such documents or correspondence sufficiently in advance of submission so that
Ophthotech may review and comment on such documents and such other
correspondence and have a reasonable opportunity to influence the substance of
such submissions, which comments shall be considered in good faith by Novartis. 
Novartis shall promptly provide to Ophthotech copies of any material documents
or other material correspondence pertaining to the Product in the Major European
Countries and Japan and shall promptly provide to Ophthotech all proposed
labeling, in each case received from Regulatory Authorities in the Major
European Countries and Japan (including the EMA).  Novartis shall provide
Ophthotech with English translations that are readily available of the documents
and correspondence described in this Section 4.10(b)(vii).

 

(c)                                  Costs.  The cost to obtain and maintain all
necessary regulatory filings and Regulatory Approvals for Products will be borne
by Novartis in the Novartis Territory and by Ophthotech in the Ophthotech
Territory, with the exception of the filing fees for obtaining EU Regulatory
Approval of the Standalone Product pursuant to the Existing Fovista Clinical
Program, which shall be borne by Ophthotech.

 

46

--------------------------------------------------------------------------------


 

Section 4.11                             Adverse Event and Product Complaint
Reporting Procedures; Pharmacovigilance.  The Parties shall enter into a
pharmacovigilance agreement for the Products applying to the Novartis Territory
and the Ophthotech Territory within [**] days after the Effective Date, but no
later than when Novartis commences any clinical study of a Product.  Such
pharmacovigilance agreement shall contain the specific terms, conditions and
obligations of the Parties with respect to the collection, reporting and
monitoring of all adverse drug reactions, adverse events, medical inquires, and
other relevant drug or related device safety matters with respect to Products
during the Term.  Each Party acknowledges that its obligations under the
pharmacovigilance agreement shall include the obligations imposed on each Party
by the applicable Law.  Each Party will (a) provide the other Party with all
Product complaints, non-serious and serious adverse event information, and
safety data from clinical studies, including related communications with and
from Regulatory Authorities, hospitals, physicians or patients, in its control
necessary or desirable for the other Party to comply with all applicable Laws
with respect to the Products and (b) report and provide access to such
information to the other Party in such a manner and time so as to enable the
other Party to comply with all applicable Laws.  With respect to Products that
are Commercialized, Novartis shall maintain the global adverse event database at
its expense and shall generate adverse event reports for Ophthotech’s use in the
Ophthotech Territory and at Ophthotech’s sole expense.  Ophthotech shall have
access to all data in such global adverse event database.  Novartis shall be
responsible for submitting adverse events reports to the applicable Regulatory
Authorities in the Novartis Territory, and Ophthotech shall be responsible for
submitting serious adverse events reports to the applicable Regulatory
Authorities in the Ophthotech Territory.  In addition, each Party shall promptly
notify the other if such Party becomes aware of any information or circumstance
that is likely to have a material adverse effect on the Development, Manufacture
or Commercialization of the Products.

 

Section 4.12                             Recalls, Market Withdrawals or
Corrective Actions; Decisions to Terminate or Suspend a Study Based on Safety
Concerns.

 

(a)                                 If any Regulatory Authority issues or
requests a recall or takes a similar action in connection with the Products in
the Novartis Territory, the Party notified of such recall or similar action, or
the Party that desires such recall or similar action, shall within [**] hours,
advise the other Party thereof by telephone or email.  Novartis, in consultation
with Ophthotech, shall decide whether to conduct a recall, field correction, or
withdrawal of Product in the Novartis Territory, and Ophthotech will make
available to Novartis, upon request, access to all of Ophthotech’s pertinent
records that Novartis may reasonably request in connection with such decision. 
Novartis shall decide the manner in which to conduct such action (except in the
case of a Regulatory Authority mandated action when Novartis may act without
such advance notice and shall notify Ophthotech as soon as reasonably
possible).  Novartis shall have the right and responsibility, at its expense, to
control such recall, field correction, or withdrawal in a manner consistent with
its internal SOPs in the Novartis Territory.

 

(b)                                 If either Party determines that an event,
incident or circumstance has occurred that may result in the need for a recall
or market withdrawal in the Novartis Territory, or if either Party becomes aware
of information relating to any Product that indicates that a unit or batch of
such Product may not conform to the specifications therefor, or that potential
adulteration, misbranding, or other issues have arisen that relate to the safety
or efficacy of Products, it shall promptly so notify the other Party.  To the
extent practicable, the Parties shall

 

47

--------------------------------------------------------------------------------


 

immediately discuss the circumstances of any potential product recall, field
correction, or withdrawal of any Product and possible appropriate courses of
action resulting from such notification.  Novartis shall follow Ophthotech’s
direction as to whether to initiate a recall, field correction, or withdrawal of
Product in the Novartis Territory resulting from any issue with respect to the
API Bulk Drug Substance.  As to any other recall, field correction, or
withdrawal of Product in the Novartis Territory, Novartis shall be the decision
maker.  However, Novartis shall consider in good faith the views of Ophthotech
as to whether any recall, field correction, or withdrawal is necessary or
appropriate.  Each Party shall maintain complete and accurate records of any
recall, field correction, or withdrawal in its respective territory for such
periods as may be required by applicable Laws.

 

(c)                                  If any Regulatory Authority issues or
requests a recall or takes a similar action in connection with the Products in
the Ophthotech Territory, or if either Party determines that an event, incident
or circumstance has occurred that may result in the need for a recall or market
withdrawal in the Ophthotech Territory, the Party notified of such recall or
similar action, or the Party that desires such recall or similar action, shall
within [**] hours, advise the other Party thereof by telephone or facsimile. 
Ophthotech shall decide whether to conduct a recall in the Ophthotech Territory
and the manner in which any such recall shall be conducted and shall notify
Novartis as soon as possible of any such decision.  Novartis will make available
to Ophthotech, upon request, all of Novartis’ pertinent records that Ophthotech
may reasonably request to assist Ophthotech in effecting any recall.  Ophthotech
shall bear the expense of any such recall.

 

(d)                                 The Party sponsoring or controlling any
clinical study of a Product may terminate or suspend such clinical study if
(i) a Regulatory Authority or safety data review board for such clinical study
has required such termination or suspension, or (ii) such Party believes in good
faith that such termination or suspension is warranted because of safety or
tolerability risks to the study subjects.  In either case, such Party shall
promptly notify the other Party of such termination or suspension, and shall use
all reasonable efforts to notify and consult with the other Party prior to
taking such action.

 

ARTICLE V
COMMERCIALIZATION

 

Section 5.01                             General.  Subject to Section 2.08(c),
the Parties agree that their intention is for joint consensus decision-making,
taking into account both Parties’ economic interests, relating to
Commercialization of the Products within the Novartis Territory.  Novartis shall
Commercialize the Products within the Novartis Territory in accordance with the
Product Positioning and Branding Strategy approved by the JOC.

 

Section 5.02                             Diligence.

 

(a)                                 Novartis shall use Commercially Reasonable
Efforts to Commercialize both the Standalone Product and Combination Product(s),
including a Co-Formulated Product and including promotion of the Standalone
Product in accordance with the approved label therefor with Novartis Anti-VEGF
Product(s) and with all approved Third Party anti-VEGF product(s) in the Field
in the Novartis Territory.  Such efforts will be determined individually for

 

48

--------------------------------------------------------------------------------


 

each Product without consideration of the other Product(s).  For the avoidance
of doubt, compliance with the foregoing general performance standard shall not
satisfy the more specific performance standards set forth in paragraph
(b) below.

 

(b)                                 Novartis shall use Commercially Reasonable
Efforts to: (i) pursue Commercialization of the Standalone Product and
Combination Product(s), including a Co-Formulated Product, promptly following
Regulatory Approval thereof and in accordance with the JOC-approved Marketing
Plan; (ii) Commercialize the Standalone Product and Combination Product(s),
including a Co-Formulated Product, in at least the Major European Countries and
Japan; and (iii) comply with the additional minimum resourcing levels applicable
for resourcing by Novartis in the [**] prior to launch of the Products up until
[**] years after the First Commercial Sale of the Products, to be mutually
agreed by the Parties in the [**] following Novartis’ confirmation of SDP
(written notice of which Novartis shall promptly provide to Ophthotech) and,
upon such agreement, such minimum resourcing levels as additional performance
standards shall be automatically included as an amendment to Exhibit J attached
hereto.  If Novartis is not Commercializing a Product in a specific country in
the Novartis Territory that Ophthotech considers to represent a significant
market opportunity for such Product, Ophthotech may bring such concern to
Novartis’ attention and Novartis agrees to discuss such concern with Ophthotech
and reasonably consider alternatives for Commercializing such Product in such
country that Ophthotech may propose, including if commercially practicable the
appointment of a distributor in such country.

 

Section 5.03                             Product Trademarks.  As part of the
Product Positioning and Branding Strategy, the Parties, through the JCS, shall
develop and propose, and the JOC shall consider and approve, the Product
Trademarks.

 

Section 5.04                             Marketing Plan.  An annual marketing
plan will be prepared by the JCS and approved by the JOC by [**] of each year
for the succeeding year, which shall include Commercialization budgets and an
activity plan (the “Marketing Plan”). The first annual marketing plan for each
Product (the “Initial Marketing Plan”) shall include detail specific to each of
the Standalone Product and one or more Combination Product(s), including a
Co-Formulated Product, that is typical of pharmaceutical industry marketing
plans, including strategy for pricing and reimbursement approval and discounting
strategy and those elements set forth in Exhibit F hereto, and will be approved
by the JOC no later than [**].  The JOC shall agree on the scope, extent and
detail to ensure effective Commercialization to be included in the Initial
Marketing Plan and each subsequent annual Marketing Plan.  Each Marketing Plan
that covers any of the period from [**] prior to the anticipated launch of a
Product until [**] after the First Commercial Sale of such Product shall include
minimum resourcing levels for such period.  All Commercialization activities
shall be conducted consistent with the approved Marketing Plan.

 

Section 5.05                             Advertising and Promotional Materials. 
Novartis shall develop and approve relevant written sales, promotion and
advertising materials relating to the Products (“Promotional Materials”)
consistent with its standard operating procedures, for use in the Novartis
Territory, that shall be consistent with the Product Positioning and Branding
Strategy approved by the JOC and compliant with applicable Laws and the
provisions of the applicable

 

49

--------------------------------------------------------------------------------


 

Regulatory Approvals.  Copies of all Promotional Materials used in the Novartis
Territory will be archived by Novartis in accordance with applicable local Law.

 

Section 5.06                             Pricing and Reimbursement.  Novartis
and its Affiliates shall take the lead in all pricing and reimbursement approval
proceedings relating to the Products in the Novartis Territory in accordance
with the JOC-reviewed general pricing and reimbursement approval strategy for
the Novartis Territory.  Novartis and its Affiliates shall be responsible for
negotiating the pricing for the Products in the Novartis Territory, which
Novartis shall negotiate consistent with the discounting strategy approved by
the JOC.

 

Section 5.07                             Sales and Distribution.  Novartis or
its Affiliates or Sublicensees shall be responsible for booking sales of
Products in the Novartis Territory and shall warehouse and distribute such
Products in the Novartis Territory.  If Ophthotech receives any orders for
Products from purchasers in the Novartis Territory, it shall refer such orders
to Novartis.  If Novartis receives any orders for Products from purchasers in
the Ophthotech Territory, it shall refer such orders to Ophthotech.

 

Section 5.08                             Other Responsibilities.  Novartis shall
be solely responsible for the following functions in the Novartis Territory:

 

(a)                                 Handling all returns of Product.  If Product
sold in the Novartis Territory is returned to Ophthotech, it shall promptly be
shipped to a facility designated by Novartis; and

 

(b)                                 Handling all aspects of Product order
processing, invoicing and collection, distribution, inventory and receivables.

 

Section 5.09                             Quid.  Attached hereto as Exhibit G is
a list identifying products to which Novartis has Development or
Commercialization rights in the Field that may be eligible for development or
commercialization by Ophthotech on terms and conditions to be agreed in writing
by the Parties, which list Novartis may revise from time to time at its
discretion by written notice to Ophthotech that includes the revisions. 
Ophthotech may also from time to time propose products to which Novartis has
Development or Commercialization rights in the Field that may be eligible for
development or commercialization by Ophthotech, and the Parties will discuss in
good faith whether to add such products to Exhibit G.  Beginning as of the
Effective Date until [**], Ophthotech may commence a process to obtain rights to
any such product by providing a written notice of interest to Novartis.  If
Novartis determines to grant rights to any such product to Ophthotech, the
Parties shall agree on terms for and the respective roles of the Parties with
respect to such product and enter into a license or collaboration agreement on
such agreed terms.  However, the Parties agree and understand that Novartis and
its Affiliates may, at their own discretion, divest, prune, license, or enter
into any other arrangement for the development or commercialization of such
product(s) at any time and with any Third Party prior to entering into any such
agreement with Ophthotech, and Novartis shall provide Ophthotech with notice
through the JOC if it intends to take any such action.

 

ARTICLE VI
MANUFACTURE AND SUPPLY

 

Section 6.01                             General.  Except as otherwise provided
in this ARTICLE VI,

 

50

--------------------------------------------------------------------------------


 

(a)                                 Ophthotech shall have responsibility for and
control over all Manufacturing and supply activities for the Existing Fovista
Clinical Program and the API Supply; and

 

(b)                                 Novartis shall have responsibility for and
control over all Manufacturing and supply activities for Products (excluding the
API Supply) in the Field for the Novartis Territory.

 

Section 6.02                             Lucentis Supply for Clinical Studies. 
Novartis shall provide the Lucentis product free of charge for use in the
Novartis Territory in the Existing Fovista Clinical Program from and after the
Effective Date and in future Phase II Clinical Studies and Phase III Clinical
Studies (including phase IIIb clinical studies) involving Fovista and Lucentis
that may be conducted in the Novartis Territory under this Agreement.

 

Section 6.03                             API Supply.  Novartis and its
Affiliates will exclusively purchase from Ophthotech and Ophthotech will
exclusively supply to Novartis all of Novartis’, its Affiliates’ and
Sublicensees’ requirements for API Bulk Drug Substance for purposes of
Developing and Commercializing Products (including for use in clinical studies
and for Development or commercial Manufacturing purposes) for the Novartis
Territory (“API Supply”).  Novartis shall pay Ophthotech for the API Supply at
(a) [**].  Within [**] months after the Effective Date, the Parties shall enter
into a clinical supply agreement (the “Clinical Supply Agreement”) pursuant to
which Ophthotech or Ophthotech Affiliates will provide API Supply to Novartis
for use in the Development of Products for the Novartis Territory.  If Novartis
requires clinical supply of  the API Bulk Drug Substance to conduct clinical
studies prior to execution of the Clinical Supply Agreement, the Parties shall
mutually agree on the terms of such supply through the JMS.  Within [**] months
after the Effective Date, the Parties shall enter into a commercial supply
agreement (the “Commercial Supply Agreement” and, collectively with the Clinical
Supply Agreement, the “Supply Agreement”) pursuant to which Ophthotech or
Ophthotech Affiliates will provide API Supply to Novartis for use in the
Commercialization of Products for the Novartis Territory.  Novartis and its
Affiliates and Sublicensees shall use the API Bulk Drug Substance provided by
Ophthotech solely for the Development of Products in accordance with the
Development Plan and for the Commercialization of Products in accordance with
this Agreement.  The Supply Agreement to be agreed by the Parties shall include
customary contract manufacturing and supply conditions, including equitable
supply allocation, to be reasonably agreed upon, back-up and business continuity
measures, audit or inspection rights necessary to comply with Manufacturing
requirements, cooperation in resolution of Product complaints and to ensure
compliance with other Manufacturing responsibilities, non-conforming product
acceptance and replacement terms for the API Bulk Drug Substance, and any
customary quality, technical and regulatory requirements.  The Parties will also
enter into an appropriate quality agreement for the API Supply.

 

Section 6.04                             Pre-Filled Syringe Supply.

 

(a)                                 If Ophthotech exercises its option to opt-in
to conduct clinical studies for Regulatory Approval purposes and
Commercialization of the Pre-Filled Syringe for the Ophthotech Territory
pursuant to Section 3.03, then, if such Pre-Filled Syringe is successfully
Developed for the Novartis Territory, Novartis shall supply Pre-Filled Syringes
to Ophthotech at

 

51

--------------------------------------------------------------------------------


 

Novartis’ Manufacturing Cost for Development purposes (including for the
Existing Fovista Clinical Program), and the Parties will discuss in good faith
whether Novartis will provide commercial supply of Pre-Filled Syringes to
Ophthotech directly or if such supply will be provided by a Third Party. 
Ophthotech shall provide Novartis with reasonable advance notice if Ophthotech
elects to Commercialize the Pre-Filled Syringe in the Ophthotech Territory, with
such advance notice period to be discussed and agreed by the Parties, it being
understood that such period shall be sufficient to enable Novartis to establish
additional capacity, as necessary.

 

(b)                                 If the Parties agree that Novartis will
provide commercial supply of Pre-Filled Syringes to Ophthotech directly,
Novartis shall supply the Pre-Filled Syringes to Ophthotech at [**] pursuant to
a supply agreement to be entered into by the Parties that will include equitable
supply allocation, to be reasonably agreed upon, back-up and business continuity
measures, audit or inspection rights necessary to comply with Manufacturing
requirements, cooperation in resolution of Pre-Filled Syringe complaints and to
ensure compliance with other Manufacturing responsibilities, non-conforming
product acceptance and replacement terms for the API Bulk Drug Substance,
reimbursing Novartis for significant investments related to establishing
additional capacity for the Ophthotech Territory and any quality, technical and
regulatory requirements.

 

(c)                                  If Novartis at its sole discretion
determines that a Third Party will provide commercial supply Pre-Filled Syringes
to Ophthotech, Novartis will use Commercially Reasonable Efforts to facilitate a
direct relationship between Ophthotech and the relevant Third Party for
commercial supply of the Pre-Filled Syringe for the Products to Ophthotech for
the Ophthotech Territory on commercial terms to be negotiated and agreed
directly by Ophthotech with such Third Party; provided that [**].

 

ARTICLE VII
FINANCIAL PROVISIONS

 

Section 7.01                             Upfront Payment.  Novartis shall pay
Ophthotech a non-refundable, non-creditable, one-time payment of two hundred
million dollars ($200,000,000), which amount includes consideration for the
right to use the study data from the Existing Fovista Clinical Program. 
Ophthotech’s invoice for such amount is set forth in Exhibit H hereto, which
invoice shall be payable within [**] following the Effective Date.

 

Section 7.02                             Development and Approval Milestones

 

(a)                                 Existing Fovista Clinical Program Enrollment
Milestones.  Ophthotech will promptly notify Novartis in writing of the
achievement of the following milestone events, which such notice will be
accompanied by an invoice for the corresponding milestone payment.  Novartis
shall make the non-refundable, non-creditable, one-time payments to Ophthotech
set forth below in accordance with Section 7.06 following the first-time actual
achievement of the corresponding milestone event set forth below:

 

52

--------------------------------------------------------------------------------


 

Milestone Event

 

Payment

 

(i)                           Enrollment of an aggregate of [**] patients
comprising the sum of [**]

 

$

[**]

 

(ii)                        Enrollment of an aggregate of [**] patients
comprising the sum of [**]

 

$

[**]

 

(iii)                     [**] with an aggregate enrollment of at least [**]
patients.

 

$

[**]

 

 

(b)                                 Regulatory Approval Milestones.  Novartis
shall promptly notify Ophthotech in writing of the achievement of each
regulatory approval milestone event below and Ophthotech shall issue an invoice
for the corresponding milestone payment.  Novartis shall make the corresponding
non-refundable, non-creditable, one-time payment to Ophthotech set forth below
in accordance with Section 7.06:

 

Milestone Event

 

Payment

 

[**]

 

$

[**]

 

[**]

 

$

[**]

 

[**]

 

$

[**]

 

[**]

 

$

[**]

 

 

Section 7.03                             Sales Milestones.  Novartis shall
promptly notify Ophthotech in writing of the achievement of each sales-related
milestone event below and Ophthotech shall issue an invoice for the
corresponding milestone payment.  Novartis shall make the corresponding
non-refundable, non-creditable, one-time payment to Ophthotech set forth below
in accordance with Section 7.06:

 

Milestone Event

 

Payment

 

(a)                       first four (4) consecutive Calendar Quarter period in
which total aggregate Net Sales of Products in the Novartis Territory exceed
$[**]

 

$

[**]

 

(b)                       first four (4) consecutive Calendar Quarter period in
which total aggregate Net Sales of Products in the Novartis Territory exceed
$[**]

 

$

[**]

 

(c)                        first four (4) consecutive Calendar Quarter period in
which total aggregate Net Sales of Products in the Novartis Territory exceed
$[**]

 

$

[**]

 

(d)                       first four (4) consecutive Calendar Quarter period in
which total aggregate Net Sales of Products in the Novartis Territory exceed
$[**]

 

$

[**]

 

(e)                        first four (4) consecutive Calendar Quarter period in
which total aggregate Net Sales of Products in the Novartis Territory exceed
$[**]

 

$

[**]

 

 

53

--------------------------------------------------------------------------------


 

The foregoing sales milestone payments may be earned based on Net Sales in the
same or overlapping four consecutive Calendar Quarter period(s) (e.g., if the
first two milestone events were achieved in the first four consecutive Calendar
Quarter periods after product launch, both milestone payments shall become
payable).  If a milestone payment set forth above in this Section 7.03 is earned
based on Net Sales over a period that is shorter in duration than four Calendar
Quarters, such payment shall become payable after the end of the earliest
Calendar Quarter in which Net Sales sufficient to satisfy the applicable
milestone event conditions were made.

 

For clarity, total aggregate Net Sales of Products for purposes of this
Section 7.03 shall be calculated on a rolling basis with respect to each four
(4) consecutive Calendar Quarter period, i.e., following the end of a Calendar
Quarter, such Calendar Quarter shall replace the earliest of the four Calendar
Quarters previously included in total aggregate Net Sales of Products, and the
other three Calendar Quarters previously included in total aggregate Net Sales
of Products shall continue to be included in total aggregate Net Sales of
Products along with the Net Sales of Products in the Calendar Quarter just
ended.

 

Section 7.04                             Royalties.

 

(a)                                 During Full Royalty Term.  Subject to
Section 7.04(b) and Section 7.04(d), Novartis shall pay to Ophthotech royalties
on a Product-by-Product and country-by-country basis during the applicable Full
Royalty Term equal to:

 

(i)                                     with respect to Standalone Products, the
greater of (A) [**] percent ([**]%) of aggregate Net Sales of Standalone
Products in such country by Novartis, its Affiliates or Sublicensees and (B) the
[**] times the number of units of Standalone Product sold in such country by
Novartis, its Affiliates or Sublicensees; and

 

(ii)                                  with respect to Combination Products, the
greatest of (A) [**] percent ([**]%) of the Standalone Product Net Price
multiplied by the number of units of Combination Products sold in such country
by Novartis, its Affiliates or Sublicensees, (B) [**] percent ([**]%) of
aggregate Net Sales of Combination Products in such country by Novartis, its
Affiliates or Sublicensees, and (C) the [**] times the number of units of
Combination Product sold in such country by Novartis, its Affiliates and
Sublicensees.

 

(b)                                 Reduction for Loss of Market Exclusivity
During Full Royalty Term.  Subject to further reduction pursuant to
Section 7.04(d), Novartis shall pay to Ophthotech royalties on a
Product-by-Product and country-by-country basis, during any Calendar Year in the
applicable Full Royalty Term for which a Loss of Market Exclusivity exists with
respect to such Product in such country, on aggregate Net Sales of such Product
in such country by Novartis, its Affiliates or Sublicensees in an amount equal
to [**] percent ([**]%) of the royalties set forth in Section 7.04(a).  Once
Loss of Market Exclusivity exists with respect to a Product in a country, it
will be deemed to continue to exist thereafter with respect to such Product in
such country unless Ophthotech requests in writing that Loss of Market
Exclusivity with respect to a Product in a country be re-evaluated, in which
case the existence of such Loss of Market Exclusivity, and any corresponding
reduction pursuant to this Section 7.04(b), shall depend on whether the criteria
set

 

54

--------------------------------------------------------------------------------


 

forth in the definition of Loss of Market Exclusivity are still met with respect
to such Product in such country.

 

(c)                                  During Reduced Royalty Term.  Subject to
further reduction pursuant to Section 7.04(d), Novartis shall pay to Ophthotech
royalties on a Product-by-Product and country-by-country basis during the
applicable Reduced Royalty Term on aggregate Net Sales of such Product in such
country by Novartis, its Affiliates or Sublicensees in an amount equal to [**]
percent ([**]%) of the royalties set forth in Section 7.04(a).

 

(d)                                 Reduction for Third Party Patent Rights.  If
Novartis (or its Affiliates or Sublicensees) is required to make royalty
payments under any license granted under any agreement entered into with any
Third Party for Patent Rights to Develop, Manufacture or Commercialize a
Product, and the Parties had mutually agreed that such license was necessary to
permit Novartis’ use or incorporation of Fovista in any Product or any
formulation technology used to incorporate Fovista into any Co-Formulated
Product and had mutually agreed to the terms of such license in advance (each, a
“Third Party License”), then, on a Calendar Quarter, country-by-country and
Product-by-Product basis, Novartis may offset a percentage of such royalty
amounts against its royalty obligations to Ophthotech with respect to the
applicable Product, where such percentage is equal to the [**]; provided,
however, that such offset shall not reduce the royalty payable to Ophthotech for
such Product by more than [**] percent ([**]%) of the otherwise payable royalty
amount for such Product in any Calendar Quarter by operation of this provision. 
Any amount that Novartis is entitled to deduct but that is reduced by the
limitation in the preceding sentence will be carried forward and Novartis may
deduct such amount from subsequent royalties (subject always to the limitation
in the preceding sentence) until the full amount that Novartis was entitled to
deduct is deducted.

 

(e)                                  Payments under Existing Fovista
Agreements.  Notwithstanding Section 7.04(d) above, Ophthotech shall be
responsible for the reporting and payment of royalty obligations, if any, due to
Third Parties for Fovista and for Ophthotech IP that is licensed by Ophthotech
and sublicensed to Novartis under this Agreement in accordance with the terms of
the Existing Fovista Agreements.

 

(f)                                   Adjustments to Royalty Rates.  Novartis
shall notify Ophthotech if Novartis reasonably determines that Novartis’
profitability with respect to a Product has been materially reduced as a result
of government-mandated price decreases in any country in the Novartis
Territory.  In any such event, the Parties shall engage in good faith
discussions as to whether to make any mutually agreed equitable adjustment to
the royalty rates set forth in this Section 7.04 with respect to Net Sales of
such Product in such country.

 

Section 7.05                             Royalty Reports.  Within [**] days
after the end of each Calendar Quarter during any Full Royalty Term or Reduced
Royalty Term, Novartis shall submit to Ophthotech a report, on a
Product-by-Product and country-by-country basis, providing the Net Sales
(including units sold) of Product(s) during such Calendar Quarter and Standalone
Product Net Prices for such Calendar Quarter and the calculation of the
applicable royalties under Section 7.04.  Ophthotech shall issue an invoice to
Novartis for royalties following receipt of such report.

 

55

--------------------------------------------------------------------------------


 

Section 7.06                             Payments.  The paying Party shall pay
all correct invoices issued under this Agreement within [**] days from date of
invoice from the receiving Party, including invoices issued by Ophthotech for
milestones and royalties under this ARTICLE VII and Development Costs under
Section 4.09(f).

 

Section 7.07                             Records; Audits.  Each Party shall
keep, and shall cause its applicable Affiliates and Sublicensees to keep,
complete, true and accurate records in accordance to its Accounting Standards of
the items underlying Development Costs, Net Sales, Manufacturing Costs and Third
Party Patent Rights royalties, other license fees and other payments relating to
the reports and payments required by this Agreement.  Each Party and its
applicable Affiliates and Sublicensees shall keep such books and records for at
least [**] years following the Calendar Year to which they pertain.  Each Party
will have the right [**], at its own expense, to have an independent,
internationally-recognized, certified public accounting firm (the “Auditor”),
selected by such Party and reasonably acceptable to the other Party, review any
such records of the other Party, its Affiliates and Sublicensees in the
location(s) where such records are customarily maintained upon reasonable notice
and during regular business hours and under obligations of confidence, for the
sole purpose of verifying the basis and accuracy of payments made under this
Agreement within the prior [**] month period.  Before beginning its audit, the
Auditor shall execute an undertaking reasonably acceptable to the audited Party
by which the Auditor agrees to keep confidential all information reviewed during
the audit.  The Auditor shall have the right to disclose to the Parties only its
conclusions regarding any payments owed under this Agreement.  Such inspection
right shall not be exercised more than [**] and not more frequently than [**]
with respect to records covering any specific period of time. In addition, the
auditing Party shall only be entitled to audit the books and records of the
audited Party from the [**] Calendar Years prior to the Calendar Year in which
the audit request is made.  The auditing Party agrees to hold in confidence all
information received and all information learned in the course of any audit or
inspection, except to the extent necessary to enforce its rights under this
Agreement or to the extent required to comply with any applicable Law.  The
Auditor shall provide its audit report and basis for any determination to the
audited Party at the time such report is provided to the auditing Party before
it is considered final.  If the review of such records reveals that the audited
Party has failed to accurately report information pursuant to this Agreement,
then the audited Party shall promptly pay to the auditing Party any resulting
amounts due under this Agreement together with interest calculated in the manner
provided in Section 7.11.  If the audited Party has underpaid by an amount
greater than [**] percent ([**]%) of the amounts actually due for a Calendar
Quarter under this Agreement, the audited Party shall pay the reasonable costs
of such review.

 

Section 7.08                             Tax Matters.  Each Party will be solely
responsible for taxes on the payments made to such Party under this Agreement
and will otherwise be responsible for its own tax obligations.  Notwithstanding
the foregoing, Novartis shall make all payments to Ophthotech hereunder from the
United States or Switzerland, will not withhold any tax from payments made from
the United States, and, for payments made from Switzerland, will not withhold
any tax for so long as the applicable withholding rate in the double taxation
treaty between the United States and Switzerland is zero percent (0%).

 

Section 7.09                             Currency Exchange.  All payments to be
made by Novartis to Ophthotech shall be made in U.S. Dollars, to an Ophthotech
bank account able to receive U.S. Dollars.  Net

 

56

--------------------------------------------------------------------------------


 

Sales amounts used to calculate royalties and milestones shall be converted to
U.S. Dollars in accordance with Novartis’ then-current standard exchange rate
methodology as applied in its external reporting for the conversion of foreign
currency sales into U.S. Dollars.  Novartis shall give Ophthotech prompt written
notice of any changes to Novartis’ customary and usual procedures for currency
conversion, which shall only apply after such notice has been delivered and
provided that such changes continue to maintain a set methodology for currency
conversion.

 

Section 7.10                             Blocked Payments.  If, by reason of
applicable Laws in any country, it becomes impossible or illegal for Novartis or
its Affiliate or Sublicensee to transfer, or have transferred on its behalf,
royalties or other payments to Ophthotech, Novartis shall promptly notify
Ophthotech of the conditions preventing such transfer and such royalties or
other payments shall be deposited in local currency in the relevant country to
the credit of Ophthotech in a recognized banking institution designated by
Ophthotech or, if none is designated by Ophthotech within a period of [**] days,
in a recognized banking institution selected by Novartis or its Affiliate or
Sublicensee, as the case may be, and identified in a notice given to Ophthotech.

 

Section 7.11                             Late Payments.  The paying Party shall
pay interest to the receiving Party on the aggregate amount of any payment that
is not paid on or before the date such payment is due under this Agreement at a
rate per annum equal to the lesser of (a) [**] or (b) [**], calculated on the
number of days such payment is paid after the date such payment is due, and
compounded monthly.

 

Section 7.12                             Resolution of Disputes.  If there is a
dispute, claim or controversy relating to any financial obligation by one Party
to the other Party pursuant to this Agreement, such Party shall provide such
other Party with written notice setting forth in reasonable detail the nature
and factual basis for such good-faith dispute and each Party agrees that it
shall seek to resolve such dispute within [**] Business Days after the date such
written notice is received.  If no such resolution is reached by the Parties,
the dispute shall be resolved through the procedures set forth in ARTICLE XII.

 

ARTICLE VIII
INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION
AND RELATED MATTERS

 

Section 8.01                             Ownership of Intellectual Property.

 

(a)                                 Existing IP.  Nothing in this Agreement
shall affect Ophthotech’s ownership of the Ophthotech IP existing as the
Effective Date or Novartis’ ownership of the Novartis IP existing as of the
Effective Date, which in each case shall remain owned by the Party having such
rights.

 

(b)                                 IP Arising in Collaboration.  Each Party
shall promptly notify the other Party of any new Intellectual Property created
by such Party during the Term in the performance of this Agreement.  Any such
Intellectual Property shall be owned as follows:

 

(i)                                     any such Intellectual Property solely
related to Fovista shall be owned by Ophthotech, included within the Ophthotech
IP and included in the licenses granted to Novartis pursuant to Section 3.01;

 

57

--------------------------------------------------------------------------------


 

(ii)                                  any such Intellectual Property solely
related to a Novartis Anti-VEGF Product, and any Intellectual Property or other
rights to the Pre-Filled Syringe invented, created or developed solely by or on
behalf of Novartis, shall be owned by Novartis, included within the Novartis IP
and included, if and as applicable, in the licenses granted to Ophthotech
pursuant to Section 3.02;

 

(iii)                               any other such Intellectual Property that is
solely invented, created or developed by or on behalf of one Party or its
Affiliates (and not by or on behalf of the other Party or its Affiliates) shall
be owned by the inventing, creating or developing Party (“Novartis Collaboration
IP” or “Ophthotech Collaboration IP”, as applicable); and

 

(iv)                              any other such Intellectual Property that is
created jointly by or on behalf of both of the Parties or their Affiliates shall
be jointly owned by the Parties on the basis of each Party having an undivided
interest in the whole (“Joint Collaboration IP”).  Subject to the terms and
conditions of this Agreement, each Party shall have the right to exploit Joint
Collaboration IP as it may determine, without any duty to account to the other
Party or obtain the other Party’s consent for any such exploitation.

 

(v)                                 Questions of inventorship or authorship for
purposes of determining whether new Intellectual Property created during the
Term in the performance of this Agreement is Novartis Collaboration IP,
Ophthotech Collaboration IP, or Joint Collaboration IP shall be resolved in
accordance with United States patent or copyright Laws, as applicable.

 

(c)                                  Assignment of Ownership.  Each Party shall
and hereby does assign to the other Party any right, title and interest it may
have in any Intellectual Property that is to be owned by the other Party
pursuant to this Section 8.01, and agrees to execute such documents and take
such other actions reasonably requested by the other Party, to the extent
necessary to give effect to the ownership allocation set forth in this
Section 8.01.

 

Section 8.02                             Handling of Patent Rights.

 

(a)                                 By Novartis.  Novartis shall have the sole
right to Handle Patent Rights included in the Novartis IP or the Novartis
Collaboration IP worldwide (“Novartis Patent Rights”).

 

(b)                                 By Ophthotech.  Ophthotech shall have the
sole right to Handle Patent Rights included in the Ophthotech IP or the
Ophthotech Collaboration IP worldwide (“Ophthotech Patent Rights”).

 

(c)                                  Joint Patent Rights.  The Parties will
jointly control the Handling of Patent Rights included in the Joint
Collaboration IP (“Joint Patent Rights”).  Ophthotech shall have primary
responsibility for Handling Joint Patent Rights in the Ophthotech Territory and
Novartis shall have primary responsibility for Handling Joint Patent Rights in
the Novartis Territory.  If a Party elects not to Handle any Joint Patent Right
for which it has primary responsibility (or, after commencement of such
Handling, desires to cease Handling any Joint Patent Right), then such Party
shall notify the other Party of such election and such other Party shall be
entitled to Handle such Joint Patent Right in the applicable jurisdiction.

 

58

--------------------------------------------------------------------------------


 

(d)                                 Costs and Expenses.  The Party Handling any
Patent Right under this Section 8.02 shall bear one hundred percent (100%) of
the costs thereof.

 

(e)                                  Cooperation.  Each Party agrees to
cooperate with the other with respect to Handling Patent Rights pursuant to this
Section 8.02.  With respect to Joint Patent Rights, or any other Patent Right
Covering any Product in the Field in the Novartis Territory, the Party
responsible for Handling such Patent Rights shall provide the other Party with
advance copies (which may be in draft form) of all material filings as well as
copies of all material correspondence from the relevant patent office, in each
case relating to such Patent Rights, and shall consider in good faith all
comments from such other Party relating to such filings and correspondence.

 

Section 8.03                             Third Party Infringement.

 

(a)                                 Notice.  Each Party shall promptly report in
writing to the other Party during the Term any known or suspected
(i) infringement of any of the Ophthotech Patent Rights, Novartis Patent Rights
or Joint Patent Rights, in each case that Cover any Product in the Field in the
Novartis Territory or (ii) other unauthorized use or violation of any of the
Ophthotech IP, Novartis IP or Collaboration IP, in each case relating to any
Product in the Field in the Novartis Territory, of which such Party becomes
aware, and shall provide the other Party with all available evidence supporting
such known or suspected infringement or unauthorized use or violation.

 

(b)                                 Enforcement Rights.  Subject to the
provisions of any Third Party license agreement under which Ophthotech’s rights
in Ophthotech IP or Ophthotech Collaboration IP, or either Party’s rights in the
Joint Collaboration IP, are granted:

 

(i)                                     Ophthotech shall have the first right,
but not the obligation, to institute, prosecute and control any action or
proceeding that it believes is reasonably required to protect (i.e., prevent or
abate actual or threatened infringement, unauthorized use, or violation of) or
otherwise enforce any of the Ophthotech IP, Ophthotech Collaboration IP or Joint
Collaboration IP against Third Parties Developing, Manufacturing or
Commercializing products that are competitive with Products in the Field in the
Novartis Territory through counsel of its own choice.  Prior to instituting any
such action or proceeding, Ophthotech will give Novartis at least [**] days’
notice of its intention to institute any such action or proceeding.  Ophthotech
shall consider in good faith any comments from Novartis prior to instituting any
such action or proceeding.  Novartis may elect to contribute [**] percent
([**]%) of the costs and expenses of such action or proceeding by providing
written notice to Ophthotech within [**] days of the notice specified in
Section 8.03(a).  Should Novartis elect to contribute [**] percent ([**]%) of
the costs and expenses of such action or proceeding, the Parties agree that 
there will be joint consensus decision-making relating to enforcement strategy
for the Products in the Field for the Novartis Territory; in the case there may
be an adverse effect on the Ophthotech IP, the Ophthotech Collaboration IP or
Joint Collaboration IP in the Ophthotech Territory, Ophthotech shall have final
decision-making authority relating to such action.

 

(ii)                                  If Ophthotech fails to initiate a suit or
take other appropriate action pursuant to Section 8.03(b)(i) within [**] days of
the notice specified in Section 8.03(a) (or

 

59

--------------------------------------------------------------------------------


 

within [**] days in the case of any action brought under a non-U.S. version of
the Hatch-Waxman Act), then Novartis may, in its discretion, provide Ophthotech
with written notice of Novartis’ intent to initiate a suit or take other
appropriate action.  If Novartis provides such notice and Ophthotech fails to
initiate a suit or take such other appropriate action within [**] days after
receipt of such notice from Novartis, then Novartis shall have the right (but
not the obligation) to bring an action against Third Parties Developing,
Manufacturing or Commercializing products that are competitive with Products in
the Field in the Novartis Territory.  If Novartis is not permitted (e.g., for
local legal reasons) to bring such action and requests Ophthotech to bring such
action on Novartis’ behalf, then Ophthotech shall bring such action at Novartis’
sole cost and expense.

 

(iii)                               Neither Party shall settle or compromise any
action or proceeding under this Section 8.03(b) without the consent of the other
Party, which consent shall not be unreasonably withheld.

 

(c)                                  Novartis Sole Right to Enforce.  Subject to
the provisions of any Third Party license agreement under which Novartis’ rights
in Novartis IP or Novartis Collaboration IP are granted, and subject to
Ophthotech’s rights pursuant to Section 3.04, Novartis shall have the sole
right, but not the obligation, to initiate a suit or take other appropriate
action that it believes is reasonably required to protect (i.e., prevent or
abate actual or threatened infringement, unauthorized use, or violation of) or
otherwise enforce any of the Novartis IP or Novartis Collaboration IP worldwide.

 

(d)                                 Ophthotech Sole Right to Enforce.  Subject
to the provisions of any Third Party license agreement under which Ophthotech’s
rights in Ophthotech IP or either Party’s rights in the Collaboration IP are
granted, Ophthotech shall have the sole right, but not the obligation, to
initiate a suit or take other appropriate action that it believes is reasonably
required to protect (i.e., prevent or abate actual or threatened infringement,
unauthorized use, or violation of) or otherwise enforce (i) the Joint
Collaboration IP in the Ophthotech Territory against Third Parties Developing,
Manufacturing or Commercializing products that are competitive with Products in
the Field, and (ii) subject to Section 8.03(b), the Ophthotech IP and the
Ophthotech Collaboration IP worldwide.

 

(e)                                  Conduct of Certain Actions; Costs.  The
Party initiating suit shall have the sole and exclusive right to select counsel
for any suit initiated by it pursuant to Section 8.03(b), Section 8.03(c) or
Section 8.03(d), but with regards to Section 8.03(b) Ophthotech will consider in
good faith any comments on the choice of counsel received from Novartis.  If
required under applicable Law in order for the initiating Party to initiate or
maintain such suit, the other Party shall join as a party to the suit.  Such
other Party shall offer reasonable assistance to the initiating Party in
connection therewith at no charge to the initiating Party except for
reimbursement of reasonable out-of-pocket expenses incurred in rendering such
assistance.  The initiating Party shall assume and pay all of its own
out-of-pocket costs incurred in connection with any litigation or proceedings
initiated by it pursuant to Section 8.03(b), Section 8.03(c) and
Section 8.03(d), including the fees and expenses of the counsel selected by it,
unless Novartis elects to contribute [**] percent ([**]%) of the costs in
accordance with Section 8.03(b).  The other Party shall have the right to
participate and be represented in any such suit by its own counsel at its own
expense.

 

60

--------------------------------------------------------------------------------


 

(f)                                   Recoveries.  With respect to any suit or
action referred to in Section 8.03(b), any recovery obtained as a result of any
such proceeding, by settlement or otherwise, shall be applied in the following
order of priority:

 

(i)                                     first, the Parties shall be reimbursed
for all costs incurred in connection with such proceeding paid by the Parties
and not otherwise recovered; and

 

(ii)                                  second, any remainder shall be paid [**]
percent ([**]%) to Novartis and [**] percent ([**]%) to Ophthotech.

 

(g)                                  Patent Invalidity Claim.  If a Third Party
at any time asserts a counterclaim to a patent infringement claim initiated by a
Party that any Ophthotech Patent Right or Joint Patent Right that Covers the
Product in the Field is invalid or otherwise unenforceable (an “Invalidity
Claim”), control of the response to such claim in the Field in the Novartis
Territory shall, as between the Parties, be determined in the same manner as
enforcement rights with respect to such Patent Right are determined pursuant to
Section 8.03(b), with the time periods set forth in Section 8.03(b) shortened
where necessary to provide Ophthotech sufficient time to respond without a loss
of rights, and the non-controlling Party shall cooperate with the controlling
Party in the preparation and formulation of such response, and in taking other
steps reasonably necessary to respond, to such Invalidity Claim.  Neither Party
shall settle or compromise any Invalidity Claim without the consent of the other
Party, which consent shall not be unreasonably withheld.  If the Invalidity
Claim does not arise in connection with a suit or action referred to in
Section 8.03(b)(i), Control of and the costs and expenses of responding to the
Invalidity Claim shall be borne by the Party responsible for Handling the
applicable Patent Right in accordance with Section 8.02.

 

Section 8.04                             Claimed Infringement.  If a Party
becomes aware of any claim that the Development, Manufacture or
Commercialization of a Product infringes or otherwise violates the intellectual
property rights of any Third Party, such Party shall promptly notify the other
Party.  In any such instance, the Parties shall cooperate and shall mutually
agree upon an appropriate course of action and any settlement of such claim. 
Each Party shall have an equal right to participate in any settlement
discussions that are held with such Third Parties.  If there is a dispute
between the Parties as to whether or not a Third Party Patent Right Covers the
Product, the Parties agree to select an independent patent counsel to decide
whether or not the subject Third Party Patent Right Covers the Product.  The
Parties agree that if such patent counsel determines that the subject Third
Party Patent Right Covers the Product, they will accept such determination for
purposes of Section 7.04(d), if applicable.  If the decision is that the subject
Third Party Patent Right does not Cover the Product or is invalid, either Party
may still obtain a license, but shall be solely responsible for any payment
obligation to the Third Party.  Each Party shall provide to the other Party
copies of any notices it receives from any Third Party regarding any patent
nullity actions, any declaratory judgment actions and any alleged infringement
or other violation of Third Party intellectual property rights relating to the
Development, Manufacture or Commercialization of the Products.  Such notices
shall be provided promptly, but in no event after more than [**] days following
receipt thereof.

 

Section 8.05                             Patent Term Extensions.  The Parties
shall cooperate, if necessary and appropriate, with each other in gaining patent
term extension (including those extensions

 

61

--------------------------------------------------------------------------------


 

available under the Supplementary Certificate of Protection of Member States of
the EU and other similar measures in any other country) wherever applicable to
Patent Rights in the Novartis Territory Controlled by either Party that Cover a
Product in the Field.  The Parties shall, if necessary and appropriate, use
Commercially Reasonable Efforts to agree upon a joint strategy relating to
patent term extensions, but, in the absence of mutual agreement with respect to
any extension issue in the Novartis Territory, the patent or the claims of the
patent shall be selected on the basis of the scope, enforceability and remaining
term of the patent in the relevant country or region.  All filings and costs for
such extensions shall be made by the Party responsible for Handling the
applicable Patent Right in accordance with Section 8.02.

 

Section 8.06                             License Recordals.  The Parties shall
cooperate, if necessary and appropriate, with each other in recording any
license agreements wherever applicable to Patent Rights in the Novartis
Territory that Cover a Product in the Field at Novartis’ sole cost and expense.

 

Section 8.07                             Patent Marking.  Each Party agrees to
comply with the patent marking statutes in each country in which any Product is
sold by such Party, its Affiliates or its sublicensees.

 

Section 8.08                             Trademarks.

 

(a)                                 Each Party and its Affiliates shall retain
all right, title and interest in and to its and their respective corporate names
and logos.

 

(b)                                 Unless otherwise agreed in writing by the
Parties at the time of determining the Product Positioning and Branding
Strategy, and subject to any Third Party rights in the relevant Trademarks,
Ophthotech shall own the Product Trademarks for the name and logo of the
Standalone Product worldwide, and Novartis will own the Product Trademarks for
the name and logo of the Combination Products, the Product Trademark for the
name and logo of the Pre-Filled Syringe and the Trademark for the name and logo
of Novartis Anti-VEGF Products worldwide.  The Party owning a Trademark pursuant
to this Section 8.08(b) shall be exclusively entitled to register and be the
owner of the domain names corresponding to or containing such Trademark in any
generic Top Level Domains (gTLDs), including the new and to be introduced
gTLDs.  The Party owning a Trademark shall also own all goodwill associated
therewith throughout the world.

 

(c)                                  All Product Trademarks and other Trademarks
referred to in Section 8.08(b) shall, other than as set forth in
Section 8.08(b), be owned by Novartis in the Novartis Territory and by
Ophthotech in the Ophthotech Territory.

 

(d)                                 Each Party shall and hereby does assign to
the other Party any right, title and interest it may have in any Trademark that
is to be owned by the other Party pursuant to Section 8.08(b) and
Section 8.08(c), and agrees execute such documents and take such other actions
reasonably requested by the other Party, to the extent necessary to give effect
to the ownership allocation set forth in Section 8.08(b) and Section 8.08(c).

 

(e)                                  Neither Party shall use any Product
Trademark to identify any product other than a Product.

 

62

--------------------------------------------------------------------------------


 

(f)                                   The Parties agree that the quality of the
Products and the Manufacture and Commercialization thereof shall be consistent
with the highest standards of quality in the pharmaceuticals industry.  In
addition, each Party, its Affiliates and Sublicensees shall comply strictly with
the other Party’s trademark style and usage standards that such other Party
communicates to such Party from time to time in connection with the use by such
Party, its Affiliates and Sublicensees of Trademarks Controlled by such other
Party.  Each Party shall at its own expense, at the request of the other Party
from time to time, submit to such other Party for approval a reasonable number
of production samples of any Product Commercialized by such Party, its
Affiliates and Sublicensees using a Product Trademark Controlled by such other
Party and related packaging materials, other than those Products Manufactured by
or on behalf of such other Party.  If the Party Controlling the applicable
Product Trademark reasonably objects to the usage of such Product Trademark in
connection with any sample (other than samples produced by or on behalf of such
Party), it shall give written notice of such objection to the other Party within
[**] days of receipt by such Party of such sample, specifying the way in which
such usage of such Party’s Product Trademark fails to meet the style, usage or
quality standards for the Product set forth in the first two sentences of this
Section 8.08(f), and such other Party shall immediately cease, and shall cause
its Affiliates and Sublicensees to cease, sale and distribution of any unit of
the Product that fails to meet the style, usage or quality standards in the same
manner as the sample objected to by such Party.  If such other Party or any of
its Affiliates or Sublicensees wishes to continue to distribute and sell such
Product, such Party must remedy the failure and submit further samples to such
Party for approval.

 

(g)                                  Except for the governance requirement to
jointly agree the Product Positioning and Branding Strategy and subject to any
Third Party rights in the relevant Trademarks, Novartis shall be solely
responsible for implementing such strategy and Trademark matters, including
Product Trademark matters, in the Novartis Territory at Novartis’ cost,
including decision-making, filing, litigation, customs registrations and
enforcement, and Ophthotech shall be solely responsible for implementing such
strategy and Trademark matters, including Product Trademark matters in the
Ophthotech Territory at Ophthotech’s cost, including decision-making, filing,
litigation, customs registrations and enforcement.  Novartis shall have the
first right to enforce the Product Trademarks in the Novartis Territory, at
Novartis’ cost and with the reasonable information to and assistance of
Ophthotech, and Ophthotech shall have the first right to enforce the Product
Trademarks in the Ophthotech Territory, at Ophthotech’s cost and with the
reasonable information to and assistance of Novartis.

 

(h)                                 If either Party becomes aware of any
infringement of any Product Trademark by a Third Party, such Party shall
promptly notify the other Party. The Parties shall cooperate and inform each
other of relevant activities in their respective territory and consider in good
faith the other Party’s feedback if there is the potential for an impact to the
other Party’s territory.

 

(i)                                     Except as otherwise stated in this
Agreement, Novartis shall not, and shall ensure that its Affiliates and
Sublicensees do not, without Ophthotech’s prior written approval, use or seek to
register any Trademark or domain name consisting of, or containing “Fovista” or
any other Product Trademark of Ophthotech.

 

63

--------------------------------------------------------------------------------


 

(j)                                    Except as otherwise stated in this
Agreement, Ophthotech shall not, and shall ensure that its Affiliates and
Sublicensees do not, without Novartis’ prior written approval, use or seek to
register any Trademark or domain name consisting of, or containing “Lucentis” or
any other Product Trademark of Novartis, or any Trademark of Novartis for
Novartis Anti-VEGF Products.

 

ARTICLE IX
CONFIDENTIALITY AND PUBLICITY

 

Section 9.01                             Confidential Information.  Subject to
the other provisions of this ARTICLE IX, each Party agrees to keep in confidence
and not to disclose to any Third Party, or use for any purpose, except pursuant
to, and in order to carry out, the terms and objectives of this Agreement, any
Confidential Information of the other Party.  As used herein, “Confidential
Information” means confidential strategy, development plans, research
information, technology, devices, products, clinical trial designs, clinical and
pre-clinical data or other business information, objectives or technical
information in any form or medium of a Party or its Affiliates disclosed by or
on behalf of a Party in connection with this Agreement, whether prior to, on or
following the Effective Date and whether disclosed orally, electronically, by
observation or in writing.  The terms of this Agreement shall be considered
Confidential Information hereunder.  The restrictions on the disclosure and use
of Confidential Information set forth in the first sentence of this Section 9.01
shall not apply to any Confidential Information that:

 

(a)                                 was known by the receiving Party prior to
disclosure by the disclosing Party hereunder (as evidenced by the receiving
Party’s written records or other competent evidence);

 

(b)                                 is or becomes generally known or part of the
public domain through no fault of the receiving Party;

 

(c)                                  is disclosed to the receiving Party by a
Third Party having a legal right to make such disclosure without violating any
confidentiality or non-use obligation that such Third Party has to the
disclosing Party; or

 

(d)                                 is independently developed by personnel of
the receiving Party who did not have access to the other Party’s Confidential
Information (as evidenced by the receiving Party’s written records or other
competent evidence).

 

In addition, if either Party is required to disclose Confidential Information of
the other Party by applicable Law or legal process, including by the rules or
regulations of the United States Securities and Exchange Commission or similar
regulatory agency in a country other than the United States or of any stock
exchange, including Nasdaq, such Party shall provide prior notice of such
intended disclosure to such other Party if possible under the circumstances and
shall disclose only such Confidential Information of such other Party as is
required to be disclosed.

 

Section 9.02                             Employee, Consultant and Advisor
Obligations.  Each Party agrees that it and its Affiliates shall provide or
permit access to Confidential Information received from the other Party and such
Party’s Affiliates and representatives only to the receiving Party’s

 

64

--------------------------------------------------------------------------------


 

employees, consultants, advisors, licensors and permitted subcontractors,
licensees and distributors, and to the employees, consultants, advisors and
permitted subcontractors, licensees and distributors of the receiving Party’s
Affiliates, who in such Party’s reasonable judgment have a need to know such
Confidential Information to assist the receiving Party with the activities
contemplated by this Agreement and who are subject to obligations of
confidentiality and non-use with respect to such Confidential Information
substantially equivalent to the obligations of confidentiality and non-use of
the receiving Party pursuant to Section 9.01.

 

Section 9.03                             Permitted Disclosures.  Either Party
may disclose to bona fide potential investors, lenders and acquirors/acquirees,
and to such Party’s consultants and advisors, the existence and terms of this
Agreement to the extent necessary in connection with a proposed equity or debt
financing of such Party, or a proposed acquisition or business combination, or
to bona fide potential Sublicensees, so long as such recipients are bound in
writing to maintain the confidentiality of such information in accordance with
the terms of this Agreement.  In addition, Ophthotech may disclose the existence
and terms of this Agreement to the counterparties to the Existing Fovista
Agreements and Novartis may disclose the existence and terms of this Agreement
to counterparties to agreements to which Novartis is a party as of the Effective
Date, to the extent necessary for Ophthotech and Novartis respectively to comply
with their obligations under such agreements; provided that each such
counterparty to whom Ophthotech or Novartis discloses such information is
subject to obligations of confidentiality and non-use with respect to such
information substantially equivalent to the obligations of confidentiality and
non-use of Ophthotech pursuant to Section 9.01.

 

Section 9.04                             Responsibility for Compliance. 
Ophthotech or Novartis, as applicable, shall remain responsible for any failure
by any Person to whom such Party discloses the other Party’s Confidential
Information pursuant to Section 9.02 or Section 9.03 to treat such information
as required under Section 9.01 (as if such Person were a Party directly bound to
the requirements of Section 9.01).

 

Section 9.05                             Publicity.

 

(a)                                 The Parties shall issue press releases as
set forth on Exhibit K hereto following the Effective Date.

 

(b)                                 Neither Party shall, without the prior
written consent of the other Party, not to be unreasonably withheld or delayed,
issue any other press release or make any public announcement (whether verbally
or in writing) to any Third Party that (i) references the other Party (other
than pre-agreed language for ownership of trademarks); (ii) references joint
activities under this Agreement; and (iii) relates to this Agreement or the
other Party.  A Party’s consent shall not be required to the extent such press
release or public announcement (A) is required by securities law disclosure
requirements or otherwise required by applicable Laws, or legal process, in
which event the Party issuing such press release or making such public
announcement will, to the extent possible, provide the other Party with advance
notice and a draft thereof and reasonably consider any timely comment with
respect thereto provided by such other Party, (B) is of any subject matter
included in any prior press release or public announcement, or (C) is limited to
any of the matters set forth in Exhibit I hereto (with respect to which
Ophthotech shall provide Novartis with a copy of such press release or public

 

65

--------------------------------------------------------------------------------


 

announcement prior to public disclosure, if possible, for informational
purposes, which copy shall be Ophthotech’s Confidential Information prior to its
public disclosure).

 

(c)                                  Subject to Section 9.05(b) where consent is
not required, any Party proposing to make a press release or public announcement
requiring the other Party’s consent shall provide the proposed text to the other
Party for its review prior to the date of disclosure.  The reviewing Party shall
provide its consent (which consent may be conditioned on such Party’s agreement
to implement the reviewing Party’s reasonable revisions to the proposed text) no
later than [**] Business Days after the proposing Party’s delivery of the
proposed text.

 

Section 9.06                             Publications.

 

(a)                                 Prior to EU Regulatory Approval of the
Standalone Product, nothing herein (except the applicable provisions of
Section 9.06(d)) shall prevent Ophthotech (or a Third Party on its behalf) from
publishing or presenting data or results relating to Fovista, including from the
Existing Fovista Clinical Program or any other studies conducted by Ophthotech
for Regulatory Approval (including label extension studies) for Fovista in the
Ophthotech Territory.

 

(b)                                 Subject to the restrictions provided below
in this Section 9.06, Ophthotech may, as of the Effective Date, and Novartis
may, following EU Regulatory Approval of the Standalone Product, publish or
present the results of Development carried out by such Party on a Product
following review by the other Party for patentability and protection of such
other Party’s Confidential Information.

 

(c)                                  Each Party shall provide the other Party
and the JOC (or its nominated Subcommittee or Working Group) with a copy of each
proposed publication pursuant to subsection (b) above at least [**] days in
advance of submission for publications in peer-reviewed publications and a least
[**] Business Days in advance of submission for posters, abstracts and oral
presentations or scientific publications.  If a proposing Party does not receive
feedback from the other Party or the JOC (or its nominated Subcommittee or
Working Group) during the applicable review period, then it is deemed that there
is a non-objection by the receiving Party to the content of such publication.

 

(d)                                 The Parties will cooperate to remove a
Party’s Confidential Information following such Party’s request and reasonably
cooperate on timing for late-breaking or otherwise urgent submission
requirements. A reviewing Party, acting in good faith, may delay publication of
a publication proposed pursuant to subsection (b) above for up to [**] days to
secure related Intellectual Property rights in the subject matter of the
publication.

 

(e)                                  The publications process set forth in this
Section 9.06 shall not apply to Investigator Sponsored Clinical Studies or
follow-on publications with similar subject matter in relevant countries after
the first multi-site publication is agreed.

 

Section 9.07                             No Liability for Public Disclosures by
Other Party.  Nothing in this Agreement shall be construed to impose upon either
Party any liability or other obligation (either to the other Party or to any
other Person) with respect to any press release, publication or other form of
public disclosure or statement of the other Party.

 

66

--------------------------------------------------------------------------------


 

ARTICLE X
REPRESENTATIONS AND WARRANTIES; CERTAIN COVENANTS; INDEMNIFICATION

 

Section 10.01                      Representations of Authority.  Ophthotech and
Novartis each represents and warrants to the other Party that, as of the
Effective Date, it is a corporation duly organized, validly existing, and in
good standing under the laws of its jurisdiction of formation and it has full
right, power and authority to enter into this Agreement and to perform its
respective obligations under this Agreement that it has the right to grant to
the other the licenses granted pursuant to this Agreement, and that it has taken
all corporate action required by applicable Law and its organizational documents
to authorize the execution and delivery of this Agreement and the consummation
of the transactions contemplated by this Agreement.

 

Section 10.02                      Consents.  Ophthotech and Novartis each
represents and warrants to the other Party that, except for any Regulatory
Approval, pricing or reimbursement approval, manufacturing approval or similar
approval necessary for the Development, Manufacture or Commercialization of the
Products, all necessary consents, approvals and authorizations of all
Governmental Authorities and other Persons required to be obtained by it as of
the Effective Date in connection with the execution, delivery and performance of
this Agreement have been obtained by the Effective Date.

 

Section 10.03                      No Conflict.  Ophthotech and Novartis each
represents and warrants to the other Party that, notwithstanding anything to the
contrary in this Agreement, the execution and delivery of this Agreement by such
Party, the performance of such Party’s obligations hereunder and the licenses
granted or to be granted by such Party pursuant to this Agreement (a) do not
conflict with or violate any requirement of any Law existing as of the Effective
Date applicable to such Party, (b) do not conflict with or result in a breach of
any provision of its organizational documents, and (c) do not materially
conflict with, violate, breach or constitute a default under any contractual
obligation of such Party or any of its Affiliates existing as of the Effective
Date.  Each Party shall comply with all Laws applicable to the Development,
Manufacture and Commercialization of the Products.

 

Section 10.04                      Enforceability.  Ophthotech and Novartis each
represents and warrants to the other Party that, as of the Effective Date, this
Agreement is a legal and valid obligation binding upon it and is enforceable
against it in accordance with its terms.

 

Section 10.05                      No Debarment.  (a) Ophthotech represents,
warrants and covenants to Novartis that as of the Effective Date, Ophthotech nor
any of its Affiliates, nor, to its knowledge, any other Person involved in the
Development of any Product prior to the Effective Date has been debarred or is
subject to debarment pursuant to Section 306 of the United States Federal Food,
Drug, and Cosmetic Act or comparable Laws in the Novartis Territory, as
applicable, and (b) Ophthotech and Novartis each represents, warrants and
covenants to the other Party that neither such Party nor any of its Affiliates
will knowingly use in any capacity, in connection with the Development of any
Product, any Person who has been debarred pursuant to Section 306 of the United
States Federal Food, Drug, and Cosmetic Act, or who is the subject of a
conviction described in such section, or comparable Laws in the Novartis
Territory, as applicable.  Each Party agrees to inform the other Party in
writing immediately if it or any Person who is

 

67

--------------------------------------------------------------------------------


 

performing services hereunder is debarred or is the subject of a conviction
described in Section 306 or comparable Laws in the Novartis Territory, as
applicable, or if any action, suit, claim, investigation or legal or
administrative proceeding is pending or, to the best of such Party’s knowledge,
is threatened, relating to the debarment or conviction of such Party or any
Person used in any capacity by such Party or any of its Affiliates in connection
with the Development of any Product.

 

Section 10.06                      Additional Representations and Warranties of
Ophthotech.  Ophthotech represents, warrants and covenants to Novartis that, as
of the Effective Date:

 

(a)                                 Exhibit A sets forth a complete and accurate
list of all Ophthotech Product Patent Rights in the Novartis Territory in
existence as of the Effective Date, indicating the owner, licensor or
co-owner(s) thereof if any such Ophthotech Product Patent Rights is not solely
owned by Ophthotech.

 

(b)                                 Other than as set forth on Exhibit A or as
provided in the Existing Fovista Agreements, Ophthotech: (i) is the sole and
exclusive owner or exclusive licensee in the Field of all right, title and
interest in and to the Ophthotech Product Patent Rights free from any and all
claims, charges, equitable interests, liens, mortgages, pledges, options,
licenses, assignments, powers of sale, retentions of title, rights of
pre-emption, rights of first refusal or security interests of any kind and
(ii) is listed in the records of the appropriate governmental agencies as the
sole and exclusive owner of record for each registration, grant and application
included in the Ophthotech Product Patent Rights.

 

(c)                                  Ophthotech has the right to use and
disclose and to enable Novartis to use and disclose (in each case under
appropriate conditions of confidentiality) all Know-How and Confidential
Information included in the Ophthotech IP in the Field in the Novartis
Territory, free, except as provided in the Existing Fovista Agreements, from any
and all claims, charges, equitable interests, liens, mortgages, pledges,
options, licenses, assignments, powers of sale, retentions of title, rights of
pre-emption, rights of first refusal or security interests of any kind.

 

(d)                                 As to the Manufacture of Products by
Novartis for the Novartis Territory or to supply Ophthotech, Novartis shall not
be subject to the U.S. manufacturing preference provisions of Public Law 96 517
(35 U.S.C. 200-204), as amended, or any similar obligations under the Laws of
any other country as a consequence of any government funding relationship to
which Ophthotech or any of its licensors under the Existing Fovista Agreements
is a party.

 

(e)                                  Other than as set forth on Exhibit A,
Ophthotech has obtained from all individuals who participated in any respect in
the invention or authorship of any Ophthotech IP effective assignments of all
ownership rights of such individuals in such Ophthotech IP, either pursuant to
written agreement or by operation of law, and all of its employees, officers,
and consultants have executed agreements or have existing obligations under
applicable Laws requiring assignment to Ophthotech of all inventions made during
the course of and as the result of their association with Ophthotech and
obligating the individual to maintain as confidential Ophthotech’s Confidential
Information as well as confidential information of other Persons (including
Novartis and its Affiliates) which such individual may receive, to the extent
required to support Ophthotech’s obligations under this Agreement.

 

68

--------------------------------------------------------------------------------


 

(f)                                   The Ophthotech Product Patent Rights are
existing and, to Ophthotech’s knowledge, are each valid and enforceable without
any claims, challenges, oppositions, interference or other proceedings pending
or threatened, Ophthotech has filed and prosecuted patent applications within
the Ophthotech Product Patent Rights in good faith and complied with all duties
of disclosure with respect thereto, and Ophthotech has not intentionally
committed any act, or intentionally omitted to commit any act, that may cause
the Ophthotech Product Patent Rights to expire prematurely or be declared
invalid or unenforceable.

 

(g)                                  All material application, registration,
maintenance and renewal fees in respect of the Ophthotech Product Patent Rights
owned by Ophthotech have been paid and all necessary documents and certificates
have been filed with the relevant agencies for the purpose of maintaining such
Ophthotech Product Patent Rights.

 

(h)                                 Ophthotech is not aware of any claim made
against it (i) asserting the invalidity, misuse, unregisterability,
unenforceability or non-infringement of any of the Ophthotech Product Patent
Rights or (ii) challenging Ophthotech’s Control of the Ophthotech Product Patent
Rights or making any adverse claim of ownership thereof.  Ophthotech has not
initiated or been involved in any proceedings or claims in which it alleges that
any Third Party is or was infringing or misappropriating any Ophthotech IP, nor
have any such proceedings been threatened by Ophthotech, nor does Ophthotech
know of any valid basis for any such proceedings.

 

(i)                                     Ophthotech has not granted any license
to any Third Party under the Ophthotech IP that is materially inconsistent with
the licenses granted to Novartis hereunder.

 

(j)                                    To Ophthotech’s knowledge as of the
Effective Date, the making, using, selling, offering for sale or importation of
Fovista as a Standalone Product, as formulated and Manufactured as of the
Effective Date, in the Novartis Territory as contemplated in this Agreement does
not and will not infringe, interfere with or result in the misappropriation of
any Third Party IP rights existing as of the Effective Date.

 

(k)                                 (i) No claim of infringement of the Patent
Rights or Trademark rights of any Third Party or of misappropriation of any
other Third Party IP has been made nor, to Ophthotech’s knowledge, threatened
against Ophthotech or any of its Affiliates with respect to the Development,
Manufacture or Commercialization of Fovista, except as disclosed to Novartis by
Ophthotech as of the Effective Date, and (ii) there are no other claims,
judgments or settlements against or owed by Ophthotech or to which Ophthotech is
a party or, to Ophthotech’s knowledge, pending or threatened claims or
litigation, in either case relating to Fovista.

 

(l)                                     All material information Ophthotech has
made available to Novartis relating to Fovista and the Development of Fovista as
conducted to date is accurate in all material respects and does not contain any
untrue statement of a material fact.

 

(m)                             Ophthotech will conduct all of its activities
under this Agreement in a professional and workmanlike manner, consistent with
prevailing industry practices.

 

(n)                                 Ophthotech has provided Novartis with
complete and correct copies of each of the Existing Fovista Agreements as of the
Effective Date.  To Ophthotech’s knowledge,

 

69

--------------------------------------------------------------------------------


 

such agreements remain in full force and effect as of the Effective Date and
such agreements are the only agreements as of the Effective Date between
Ophthotech and any Third Party pursuant to which Ophthotech is granting a
sublicense to Novartis under this Agreement.  Ophthotech represents and warrants
to Novartis that, to Ophthotech’s knowledge as of the Effective Date, Ophthotech
is in compliance in all material respects with the terms of the Existing Fovista
Agreements, and shall use Commercially Reasonable Efforts not to take or omit to
take any action that would constitute a breach of any Existing Fovista Agreement
and will not enter into any amendment to or terminate any Existing Fovista
Agreement, which breach or amendment would be reasonably likely to have a
material adverse effect on the Development, Manufacture or Commercialization of
the Products in the Field in the Novartis Territory.  Ophthotech shall provide
Novartis promptly with notice of the occurrence of any such breach or amendment
or termination (or Ophthotech’s receipt of notice of an allegation of any such
breach).

 

Section 10.07                      Additional Representations and Warranties of
Novartis.  Novartis represents, warrants and covenants to Ophthotech that, as of
the Effective Date:

 

(a)                                 Without limiting Section 3.11, Novartis has
not granted any license to any Third Party that is materially inconsistent with
the licenses granted or to be granted to Ophthotech hereunder.

 

(b)                                 To Novartis’ knowledge as of the Effective
Date, the making, using, selling, offering for sale or importation of any
Novartis Anti-VEGF Product, each as contemplated by this Agreement, does not and
will not infringe, interfere with or result in the misappropriation of any Third
Party IP existing as of the Effective Date.

 

(c)                                  All of its employees, officers, and
consultants have executed agreements or have existing obligations under
applicable Laws requiring assignment to Novartis of all inventions made during
the course of and as the result of their association with Novartis and
obligating the individual to maintain as confidential Novartis’ Confidential
Information as well as confidential information of other Persons (including
Ophthotech and its Affiliates) which such individual may receive, to the extent
required to support Novartis’ obligations under this Agreement.

 

(d)                                 All material information Novartis has made
available to Ophthotech relating to the Development, Manufacture or
Commercialization of the Products in the Field, including the Novartis Anti-VEGF
Products and the Pre-Filled Syringe, is accurate in all material respects and
does not contain any untrue statement of a material fact.

 

(e)                                  To Novartis’ knowledge after due inquiry of
its Affiliates involved in pre-clinical or later stage Development or
Commercialization of branded prescription pharmaceutical products in the Field,
neither Novartis nor any of such Affiliates (i) have in-licensed any rights to
any Alternative Anti-PDGF Product that is at a pre-clinical or later stage of
Development or Commercialization or (ii) are conducting any pre-clinical or
clinical Development or Commercialization activities with respect to any
Alternative Anti-PDGF Product, other than as set forth on Exhibit L hereto.

 

70

--------------------------------------------------------------------------------


 

(f)                                   Novartis will conduct all of its
activities under this Agreement in a professional and workmanlike manner,
consistent with prevailing industry practices.

 

(g)                                  Novartis or one of its Affiliates solely
owns the Patent Right referenced on Exhibit E and Novartis shall, within [**]
days after the Effective Date, provide Ophthotech with a complete and accurate
list of all United States and Patent Cooperation Treaty (PCT) Novartis Patent
Rights pending or issued as of the Effective Date that Cover RTH258, indicating
the owner, licensor or co-owner(s) thereof if any such Novartis Patent Rights is
not solely owned by Novartis.

 

Section 10.08                      Standstill.

 

(a)                                 In partial consideration of the rights and
licenses granted to Novartis hereunder, Novartis hereby agrees that during the
Restricted Period (as defined below), unless such shall have been specifically
invited in writing by Ophthotech, none of Novartis, any controlled Affiliate of
Novartis or any other Affiliate of Novartis who has received from Novartis
confidential information concerning Ophthotech (and specifically excluding any
Third Party advisers or representatives such as banks or law firms except to the
extent acting on behalf of Novartis or any such Affiliate) will directly or
indirectly:

 

(i)                                     effect or seek, offer or propose to
effect, or cause or participate in:

 

A.                                    any acquisition of any securities (or
beneficial ownership thereof) of Ophthotech, or any rights to acquire any such
securities (including derivate securities representing the right to vote or
economic benefit of any such securities);

 

B.                                    any “solicitation” of “proxies” (as such
terms are used in the proxy rules of the Securities and Exchange Commission) or
consents to vote any voting securities of Ophthotech; or

 

C.                                    any acquisition of assets from Ophthotech
that includes U.S. rights to Fovista (other than rights relating to the
Co-Formulated Product);

 

(ii)                                  form, join or participate in a “group” (as
defined in Section 13(d)(3) of the U.S. Securities and Exchange Act of 1934, as
amended) (a “13D Group”) with respect to any securities of Ophthotech; or

 

(iii)                               take any action that might require
Ophthotech to make a public announcement regarding any of the matters set forth
in (i) above.

 

(b)                                 “Restricted Period” means the period
commencing on the Effective Date and ending on the earlier of Regulatory
Approval in the United States of the Standalone Product or EU Regulatory
Approval of the Standalone Product.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, the restrictions set forth in this Section 10.08
shall not apply to any acquisition of assets or securities of Ophthotech, as
debtor, by Novartis or its Affiliates in a transaction subject to the approval
of

 

71

--------------------------------------------------------------------------------


 

the United States Bankruptcy Court pursuant to proceedings under the United
States Bankruptcy Code.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, the restrictions set forth in this Section 10.08
shall not apply to (i) acquisition or ownership of up to three percent (3%) of
any securities of Ophthotech made by or on behalf of Novartis or its Affiliates
in the ordinary course of business for investment purposes in Third Party mutual
funds or similar passive investment vehicles or any pension or employee benefit
plan or trust; (ii) securities of Ophthotech held by a Person acquired by
Novartis on the date such Person first entered into an agreement to be acquired
by Novartis; or (iii) the acquisition or ownership of up to three percent (3%)
of the outstanding shares in Ophthotech by Novartis or its Affiliates.

 

(e)                                  The restrictions set forth in this
Section 10.08 shall terminate immediately with no further force or effect:

 

(i)                                     for the period commencing when a Person
or 13D Group not including Novartis or its Affiliates commences or announces its
intention to commence a tender, exchange or other offer for voting securities
representing more than fifty percent (50%) of the then-outstanding voting
securities of Ophthotech and ending upon the withdrawal or termination of such
offer;

 

(ii)                                  if Ophthotech enters into an agreement
with any Person other than Novartis or its Affiliates providing for any merger,
sale, reorganization, recapitalization or other business combination or similar
transaction (A) pursuant to which more than fifty percent (50%) of the
outstanding shares of Ophthotech would be converted into cash or securities of a
Person or a 13D Group not including Novartis or its Affiliates where Persons
other than the then-current holders of outstanding shares of Ophthotech would
own more than fifty percent (50%) of the securities of the issuer or (B) more
than fifty percent (50%) of the then-outstanding shares of Ophthotech would be
owned by Persons other than the then-current holders of outstanding shares of
Ophthotech, or which would result in a majority of Ophthotech’s assets being
sold to any Person or 13D Group not including Novartis or its Affiliates; or

 

(iii)                               for the period commencing when Ophthotech
publicly announces its determination to pursue (a) the sale or disposition of a
majority of the outstanding shares of Ophthotech, (b) the sale or disposition of
a majority of Ophthotech’s assets or the right to Commercialize Fovista in the
Ophthotech Territory or (c) a similar sale or change of control transaction with
any party other than Novartis or its affiliates and, in each case, ending upon
Ophthotech’s determination not to further pursue any such transaction.

 

(f)                                   During the Restricted Period, Novartis
agrees not to request Ophthotech to amend or waive the provisions of this
Section 10.08 unless it is first contacted by Ophthotech about any of the
transactions contemplated by Section 10.8(a).

 

(g)                                  Nothing in this Section 10.08 shall
obligate Novartis or its Affiliates to cause Novartis’ or its Affiliates’
advisors (including financial advisors, attorneys, accountants and consultants)
to comply with the terms of this Section 10.08 when acting on their own behalf
or on behalf of Persons other than Novartis or its Affiliates.

 

72

--------------------------------------------------------------------------------


 

Section 10.09                      No Implied Warranties.  EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH HEREIN, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS
ANY WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY, AND
EACH PARTY HEREBY DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT WITH RESPECT TO THE PRODUCTS.  THE
PARTIES AGREE THAT MILESTONE EVENTS AND NET SALES LEVELS SET OUT IN THIS
AGREEMENT OR THAT HAVE OTHERWISE BEEN DISCUSSED BY THE PARTIES AS OF THE
EFFECTIVE DATE ARE MERELY INTENDED TO DEFINE THE MILESTONE PAYMENTS AND ROYALTY
OBLIGATIONS IF SUCH MILESTONE EVENTS OR NET SALES LEVELS ARE ACHIEVED.  NEITHER
PARTY MAKES ANY REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, THAT IT
WILL BE ABLE TO SUCCESSFULLY DEVELOP, MANUFACTURE OR COMMERCIALIZE ANY PRODUCT
OR, IF COMMERCIALIZED, THAT ANY PARTICULAR SALES LEVEL OF SUCH PRODUCT WILL BE
ACHIEVED.

 

Section 10.10                      Indemnification.

 

(a)                                 By Ophthotech.  Ophthotech shall indemnify,
defend and hold harmless Novartis, its Affiliates and their respective
directors, officers, employees and agents (collectively, the “Novartis
Indemnified Parties”), from, against and in respect of any and all Claims, to
the extent arising out of resulting from:

 

(i)                                     any breach of any representation,
warranty or covenant made by Ophthotech in this Agreement;

 

(ii)                                  any Third Party product liability claim to
the extent resulting from Ophthotech’s failure to Manufacture API Bulk Drug
Substance in accordance with the Supply Agreement;

 

(iii)                               Ophthotech’s, or any of its Affiliates’,
Sublicensees’ or contractors’ actions in connection with Ophthotech’s
Development or Manufacture of any Product administered to any human subject
prior to the Effective Date;

 

(iv)                              except as otherwise agreed by the Parties
pursuant to any Related Agreement entered into after the Effective Date, the
Development, Manufacture or Commercialization by Ophthotech, its Affiliates and
Sublicensees of any Product Commercialized in the Ophthotech Territory; or

 

(v)                                 the gross negligence, intentional misconduct
or violation of Law by or of Ophthotech or any of the other Ophthotech
Indemnified Parties;

 

provided, however, that in the case of each of clauses (i), (ii), (iii) and
(iv) above, Ophthotech shall not be obliged to so indemnify, defend and hold
harmless the Novartis Indemnified Parties for any Claims to the extent Novartis
has an obligation to indemnify Ophthotech Indemnified Parties under
Section 10.10(b) or to the extent such Claims arise out of or result from the
gross negligence, willful misconduct or violation of Law of or by Novartis or
any of the other Novartis Indemnified Parties.

 

73

--------------------------------------------------------------------------------


 

(b)                                 By Novartis.  Novartis shall indemnify,
defend and hold harmless Ophthotech, its Affiliates and their respective
directors, officers, employees and agents (collectively, the “Ophthotech
Indemnified Parties”), from, against and in respect of any and all Claims to the
extent arising out of or resulting from:

 

(i)                                     any breach of any representation,
warranty or covenant made by Novartis in this Agreement;

 

(ii)                                  any Claim by Genentech or any of its
Affiliates against Ophthotech or as to which Ophthotech becomes a party, to the
extent of reasonable legal expenses actually incurred by Ophthotech and
judgments awarded against Ophthotech, arising from Novartis’ execution and
delivery of this Agreement, the performance of Novartis’ obligations hereunder
or the licenses granted or to be granted by Novartis pursuant to this Agreement
conflicting with, violating, breaching or constituting a default under any
contractual obligation of Novartis or any of its Affiliates to Genentech or any
of its Affiliates;

 

(iii)                               any Third Party product liability claim to
the extent resulting from Novartis’ failure to Manufacture Products in
accordance with the applicable specifications therefor;

 

(iv)                              Novartis’, or any of its Affiliates’,
Sublicensees’ or contractors’ actions in connection with Novartis’ Development
or Manufacture of any Novartis Anti-VEGF Product administered to any human
subject prior to the Effective Date;

 

(v)                                 except as otherwise agreed by the Parties
pursuant to any Related Agreement entered into the Parties after the Effective
Date, the Development, Manufacture or Commercialization by Novartis, its
Affiliates and Sublicensees of any Product Commercialized in the Novartis
Territory; or

 

(vi)                              the gross negligence, intentional misconduct
or violation of Law by or of Novartis or any of the other Novartis Indemnified
Parties;

 

provided, however, that in the case of each of clauses (i), (ii), (iii),
(iv) and (v) above, Novartis shall not be obliged to so indemnify, defend and
hold harmless the Ophthotech Indemnified Parties for any Claims to the extent
Ophthotech has an obligation to indemnify Novartis Indemnified Parties under
Section 10.10(a) or to the extent such Claims arise out of or result from the
gross negligence, willful misconduct or violation of Law of or by Ophthotech or
any of the other Ophthotech Indemnified Parties.

 

(c)                                  Claims for Indemnification.

 

(i)                                     A Person entitled to indemnification
under this Section 10.10 (an “Indemnified Party”) shall give prompt written
notification to the Party from whom indemnification is sought (the “Indemnifying
Party”) of any Claim or fact in respect of which the Indemnified Party may base
a claim for indemnification hereunder (it being understood and agreed, however,
that the failure by an Indemnified Party to give notice of a Third Party claim
as provided in this Section 10.10 shall not relieve the Indemnifying Party of
its indemnification obligation under this Agreement except and only to the
extent that such Indemnifying Party is

 

74

--------------------------------------------------------------------------------


 

actually prejudiced as a result of such failure to give notice).  Such notice
(the “Indemnification Claim Notice”) shall contain a description of the Claim
and the nature and amount of the Claim (to the extent that the nature and amount
of such Claim is known at such time).  Upon the request of the Indemnifying
Party, the Indemnified Party shall furnish promptly to the Indemnifying Party
copies of all correspondence, communications and official documents (including
court documents) received or sent in respect of such Claim.

 

(ii)                                  Within [**] days after delivery of such
notification, the Indemnifying Party shall assume control of the defense of such
action, suit, proceeding or claim with counsel reasonably satisfactory to the
Indemnified Party.  The assumption of the defense of a Claim by the Indemnifying
Party shall not be construed as acknowledgement that the Indemnifying Party is
liable to indemnify any indemnitee in respect of the Claim, nor shall it
constitute a waiver by the Indemnifying Party of any defenses it may assert
against any Indemnified Party’s claim for indemnification.  If it is ultimately
decided that the Indemnifying Party is not obligated to indemnify or hold an
indemnitee harmless from and against the Claim, the Indemnified Party shall
reimburse the Indemnifying Party for any and all costs and expenses (including
reasonable attorneys’ fees and costs of suit) incurred by the Indemnifying Party
in its defense of the Claim.  If the Indemnifying Party does not give written
notice to the Indemnified Party, within [**] days after receipt of the
Indemnification Claim Notice, of the Indemnifying Party’s election to assume the
defense and handling of such Claim, the provisions of clause (vi) below shall
govern.

 

(iii)                               The Indemnified Party may participate, but
not control, in any such Claim at its own expense; provided that if the
Indemnified Party reasonably concludes, based on advice from counsel, that the
Indemnifying Party and the Indemnified Party have conflicting interests with
respect to such Claim, the Indemnifying Party shall be responsible for the
reasonable fees and expenses of counsel to the Indemnified Party solely in
connection therewith. The Indemnified Party shall also cooperate with the
Indemnifying Party in the defense of such Claim, including by furnishing such
records, information and testimony, providing witnesses and attending such
conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested in connection therewith, providing access during normal
business hours to, and reasonable retention by the Indemnified Party of, records
and information that are reasonably relevant to such Claim, and making the
Indemnified Party, the indemnitees and its and their employees and agents
available on a mutually convenient basis to provide additional information and
explanation of any records or information provided, all at the Indemnifying
Party’s expense.

 

(iv)                              The Indemnifying Party shall keep the
Indemnified Party advised of the status of such Claim and the defense thereof
and shall consider recommendations made by the Indemnified Party with respect
thereto.

 

(v)                                 The Indemnified Party shall not agree to any
settlement of such Claim without the prior written consent of the Indemnifying
Party.  The Indemnifying Party shall have the right to settle such Claim on any
terms the Indemnifying Party chooses; provided, however, that it shall not,
without the prior written consent of the Indemnified Party, agree to a
settlement of any Claim which could lead to liability or create any financial or
other obligation on the part of the Indemnified Party for which the Indemnified
Party is not entitled to

 

75

--------------------------------------------------------------------------------


 

indemnification hereunder or which admits any wrongdoing or responsibility for
the Claim on behalf of the Indemnified Party.

 

(vi)                              If the Indemnifying Party does not give
written notice to the Indemnified Party as set forth in clause (ii) above or
fails to conduct the defense and handling of any Claim in good faith after
having assumed such, the Indemnified Party may, at the Indemnifying Party’s
expense, select counsel reasonably acceptable to the Indemnifying Party in
connection with conducting the defense and handling of such Claim and defend or
handle such Claim in such manner as it may deem appropriate.  In such event, the
Indemnified Party shall keep the Indemnifying Party timely apprised of the
status of such Claim and shall not settle such Claim without the prior written
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld.  If the Indemnified Party defends or handles such Claim, the
Indemnifying Party shall cooperate with the Indemnified Party, at the
Indemnified Party’s request but at no expense to the Indemnified Party, and
shall be entitled to participate in the defense and handling of such Claim with
its own counsel and at its own expense.

 

Section 10.11                      No Consequential or Punitive Damages. 
NEITHER PARTY NOR ANY OF ITS AFFILIATES WILL BE LIABLE IN CONTRACT, TORT,
NEGLIGENCE BREACH OF STATUTORY DUTY OR OTHERWISE FOR INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL, EXEMPLARY, PUNITIVE OR MULTIPLE DAMAGES ARISING OUT OF
THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, OR FOR ANY LOSS OR
INJURY TO A PARTY’S PROFITS OR GOODWILL ARISING FROM OR RELATING TO ANY BREACH
OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES.  NOTHING IN THIS
SECTION 10.11 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF EITHER PARTY WITH RESPECT TO THIRD PARTY CLAIMS OR A PARTY’S
REMEDIES FOR ANY BREACH BY THE OTHER PARTY OF ARTICLE IX (CONFIDENTIALITY AND
PUBLICITY).

 

Section 10.12                      No Exclusion.  Neither Party excludes any
liability for death or personal injury caused by its negligence or that of its
employees, agents or subcontractors to the extent such exclusion is prohibited
by applicable Law.

 

Section 10.13                      Clarification of [**] Agreement.  Ophthotech
covenants to Novartis that it will use Commercially Reasonable Efforts to cause
the [**] Agreement to be amended to (a) clarify Section [**], and [**] (as
defined in this Agreement) under this Agreement as of the [**].  An amendment to
the [**] Agreement substantially satisfying the foregoing criteria is herein
referred to as the “[**] Agreement Amendment”.

 

Section 10.14                      Use of Commercially Reasonable Efforts Under
the [**] Agreement.

 

(a)                                 Until such time as the [**] Agreement
Amendment is confirmed as [**] or through [**], Ophthotech hereby covenants to
Novartis that it will comply with its obligations under Section [**] of the [**]
Agreement with respect to [**], and shall [**].  In the event that Ophthotech
receives [**] pursuant to Section [**] of the [**] Agreement of [**], it shall
give Novartis [**].  Following [**], Ophthotech shall take such commercially
reasonable steps and actions [**].  In addition, and without limiting the
foregoing, Ophthotech shall allow Novartis to

 

76

--------------------------------------------------------------------------------


 

[**].  Without limiting the generality of the foregoing, Ophthotech shall take
[**].  Notwithstanding ARTICLE [**] of this Agreement, Novartis shall, [**]
under Section 10.13 and this Section 10.14.

 

(b)                                 Ophthotech shall indemnify Novartis against
all reasonable costs and expenses incurred by Novartis in curing any such
alleged breach on behalf of Ophthotech to the extent such alleged breach is not
the result of a failure or alleged failure by Novartis to exercise Commercially
Reasonable Efforts (as defined in the [**] Agreement) with respect to the Major
Market (as defined in the [**] Agreement), and Novartis shall be entitled to
offset any such indemnifiable costs and expenses (to the extent not paid or
reimbursed by Ophthotech) against any amount payable hereunder by Novartis to
Ophthotech.  Novartis’ rights and Ophthotech’s obligations pursuant to this
Section 10.14 shall terminate and not apply to any breach or alleged breach by
Ophthotech of its obligations under Section 3.3(b) of the [**] Agreement after
the [**] Agreement Amendment is confirmed as satisfactory by Novartis as set
forth in Section 13.14 below.

 

ARTICLE XI
TERM AND TERMINATION

 

Section 11.01                      Term.  Unless terminated earlier in
accordance with this ARTICLE XI, this Agreement shall remain in force for the
period commencing on the Effective Date and ending upon the expiration of the
last to expire of the Full Royalty Terms and the Reduced Royalty Terms (the
“Term”).

 

Section 11.02                      Termination for Material Breach.

 

(a)                                 Upon any material breach of this Agreement
by a Party (the “Breaching Party”), the other Party (the “Non-Breaching Party”)
may give written notice to the breaching Party specifying the claimed
particulars of such breach.  The Breaching Party shall have a period of [**]
days after such notice if such material breach is a breach of a payment
obligation or [**] days after such notice in the case of any other material
breach in which to cure such breach; provided, however, that if such breach
other than a payment breach is capable of being cured and cannot be cured within
such [**] day period, and the Breaching Party notifies the Non-Breaching Party
within such period that it has initiated actions to cure such breach and
thereafter diligently pursues such actions, the Breaching Party shall have such
additional period as is reasonable in the circumstances, but in no event longer
than [**] days after the end of the original cure period, to cure such breach. 
If any alleged breach hereunder is disputed pursuant to the dispute resolution
process set forth in ARTICLE XII, the cure period shall be suspended for the
duration of, and until resolution of, such dispute resolution process.  Any
termination by any Party under this Section 11.02 and the effects of termination
provided in this ARTICLE XI shall be without prejudice to any damages or other
legal or equitable remedies to which it may be entitled from the other Party. 
If the Breaching Party fails to cure the breach within the time period set forth
above, the Non-Breaching Party shall have the right thereafter to terminate this
Agreement effective immediately by giving written notice to the Breaching Party
to such effect; provided that the Non-Breaching Party may, by notice to the
Breaching Party, designate a later date for such termination in order to
facilitate an orderly transition of activities relating to the Products or elect
not to terminate this Agreement.

 

77

--------------------------------------------------------------------------------


 

(b)                                 If Ophthotech is the Breaching Party and
Novartis has the right to terminate this Agreement pursuant to the foregoing
clause (a) but elects not to terminate this Agreement pursuant to the foregoing
clause (a), (i) Novartis may offset any damages resulting from such material
breach that are either agreed between the Parties or established through dispute
resolution pursuant to ARTICLE XII against subsequent payment obligations of
Novartis to Ophthotech hereunder and (ii) Novartis shall cease to be required to
consult with or seek approval from the JOC or the Subcommittees for amendments
to the Development Plan or Marketing Plan or to disclose or provide to
Ophthotech, directly or indirectly, marketing or branding strategy information;
provided that the Parties’ obligations to consult and coordinate with one
another to the extent reasonably necessary to preserve the value of the Products
in the Parties’ respective territories on matters such as pharmacovigilance and
Manufacturing are preserved. To that extent, the Parties shall negotiate
amendments to ARTICLE II reasonably acceptable to Novartis.

 

Section 11.03                      Termination for Insolvency.  Each Party shall
have the right to terminate this Agreement upon written notice to the other
Party if an Insolvency Event occurs with respect to such other Party.  In any
event when a Party first becomes aware of the likely occurrence of any
Insolvency Event in regard to that Party, it shall promptly so notify the other
Party in sufficient time to give the other Party sufficient notice to protect
its interests under this Agreement.

 

Section 11.04                      Termination by Ophthotech Relating to
Novartis Alternative Anti-PDGF Products.  Ophthotech shall have the right to
terminate this Agreement as set forth in Section 3.07(g).  The effective date of
such termination shall be specified by Ophthotech and may be up to two (2) years
in the future (unless an alternative longer timeframe is agreed in writing
between the Parties).

 

Section 11.05                      Termination by Novartis for Safety Issues. 
Novartis may, upon ninety (90) days’ prior written notice to Ophthotech,
unilaterally terminate this Agreement if (a) a Regulatory Authority or safety
data review board for a clinical study of a Product has required termination or
suspension of a clinical study of a Product and such termination or suspension
can reasonably be expected to have a material adverse effect on the overall
Development or Commercialization of Products, (b) Novartis reasonably believes
in good faith that termination or suspension of a clinical study of a Product is
warranted because of an adverse balance between risk and benefit to the study
subjects and such termination or suspension can reasonably be expected to have a
material adverse effect on the overall Development or Commercialization of
Products, or (c) Novartis reasonably believes in good faith that the continued
Commercialization of a marketed Product poses an adverse balance between risk
and benefit to patients.

 

Section 11.06                      Termination for Certain Injunctions or
Orders.  From the Effective Date up until two years following the first EU
Regulatory Approval of a Product, either Party may, upon written notice to the
other Party, unilaterally terminate this Agreement if the Parties are prevented
in any manner that materially adversely affects the progression of the
Development or Commercialization of Product(s) as contemplated in this Agreement
for a period of six (6) months or more as a result of any Government Order based
on antitrust or competition Law grounds.

 

78

--------------------------------------------------------------------------------


 

Section 11.07                      Termination for Convenience.  Novartis shall
have the right to terminate this Agreement upon one (1) year’s prior written
notice to Ophthotech.  Following such notice of termination, Ophthotech may
elect to accelerate the effective date of such termination to any time earlier
than the end of such one (1) year notice period upon written notice to Novartis
specifying such earlier termination date; provided that such earlier date is
consistent with the orderly wind down set forth in Section 11.10(e)(v).

 

Section 11.08                      Termination for Certain Patent Challenges.

 

(a)                                 By Ophthotech.  Ophthotech shall have the
right to terminate this Agreement, effective immediately upon written notice to
Novartis, if Novartis or any of its Affiliates or Sublicensees initiates a
Challenge or directly or indirectly assists a Third Party in initiating a
Challenge.  For purposes of this Section 11.08(a), “Challenge” means any
challenge to the validity or enforceability of any Patent Right within the
Ophthotech IP or Ophthotech Collaboration IP, including any challenge effected
by (i) filing a declaratory judgment action in which any such Patent Right is
alleged to be invalid or unenforceable, (ii) citing prior art pursuant to 35
U.S.C. §301, filing a request for re-examination of any such Patent Right
pursuant to 35 U.S.C. §302 or §311 or provoking or becoming party to an
interference with an application for any such Patent Right pursuant to 35 U.S.C.
§135, or (iii) filing or commencing any reexamination, opposition, cancellation,
nullity or similar proceedings against any such Patent Right in any country,
including any such challenge that any Existing Fovista Agreement prohibits
Ophthotech or its Affiliates or Sublicensees from initiating or that would give
a counterparty to any Existing Fovista Agreement a right to terminate, or
otherwise claim a remedy (e.g., claim a higher royalty, if applicable) under,
such Existing Fovista Agreement.  Notwithstanding any provision in this
Agreement to the contrary, Ophthotech shall have no right to terminate this
Agreement with respect to any Challenge: (A) which results from compliance by
Novartis or any of its Affiliates or Sublicensees with any judicial, legislative
or administrative order or request for information that results from the
initiation of any Challenge by a Third Party whose challenge is not funded or
otherwise supported or suggested in any manner by Novartis or any of its
Affiliates or Sublicensees, or by a court, agency or other governmental body
having appropriate jurisdiction; or (B) which results from any defense or
counterclaim to any legal action brought by Ophthotech or any of its Affiliates
against Novartis or any of its Affiliates or Sublicensees for infringement of
the Patent Rights that are the subject of the Challenge; provided, however, that
Novartis acknowledges and agrees that such actions may result in Ophthotech’s
and Novartis’ loss of rights granted pursuant to the Existing Fovista
Agreements, that Ophthotech shall have no liability to Novartis, its Affiliates
or Sublicensees as a consequence of any such loss of rights, and that Novartis
shall, subject to Section 10.11, be liable to Ophthotech for any and all losses
suffered by Ophthotech as a consequence of any such loss of rights.

 

(b)                                 By Novartis.  Novartis shall have the right
to terminate this Agreement, effective immediately upon written notice to
Ophthotech, if Ophthotech or any of its Affiliates or Sublicensees initiates a
Challenge or directly or indirectly assists a Third Party in initiating a
Challenge.  For purposes of this Section 11.08(b), “Challenge” means any
challenge to the validity or enforceability of any Patent Right within the
Novartis IP or Novartis Collaboration IP, including any challenge effected by
(i) filing a declaratory judgment action in which any such Patent Right is
alleged to be invalid or unenforceable, (ii) citing prior art pursuant to 35
U.S.C.

 

79

--------------------------------------------------------------------------------


 

§301, filing a request for re-examination of any such Patent Right pursuant to
35 U.S.C. §302 or §311 or provoking or becoming party to an interference with an
application for any such Patent Right pursuant to 35 U.S.C. §135, or
(iii) filing or commencing any reexamination, opposition, cancellation, nullity
or similar proceedings against any such Patent Right in any country. 
Notwithstanding any provision in this Agreement to the contrary, Novartis shall
have no right to terminate this Agreement with respect to any Challenge:
(A) which results from compliance by Ophthotech or any of its Affiliates or
Sublicensees with any judicial, legislative or administrative order or request
for information that results from the initiation of any Challenge by a Third
Party whose challenge is not funded or otherwise supported or suggested in any
manner by Ophthotech or any of its Affiliates or Sublicensees, or by a court,
agency or other governmental body having appropriate jurisdiction; or (B) which
results from any defense or counterclaim to any legal action brought by Novartis
or any of its Affiliates against Ophthotech or any of its Affiliates or
Sublicensees for infringement of the Patent Rights that are the subject of the
Challenge.

 

Section 11.09                      Termination for Change in Control of
Ophthotech.

 

(a)                                 Novartis may, upon six (6) months prior
written notice to Ophthotech (or such longer notice as reasonably necessary to
conduct an orderly wind down as set forth in Section 11.10(e)(v)) given by
Novartis within ninety (90) days following the earliest public announcement of
such event, unilaterally terminate this Agreement following an Ophthotech Change
in Control.

 

(b)                                 If an Ophthotech Change in Control occurs
and Novartis has the right to terminate this Agreement pursuant to the foregoing
clause (a) but elects not to terminate this Agreement pursuant to the foregoing
clause (a), then upon Novartis’ written request to Ophthotech within ninety (90)
days following the earliest public announcement of such Ophthotech Change in
Control, Novartis shall cease to be required to consult with or seek approval
from the JOC or the Subcommittees for amendments to the Development Plan or
Marketing Plan or to disclose or provide to Ophthotech, directly or indirectly,
information regarding Commercialization activities or strategy; provided that
the Parties shall consult and coordinate with one another to the extent
reasonably necessary to preserve the value of the Products in the Parties’
respective territories on matters such as pharmacovigilance and Manufacturing. 
To that extent, the Parties shall negotiate in good faith amendments to
ARTICLE II of this Agreement reasonably acceptable to Novartis.

 

Section 11.10                      Effects of Termination.  In the event of any
termination of this Agreement pursuant to Sections 11.02 to 11.09, inclusive,
the following provisions of this Section 11.10 shall apply except as specified
below:

 

(a)                                 Clinical Studies.  Novartis shall wind down,
or if requested by Ophthotech, transition to Ophthotech or its designee, any
clinical study of a Product as to which Novartis is the regulatory sponsor that
is ongoing as of the effective date of termination to the extent such clinical
study was being carried out by Novartis or funded by Novartis immediately prior
to termination of this Agreement.

 

(b)                                 Combination Products in the Novartis
Territory.  To the minimum extent and for the minimum duration required by Law,
if such termination occurs after the commercial

 

80

--------------------------------------------------------------------------------


 

launch of a Combination Product in the Novartis Territory, the Parties shall
cooperate to continue to make such Combination Product commercially available in
the Novartis Territory, and Novartis shall continue to pay Ophthotech all
royalties, sales milestones and other API Supply costs under the Supply
Agreement that would have become payable under this Agreement or any Related
Agreement in the absence of such termination based on such continuing
Commercialization and if applicable, Manufacturing of such Combination Product
following such termination.  The Supply Agreement shall also apply to the
ongoing API Supply requirements to enable Novartis to comply with this Section.

 

(c)                                  Standalone Product.  With respect to
Standalone Products in the Novartis Territory:

 

(i)                         Novartis shall as promptly as commercially
practicable transfer on an as-is basis to Ophthotech or Ophthotech’s designee
(A) possession and ownership of all governmental or regulatory correspondence,
conversation logs, filings and approvals (including all Regulatory Approvals and
pricing and reimbursement approvals) relating to the Development, Manufacture or
Commercialization of the Standalone Product, to the extent permitted under
applicable Law, and Novartis shall reasonably cooperate, at no additional
out-of-pocket cost to Novartis, with requests by Ophthotech for assistance
necessary to facilitate Ophthotech’s assumption of regulatory responsibilities
for the Standalone Product in the applicable countries in which direct transfer
is not permitted, and (B) copies of all data, reports, records and materials in
Novartis’ possession or control relating to the Development and Manufacture of
the Standalone Product, including all non-clinical and clinical data relating to
the Standalone Product, and, with respect to Commercialization of the Standalone
Product, copies of all data, reports, records and materials in Novartis’
possession or control reasonably necessary to effect an orderly transition of
Commercialization of the Standalone Product; and Novartis may keep one copy of
the items described in the foregoing clauses (A) and (B), which it may retain in
its confidential files for archive purposes;

 

(ii)                      In the event of termination by Ophthotech pursuant to
Section 11.02, Section 11.04 or Section 11.08, or by Novartis pursuant to
Section 11.07, Novartis shall, at Ophthotech’s option, supply Ophthotech’s
requirements for the Standalone Product to Ophthotech in the Novartis Territory
at a price of [**] percent ([**]%) of the Manufacturing Cost thereof, until such
time as all Regulatory Approvals for the Standalone Product in the Novartis
Territory have been transferred to Ophthotech or Ophthotech’s designee,
Ophthotech has obtained all necessary Manufacturing approvals and Ophthotech has
procured or developed its own source of Standalone Product supply; provided,
however, that Novartis shall not be obligated to supply the Standalone Product
to Ophthotech for longer than [**] years following termination of this Agreement
and that Ophthotech will use its best efforts to ensure that all relevant
transfers and approvals occur in the shortest possible time;

 

(iii)                   the licenses granted to Novartis in Section 3.01 shall
terminate (except to the extent necessary to enable Novartis to perform its
obligations under the immediately preceding clause (ii));

 

(iv)                  Novartis shall promptly provide Ophthotech with a summary
of all Third Party agreements relating to the Development, Manufacture or
Commercialization of the

 

81

--------------------------------------------------------------------------------


 

Standalone Product to which Novartis is a party and shall transfer to Ophthotech
any such Third Party agreements solely relating to the Development, Manufacture
or Commercialization of the Standalone Product that Ophthotech requests be
assigned, to the extent such transfer is permitted thereunder; with respect to
each agreement relating to the Development, Manufacture or Commercialization of
the Standalone Product that is not transferred to Ophthotech, at Ophthotech’s
request, Novartis shall reasonably facilitate a direct introduction between
Ophthotech and the Third Party counterparty to such agreement;

 

(v)                     Novartis shall grant to Ophthotech a non-exclusive,
irrevocable, perpetual, royalty-free (except as set forth in the following
proviso) right and license, with right to grant sublicenses, under all
Intellectual Property used by Novartis in connection with the Standalone Product
prior to the effective date of termination and Controlled by Novartis as of the
effective date of termination, to Develop, Manufacture and Commercialize the
Standalone Product in the Field for the Novartis Territory; provided, however,
that such license shall only extend to Third Party IP licensed by Novartis if
Ophthotech notifies Novartis in writing that Ophthotech elects to receive a
sublicense under such Third Party IP, and in such case Ophthotech shall pay to
Novartis the amounts, if any, that become payable to applicable Third Party
licensors under any such license agreements between Novartis and such Third
Party licensor as a result of Ophthotech’s exercise of rights sublicensed to
Ophthotech pursuant to the license granted in this clause (v), following receipt
from Novartis of documentation evidencing such payment obligations;

 

(vi)                  Novartis shall transfer to Ophthotech the global safety
database for the Standalone Product and, to the extent there are ongoing
pharmacovigilance obligations under Section 11.10(b), the Parties will cooperate
to fulfill any such obligations; and

 

(vii)               Novartis shall execute all documents and take all such
further actions as may be reasonably requested by Ophthotech in order to give
effect to the foregoing clauses (i) through (vi).

 

(d)                                 Certain Related Agreements.  Any agreement
that Novartis and Ophthotech have entered into prior to the effective date of
termination pursuant to Section 3.01(f), Section 3.03, Section 3.04(c),
Section 3.06(c)(ii), Section 3.07(e), Section 3.07(g)(ii), Section 5.09 or
Section 6.04 shall survive such termination in accordance with its terms.

 

(e)                                  Other Effects of Termination.

 

(i)                                     Alternative Anti-PDGF Product Rights. 
If this Agreement terminated by Novartis pursuant to Section 11.05, 11.07 or
11.09 or by Ophthotech pursuant to Section 11.02, 11.03 or 11.08, then, except
as otherwise provided in Section 3.07(g), Ophthotech’s rights to receive
royalties relating to the Novartis Alternative Anti-PDGF Products under
Section 3.07(g)(iii) shall survive such termination, in accordance with its
terms, whether the applicable Novartis Alternative Anti-PDGF Product is first
Commercialized prior to or after such termination.

 

(ii)                                  Other Effect of Termination by Ophthotech
Under Section 11.04.  If this Agreement is terminated by Ophthotech under
Section 11.04, then, except as otherwise

 

82

--------------------------------------------------------------------------------


 

provided in Section 3.07(g), Novartis shall pay the following amounts to
Ophthotech with respect to Novartis Alternative Anti-PDGF Products following
termination:  (A) [**] percent ([**]%) of the aggregate amount of milestone
payments under Section 7.02(a) and Section 7.02(b) that were not earned prior to
such termination, which shall become payable to Ophthotech upon the [**] and
(B) [**], as described in this Section 11.10(e)(ii) below.  The [**].

 

(iii)                               Other Effect of Termination by Ophthotech
Under Section 11.06.  If Ophthotech terminates this Agreement pursuant to
Section 11.06 (A) within [**] after the Effective Date, Ophthotech shall, within
[**] days following the effective date of such termination, refund to Novartis
one hundred twenty-five million U.S. dollars ($125,000,000) of the amount paid
by Novartis to Ophthotech pursuant to Section 7.01, or (B) following the first
year after the Effective Date, Ophthotech shall, within [**] days following the
effective date of such termination, refund to Novartis two hundred million U.S.
dollars ($200,000,000) of the amount paid by Novartis to Ophthotech pursuant to
Section 7.01, except that Ophthotech may extend such [**] day period to up to
the earliest of receipt of the refund from the relevant tax authorities for any
portion of such amounts that were paid in taxes or [**] years after the notice
of termination.

 

(iv)                              Survival of Novartis Licenses.  Novartis’
licenses hereunder shall survive to the extent necessary for Novartis to perform
its post-termination obligations under this ARTICLE XI.

 

(v)                                 Orderly Wind Down of Development and
Commercialization.  Subject to Section 11.10(b) and Section 11.10(c), the
Parties shall agree upon an orderly wind down of Development and
Commercialization activities hereunder for terminated Products (including those
activities being performed by their Affiliates, Sublicensees or Third Party
contractors) and each Party shall make all payments due and owing to one another
and to Third Parties.

 

Section 11.11                      Return of Confidential Information.  Within
[**] days following the expiration or termination of this Agreement, except to
the extent and for so long as a Party retains license rights under this
Agreement, each Party shall deliver to the other Party, or at the delivering
Party’s option destroy, any and all Confidential Information of the other Party
in its possession, except for one copy which may be retained in its confidential
files for archive purposes and subject to any copies remaining on its standard
computer back-up devices (which copies the Party agrees not to access after
termination).

 

Section 11.12                      Survival.  In the event of any expiration or
termination of this Agreement, (a) all financial obligations under ARTICLE IV,
ARTICLE VII and ARTICLE VIII that have accrued as of the effective date of such
expiration or termination, whether or not they have become due, shall remain in
effect, and (b) the provisions set forth in ARTICLE I, ARTICLE IX (except for
Sections 9.05 and 9.06), ARTICLE XII and ARTICLE XIII, Section 8.01,
Section 8.02 (solely with respect to Joint Patent Rights), Section 10.09,
Section 10.10, Section 10.11, Section 10.12, Section 11.10, Section 11.11, this
Section 11.12, and [**], the licenses granted to Ophthotech in Section 3.02 and
any license then in effect under Section 3.03(b) or Section 3.04(b), shall
survive.

 

83

--------------------------------------------------------------------------------


 

ARTICLE XII
DISPUTE RESOLUTION

 

Section 12.01                      Legal Disputes.  In the event of any dispute
or disagreement regarding the formation, existence, validity, enforceability,
performance, interpretation, breach or termination of this Agreement or any
Related Agreement or regarding the scope, validity, infringement or
enforceability of any Patent Right and anti-trust or competition law matters
under this Agreement (all such matters, “Legal Disputes”) either Party may refer
the Legal Dispute to the Executive Officers for resolution.  If after discussing
the matter in good faith and attempting to find a mutually satisfactory
resolution to the Legal Dispute, the Executive Officers fail to come to
consensus within [**] Business Days after the date on which the Legal Dispute is
referred to the Executive Officers (unless a longer period is agreed to in
writing by the Executive Officers), the Legal Dispute shall be resolved pursuant
to arbitration under Section 12.02 of this Agreement.

 

Section 12.02                      Arbitration.

 

(a)                                 Any Legal Dispute (to the extent that not
resolved pursuant to Section 12.01 above) and any Non-Casting Vote Matter (to
the extent not resolved pursuant to Section 2.08(d)) shall be finally resolved
under the Rules of Arbitration of the International Chamber of Commerce in force
at the date of the request for arbitration is submitted (except where such
rules conflict with the provisions of this Section 12.02, in which event the
provisions of this Section 12.02 shall govern) by three (3) arbitrators having
pharmaceutical industry experience appointed in accordance with such rules.  The
place of the arbitration shall be New York City, New York, United States.  The
language of the arbitration shall be English.  At any time, a Party may seek or
obtain preliminary, interim or conservatory measures from the arbitrators or
from a court.  The arbitrators shall use all reasonable efforts to complete the
arbitration proceedings and render an award within [**] months after the last
arbitrator is appointed.  Judgment on the arbitration award may be entered in
any court having jurisdiction.

 

(b)                                 Each Party shall bear its own costs and
expenses and attorneys’ fees and an equal share of the arbitrators’ fees and any
administrative fees or arbitration, unless in each case the arbitrators agree
otherwise, which they are hereby empowered, authorized and instructed to do if
they determine that to be fair and appropriate.

 

(c)                                  Except to the extent necessary to confirm
an award or as may be required by law, regulation, or the requirement of any
exchange on which a Party’s shares are traded, neither Party shall disclose the
existence, content or results of an arbitration under this Agreement without the
prior written consent of the other Party.

 

ARTICLE XIII
MISCELLANEOUS

 

Section 13.01                      Choice of Law.  This Agreement shall be
governed by and interpreted under, and any arbitration in accordance with
Section 12.02 shall apply, the laws of the State of New York, United States,
excluding: (a) any provision thereof that would apply the law of any other
jurisdiction; (b) the United Nations Conventions on Contracts for the
International Sale of

 

84

--------------------------------------------------------------------------------


 

Goods; (c) the 1974 Convention on the Limitation Period in the International
Sale of Goods (the “1974 Convention”); and (d) the Protocol amending the 1974
Convention, done at Vienna April 11, 1980.

 

Section 13.02                      Notices.  All notices, instructions and other
communications hereunder or in connection herewith shall be in writing, shall be
sent to the address specified in this Section 13.02 and shall be: (a) delivered
personally; (b) transmitted by facsimile; or (c) sent via a reputable
international overnight delivery service.  Any such notice, instruction or
communication shall be deemed to have been delivered (i) upon receipt if
delivered by hand or when transmitted with electronic confirmation of receipt,
if transmitted by facsimile (if such transmission is on a Business Day;
otherwise, on the next Business Day following such transmission), provided that
an original document is sent via an internationally recognized overnight
delivery service (receipt requested), or (ii) one (1) Business Day after it is
sent via a reputable international overnight delivery service.

 

If to Ophthotech:

Ophthotech Corporation

 

One Penn Plaza, 19th Floor

 

New York, NY 10119

 

U.S.A.

 

Attention: Chief Executive Officer

 

Facsimile No.: +1 212 845 8250

 

 

With copies to:

Ophthotech Corporation

 

One Penn Plaza, 19th Floor

 

New York, NY 10119

 

U.S.A.

 

Attention: General Counsel

 

Facsimile No.: +1 212 845 8250

 

 

and:

WilmerHale LLP

 

60 State Street

 

Boston, MA 02109

 

U.S.A.

 

Attention: Steven D. Barrett, Esq.

 

Facsimile No.: +1 617 526 5000

 

 

If to Novartis:

Novartis Pharma AG

 

Lichtstrasse 35

 

CH-4056 Basel

 

Switzerland

 

Attention: Global Head of BD&L

 

Facsimile No.: +41 61 324 2100

 

85

--------------------------------------------------------------------------------


 

With a copy to:

Novartis Pharma AG

 

Lichtstrasse 35

 

CH-4056 Basel

 

Switzerland

 

Attention: Global Legal, Ophthalmology

 

Facsimile No.: +41 61 324 7399

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.

 

Section 13.03                      Severability.  If, under applicable Law, any
provision of this Agreement is invalid or unenforceable, or otherwise directly
or indirectly affects the validity of any other material provision of this
Agreement (such invalid or unenforceable provision, a “Severed Clause”), this
Agreement shall endure except for the Severed Clause.  The Parties shall consult
one another and use reasonable, good faith efforts to agree upon a valid and
enforceable provision that is a reasonable substitute for the Severed Clause in
view of the intent of the Severed Clause and this Agreement.

 

Section 13.04                      Integration.  This Agreement constitutes the
entire agreement between the Parties hereto with respect to the subject matter
of this Agreement and supersedes all previous agreements, whether written or
oral.  Notwithstanding the authority granted to the Subcommittees under this
Agreement, this Agreement may be amended only in writing signed by properly
authorized representatives of each of Ophthotech and Novartis.  In the event of
any conflict between a substantive provision of this Agreement and any
Exhibit hereto or any Related Agreement, the substantive provision of this
Agreement shall prevail.

 

Section 13.05                      Independent Contractors; No Agency.  Neither
Party shall have any responsibility for the hiring, firing or compensation of
the other Party’s employees or for any employee benefits.  No employee or
representative of a Party, including the Ophthotech Representatives, shall have
any authority to bind or obligate the other Party to this Agreement for any sum
or in any manner whatsoever, or to create or impose any contractual or other
liability on the other Party without said Party’s written approval.  For all
purposes, and notwithstanding any other provision of this Agreement to the
contrary, each Party’s legal relationship under this Agreement to the other
Party shall be that of independent contractor. Nothing contained in this
Agreement shall be deemed to constitute a partnership, joint venture, or legal
entity of any type between Ophthotech and Novartis, or to constitute one as the
agent of the other.  Moreover, each Party agrees not to construe this Agreement,
or any of the transactions contemplated hereby, as a partnership for any tax
purposes.

 

Section 13.06                      Assignment; Successors.  Neither Party will
assign, transfer or novate this Agreement without the prior written consent of
the other Party, except assignment or transfer will be permitted by notice in
writing, and without the prior written consent of the other Party, to: (a) any
of the assigning Party’s Affiliate; or (b) a purchaser of a substantial part of
a Party’s assets or business relating to the subject matter of this Agreement;
provided that nothing in this Section 13.06 shall limit in any way Novartis’
rights with respect to a Change of Control of Ophthotech as set forth in
Section 11.09. This Agreement shall be binding upon, and shall inure to the
benefit of, all successors and permitted assigns.  Any permitted assignee will
assume all

 

86

--------------------------------------------------------------------------------


 

obligations of its assignor under this Agreement.  Any assignment, transfer or
novation made in violation of this Section 13.06 shall be wholly void and
invalid, the assignee, transferee or successor shall acquire no rights
whatsoever, and the non-assigning Party shall not recognize, nor shall it be
required to recognize, the assignment, transfer or novation.

 

Section 13.07                      Performance by Other Persons.  Subject to
Section 3.01(f), each Party may exercise its rights and perform its obligations
under this Agreement itself or through any of its Affiliates or permitted
sub-licensees, and may subcontract its Development, Manufacturing and
Commercialization activities hereunder as it deems appropriate without the other
Party’s consent (including to distributors or wholesalers in the ordinary course
of business).  Each Party shall be responsible for the performance and
compliance with this Agreement of its Affiliates, permitted sub-licensees,
authorized agents and subcontractors.

 

Section 13.08                      Force Majeure.  No Party shall be liable for
failure of or delay in performing obligations set forth in this Agreement, and
no Party shall be deemed in breach of its obligations, if such failure or delay
is due to any natural disaster, explosion, fire, flood, act of nature (including
tornadoes, thunderstorms, earthquakes, typhoons, hurricanes, and tsunamis),
actions of Governmental Authorities, war, hostilities between nations, civil
commotions, terrorism, riots, embargo, losses or shortages of power, national
industry strikes, lockouts, labor stoppage, sabotage, substance or material
shortages, damage to or loss of product in transit, events caused by reason of
Laws of any Regulatory Authority, events caused by acts or omissions of a Third
Party, or any other cause reasonably beyond the control of such Party.  The
Party affected by such force majeure shall provide the other Party with full
particulars thereof as soon as it becomes aware of the same (including its good
faith estimate of the likely extent and duration of the interference with its
activities), and will use Commercially Reasonable Efforts to overcome the
difficulties created thereby and to resume performance of its obligations as
soon as practicable.  If the performance of any such obligation under this
Agreement is delayed owing to such a force majeure for any continuous period of
more than ninety (90) days, the Parties will consult with respect to an
equitable solution, including the possibility of the mutual termination of this
Agreement.

 

Section 13.09                      No Third Party Beneficiaries.  Except for
Indemnified Parties as set forth in Section 10.10, this Agreement shall not be
construed as conferring any rights or remedies upon any Person other than the
Parties and their respective successors and permitted assigns.

 

Section 13.10                      Execution in Counterparts; Facsimile
Signatures.  This Agreement may be executed in counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original,
and all of which counterparts, taken together, shall constitute one and the same
instrument even if both Parties have not executed the same counterpart. 
Signatures provided electronically by PDF or facsimile transmission shall be
deemed to be original signatures.

 

Section 13.11                      English Language.  This Agreement is written
and executed in the English language.  Any translation into any other language
shall not be an official version of this Agreement and in the event of any
conflict in interpretation between the English version and such translation, the
English version shall prevail.

 

87

--------------------------------------------------------------------------------


 

Section 13.12                      Expenses.  Except as otherwise expressly
provided in this Agreement, each Party shall pay the fees and expenses of its
respective lawyers and other experts and all other expenses and costs incurred
by such Party incidental to the negotiation, preparation, execution and delivery
of this Agreement.

 

Section 13.13                      Cumulative Remedies.  No remedy referred to
in this Agreement is intended to be exclusive, but each shall be cumulative and
in addition to any other remedy referred to in this Agreement or otherwise
available under law.

 

Section 13.14                      Restrictions on Ophthotech’s Rights.
 Notwithstanding anything to the contrary in this Agreement, Ophthotech’s rights
set forth in Sections [**] to the extent that the Requesting Party is
Ophthotech, of this Agreement shall not be effective, and Ophthotech shall not
be entitled to exercise any option contained therein, unless and until Novartis
shall have received a fully executed copy of the [**] Agreement Amendment and
Novartis has notified Ophthotech either that (a) [**].  If Ophthotech obtains an
amendment to the [**] Agreement that substantially meets the criteria set forth
in Section 10.13, Novartis shall not [**].  For the avoidance of doubt, the
Ophthotech rights set forth above shall not be effective and [**] unless and
until an [**] Agreement Amendment is [**] pursuant to this Section 13.14 or,
[**].

 

[Signature page follows]

 

88

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Ophthotech and Novartis have caused this Agreement to be
duly executed by their authorized representatives under seal, in duplicate on
the dates written herein below.

 

 

OPHTHOTECH CORPORATION

 

 

 

 

 

By:

/s/ David R. Guyer

 

 

 

 

 

Title:

Chief Executive Officer

 

 

Date:

May 19, 2014

 

 

 

 

 

 

 

NOVARTIS PHARMA AG

 

 

 

 

 

 

 

By:

/s/ Dr. Markus Rohrwild

 

 

 

 

 

Title:

Global BF Head Ophthalmics

 

 

Date:

19 May 2014

 

 

 

 

 

 

 

By:

/s/ Lena Moran-Adams

 

 

 

 

 

Title:

Senior Legal Counsel

 

 

Date:

19 May 2014

 

89

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OPHTHOTECH PRODUCT PATENT RIGHTS AND OPHTHOTECH IP AGREEMENTS

 

A.                                    Ophthotech Fovista Non-US Patents and
Patent Applications

 

Country

 

Title

 

Filing Date

 

Application
No.

 

Publication
No.

 

Patent No.

 

Grant Date

 

Assignee

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 15 pages were omitted. [**]

 

B.                                    Enzon and Nektar Non-US Patents and Patent
Applications

 

Country

 

Title

 

Application No.

 

Filing Date

 

Patent No.

 

Grant Date

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 5 pages were omitted. [**]

 

C.                                    Agreements relating to the Ophthotech IP

 

[**]

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

EXISTING FOVISTA CLINICAL PROGRAM

 

1.                                      The three (3) Phase III Clinical Studies
(OPH1002, OPH1003 and OPH1004) with an aggregate of up to approximately 1866
patients treated for up to two (2) years

 

2.                                      Three (3) planned Phase II Clinical
Studies with an aggregate of up to [**] patients treated for up to [**], which
may include (a) an anti-fibrosis study in wet AMD, (b) a reduction of treatment
burden study in wet AMD, and (c) an anti-VEGF treatment failure study in wet AMD

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

INITIAL DEVELOPMENT PLAN

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 4 pages were omitted. [**]

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FOVISTA DESCRIPTION

 

Fovista (pegpleranib sodium,  X01E)

 

[**].

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

RTH258 DESCRIPTION

 

RTH258 [**]

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

INITIAL MARKETING PLAN CONTENTS

 

[**]

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

QUID PRODUCTS

 

[**]

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

INVOICE FOR UPFRONT PAYMENT

 

See following page.

 

H-1

--------------------------------------------------------------------------------


 

[g141821ki21i001.jpg]

 

214 Carnegie Center, Suite 302, Princeton, NJ  08540

 

-INVOICE-

 

May  19, 2014

Invoice # 201400001

 

Payment Terms: Upon Receipt

 

Novartis Pharma AG

Switzerland

 

In connection with Section 7.01 of the Development and Commercialization
Agreement by and between Ophthotech Corporation and Novartis Pharma AG, dated
May 19, 2014, please remit the following:

 

Upfront Payment payable within [**] of execution of contract

$200,000,000.00 (USD)

 

Wire Instructions:

 

 

 

 

Bank:

[**]

 

Bank Address:

[**]

 

 

 

 

Account #:

[**]

 

ABA/Routing #

[**]

 

SWIFT Code:

[**]

 

Credit:

Ophthotech Corporation

 

If you have any questions, please feel free to contact Tom Biancardi at [**].

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

PERMITTED DISCLOSURES

 

Fact of an Issuance of any positive or negative opinion (not the opinion itself)
by the Committee for Medicinal Products for Human Use (CHMP) regarding any
Product

 

Filings and acceptance of filings for Regulatory Approval of the Products in the
EU, any Major European Country or Japan

 

Regulatory Approvals in the EU, any Major European Country or Japan

 

Completion of clinical studies and top line results thereof

 

Completion of patient enrollment for the Existing Fovista Clinical Program

 

Reimbursement and pricing approvals by governmental agencies in any Major
European Country or Japan

 

Development and Commercialization milestone achievements

 

Launch in any Major European Country or Japan

 

Announcement of data at scientific or financial forums, subject to the
provisions of Section 9.06

 

Regulatory actions that could be material for the Ophthotech Territory

 

Royalties earned outside of the Ophthotech Territory in quarterly earnings
releases and calls

 

Announcements of publications

 

Announcements of issued patents and other disclosures relating to Ophthotech’s
Intellectual Property

 

I-1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

COMMERCIALIZATION PERFORMANCE STANDARDS

 

To be amended in accordance with Section 5.02(b).

 

J-1

--------------------------------------------------------------------------------


 

EXHIBIT K

 

INITIAL PRESS RELEASE

 

[g141821ki23i001.gif]

 

Ophthotech Corporation Enters into Ex-US Licensing and Commercialization
Agreement for Fovista® with Novartis

 

-                    Ophthotech to Potentially Receive Over $1
Billion, Inclusive of $330 Million in an Upfront Fee ($200 Million) and
Near-term Enrollment Milestones ($130 Million), Not Including Future Royalties –

 

- Ophthotech Grants Ex-US Commercialization Rights to Fovista® while Retaining
Sole US Commercial Rights –

 

-                    Ophthotech to Host Conference Call Today at 5:00 p.m.
Eastern Time -

 

New York, NY - May, 19, 2014 — Ophthotech Corporation (Nasdaq: OPHT) announced
today that the Company has entered into an ex-US licensing and commercialization
agreement with Novartis Pharmaceuticals focused on the treatment of wet
age-related macular degeneration (AMD). Under the agreement, Ophthotech grants
Novartis exclusive rights to commercialize Ophthotech’s lead product candidate,
Fovista®, in markets outside the United States while Ophthotech retains sole
rights to commercialize Fovista® in the United States. Potential payments to
Ophthotech under the agreement could total over $1 billion in upfront and
milestone payments, not including future royalties. Fovista® is the most
advanced anti-PDGF agent in development for the treatment of wet AMD and, if
approved, is expected to be first to market in this class of therapies for wet
AMD.

 

Ophthotech will continue to lead the global Fovista® Phase 3 wet AMD pivotal
clinical program which is expected to have initial, topline data available in
2016. Ophthotech will continue its lead role in the potential registration of
Fovista® in the United States, while Ophthotech and Novartis will collaborate to
seek regulatory approvals outside the United States.

 

This collaboration continues the Fovista® development strategy to remain
agnostic with respect to the choice of the anti-VEGF agent administered in
combination with Fovista®. Separate injections of the anti-VEGF agent and
Fovista® would allow physicians to choose their preferred anti-VEGF agent for
the combination therapy. The collaboration also provides for the potential
development of a fixed combination delivery of a co-formulation of Fovista® with
a Novartis proprietary anti-VEGF product which would result in additional
flexibility for physicians. Novartis will also seek to develop and commercialize
alternative innovative delivery technologies such as a Fovista® pre-filled
syringe as part of this collaboration.

 

“As one of the largest ex-US partnering deals ever in the biotechnology
industry, this collaboration with Novartis is potentially transformational for
Ophthotech,” stated David R. Guyer, M.D., Chief Executive Officer and Chairman
of the Board of Ophthotech. “This

 

K-1

--------------------------------------------------------------------------------


 

agreement represents an important achievement for the Company as we continue to
execute on a strategy to deliver science-driven retinal products and offer
physicians multiple treatment options to improve patient outcome. The
collaboration also supports our previously stated plan to partner
Fovista® outside the United States while we retain sole commercialization rights
to Fovista® in the United States. The collaboration not only provides a
substantial strategic and financial benefit to Ophthotech, it also begins to put
in place essential elements designed to expand the reach of Fovista® outside the
United States, following potential regulatory approvals.”

 

Under the financial terms of the agreement:

 

·                  Ophthotech to potentially receive over $1 billion in upfront
and milestone payments during the course of the collaboration, not including
future royalties.

 

·                  Ophthotech could receive immediate payment and near-term
milestones totaling up to $330 million, including an upfront fee of $200 million
and Fovista® Phase 3 enrollment-based milestones of up to $130 million.

 

·                  Ophthotech is eligible to receive contingent future ex-US
marketing approval milestones totaling up to $300 million and ex-US sales
milestones up to $400 million.

 

·                  Ophthotech is entitled to receive royalties on ex-US
Fovista® sales.

 

WilmerHale acted as legal counsel for Ophthotech in connection with the
transaction.

 

Ophthotech Conference Call / Web Cast Information

 

Ophthotech’s management will host a conference call and audio web cast to
discuss this announcement. The call is scheduled for May 19, 2014, at 5:00 p.m.,
Eastern Time. To participate in this conference call, dial 1-888-427-9411 (USA)
or 719-325-2354 (International), passcode 9388136 shortly before 5:00 p.m.
Eastern Time. A replay of the call will be available from approximately two
hours following the live call for two weeks. The replay number is 1-888-203-1112
(USA) or 719-457-0820 (International), passcode 9388136. The audio webcast can
be accessed at www.ophthotech.com.

 

About the Fovista® Phase 3 Program

 

The Fovista® Phase 3 program consists of three clinical trials to evaluate the
safety and efficacy of Fovista® (anti-PDGF) therapy, which Ophthotech is
developing for use in combination with anti-VEGF drugs for the treatment of wet
age-related macular degeneration. The Company expects to enroll up to 1,866
patients in the three trials in more than 225 centers worldwide and to have
initial, topline data from the Fovista® Phase 3 clinical program available in
2016.

 

About Wet AMD

 

Age-related macular degeneration is a disease characterized by progressive
degenerative abnormalities in the macula of the eye, a small area in the central
portion of the retina. Age-related macular degeneration is classified into one
of two general subgroups: the “dry” (non-neovascular) form of the disease; and
the “wet” (exudative or neovascular) form of the disease. The “dry” form of AMD
is characterized by a slow degeneration of the macula resulting in atrophy of
the central retina, with gradual vision loss over a period of years. By
contrast, “wet” AMD typically causes sudden, often substantial, loss of central
vision and is responsible for most cases of severe loss of visual acuity in this
disease. Age-related macular degeneration is characteristically a disease of
individuals aged 50 years or older, and is the leading cause of blindness in
developed countries around the world.

 

K-2

--------------------------------------------------------------------------------


 

About Ophthotech Corporation

 

Ophthotech is a biopharmaceutical company specializing in the development of
novel therapeutics to treat diseases of the eye, with a focus on developing
innovative therapies for age-related macular degeneration (AMD). Ophthotech’s
most advanced product candidate, Fovista® anti-PDGF therapy, is in Phase 3
clinical trials for use in combination with anti-VEGF drugs that represent the
standard of care for the treatment of wet AMD. Ophthotech’s second product
candidate ZimuraTM, an inhibitor of complement factor C5, is being developed for
the treatment of dry and wet forms of AMD. For more information, please visit
www.ophthotech.com.

 

Forward-looking Statements

 

Any statements in this press release about Ophthotech’s future expectations,
plans and prospects constitute forward-looking statements for purposes of the
safe harbor provisions under the Private Securities Litigation Reform Act of
1995. Forward-looking statements include any statements about Ophthotech’s
strategy, future operations and future expectations and plans and prospects for
Ophthotech, and any other statements containing the words “anticipate,”
“believe,” “estimate,” “expect,” “intend”, “goal,” “may”, “might,” “plan,”
“predict,” “project,” “target,” “potential,” “will,” “would,” “could,” “should,”
“continue,” and similar expressions. In this press release, Ophthotech’s forward
looking statements include statements about the anticipated receipt of payments
under its licensing and commercialization agreement with Novartis, the conduct
of the Fovista Phase 3 clinical program, including obtaining initial, top-line
data from the Fovista Phase 3 clinical program and seeking marketing approval
for Fovista, the potential of Fovista as a wet AMD combination therapy and the
development of new drug-delivery technologies. Such forward-looking statements
involve substantial risks and uncertainties that could cause Ophthotech’s
clinical development programs, future results, performance or achievements to
differ significantly from those express or implied by the forward-looking
statements. Such risks and uncertainties include, among others, those related to
the initiation and conduct of clinical trials, including Ophthotech’s ability to
satisfy certain patient enrollment milestones, availability of data from
clinical trials, expectations for regulatory approvals or other actions,
including the receipt of regulatory approvals outside of the United States which
would trigger the receipt of certain milestone payments, Ophthotech’s ability to
comply with its obligations under and otherwise maintain its licensing and
commercialization agreement with Novartis and other factors discussed in the
“Risk Factors” section contained in the quarterly and annual reports that
Ophthotech files with the SEC. Any forward-looking statements represent
Ophthotech’s views only as of the date of this press release. Ophthotech
anticipates that subsequent events and developments will cause its views to
change. While Ophthotech may elect to update these forward-looking statements at
some point in the future, Ophthotech specifically disclaims any obligation to do
so.

 

Ophthotech Contacts

Investors

Kathy Galante
Ophthotech Corporation
Vice President, Investor Relations and Corporate Communications
212-845-8231
kathy.galante@ophthotech.com

 

Media

Jarrod Aldom

SmithSolve LLC on behalf of Ophthotech Corporation
973-442-1555 ext. 112

jarrod.aldom@smithsolve.com

 

K-3

--------------------------------------------------------------------------------


 

EXHIBIT L

 

NOVARTIS ALTERNATIVE ANTI-PDGF PRODUCT ACTIVITIES

 

[**]

 

L-1

--------------------------------------------------------------------------------